--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
Dated as of May 24, 2013
 
among
 
OTELCO INC.,
 
as Borrower,
 
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
 
as Credit Parties,
 
THE LENDERS SIGNATORY HERETO
 
FROM TIME TO TIME,
 
as Lenders,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Agent and Lender
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

        Page           
1
AMOUNT AND TERMS OF CREDIT
 
2
         
1.1
Credit Facilities
 
2
 
1.2
[Intentionally Omitted]
 
5
 
1.3
Prepayments
 
5
 
1.4
Use of Proceeds
 
8
 
1.5
Interest and Applicable Margins
 
8
 
1.6
[Intentionally Omitted]
 
10
 
1.7
[Intentionally Omitted]
 
10
 
1.8
Cash Management Systems
 
10
 
1.9
Fees
 
10
 
1.10
Receipt of Payments
 
10
 
1.11
Application and Allocation of Payments
 
11
 
1.12
Loan Account and Accounting
 
11
 
1.13
Indemnity
 
12
 
1.14
Access
 
13
 
1.15
Taxes
 
14
 
1.16
Capital Adequacy; Increased Costs; Illegality
 
15
 
1.17
Single Loan
 
17
         
2
CONDITIONS PRECEDENT
 
17
         
2.1
Conditions to the Effectiveness of this Agreement
 
17
 
2.2
Further Conditions to Each Loan
 
19
         
3
REPRESENTATIONS AND WARRANTIES
 
20
           
3.1
Corporate Existence; Compliance with Law
 
20
 
3.2
Executive Offices, Collateral Locations, FEIN
 
22
 
3.3
Corporate Power, Authorization, Enforceable Obligations
 
22
 
3.4
Financial Statements and Projections
 
22
 
3.5
[Intentionally Omitted]
 
23
 
3.6
Ownership of Property; Liens
 
23
 
3.7
Labor Matters
 
24
 
3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
 
24
 
3.9
Government Regulation
 
25
 
3.10
Margin Regulations
 
25
 
3.11
Taxes
 
25
 
3.12
ERISA
 
26
 
3.13
No Litigation
 
27
 
3.14
Brokers
 
27
 
3.15
Intellectual Property
 
27
 
3.16
Full Disclosure; Perfection of Liens
 
28

 
 
i

--------------------------------------------------------------------------------

 
 

 
3.17
Environmental Matters
 
28
 
3.18
Insurance
 
29
 
3.19
Accounts
 
29
 
3.20
Government Contracts
 
29
 
3.21
Customer and Trade Relations
 
29
 
3.22
Agreements and Other Documents
 
29
 
3.23
Solvency
 
30
 
3.24
[Intentionally Omitted]
 
30
 
3.25
[Intentionally Omitted]
 
30
 
3.26
[Intentionally Omitted]
 
30
 
3.27
Capitalization
 
30
 
3.28
OFAC
 
30
 
3.29
Patriot Act
 
31
         
4
FINANCIAL STATEMENTS AND INFORMATION
 
31
           
4.1
Reports and Notices
 
31
 
4.2
Communication with Accountants
 
31
         
5
AFFIRMATIVE COVENANTS
 
31
           
5.1
Maintenance of Existence and Conduct of Business
 
31
 
5.2
Payment of Charges
 
32
 
5.3
Books and Records
 
32
 
5.4
Insurance; Damage to or Destruction of Collateral
 
33
 
5.5
Compliance with Laws
 
34
 
5.6
Supplemental Disclosure
 
35
 
5.7
Intellectual Property
 
35
 
5.8
Environmental Matters
 
35
 
5.9
Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases
 
36
 
5.10
[Intentionally Omitted]
 
36
 
5.11
CoBank Capital
 
37
 
5.12
Further Assurances
 
37
 
5.13
Subsidiaries and Collateral
 
37
 
5.14
[Intentionally Omitted]
 
37
 
5.15
Change of Law Applicable to Mid-Maine Telecom
 
37
 
5.16
Change of Law Applicable to War Telephone
 
38
 
5.17
Post-Closing Regulatory Deliverables
 
39
 
5.18
Sale Covenant
 
39
         
6
NEGATIVE COVENANTS
 
41
           
6.1
Mergers, Subsidiaries, Etc
 
41
 
6.2
Investments; Loans and Advances
 
42
 
6.3
Indebtedness
 
43
 
6.4
Employee Loans and Affiliate Transactions
 
45
 
6.5
Capital Structure and Business
 
45
 
6.6
Guaranteed Indebtedness
 
46

 
 
ii

--------------------------------------------------------------------------------

 
 

 
6.7
Liens
 
47
 
6.8
Sale of Stock and Assets
 
47
 
6.9
ERISA
 
49
 
6.10
Financial Covenants
 
49
 
6.11
Hazardous Materials
 
49
 
6.12
Sale/Leasebacks
 
49
 
6.13
Cancellation of Indebtedness
 
49
 
6.14
Restricted Payments
 
49
 
6.15
Change of Corporate Name or Location; Change of Fiscal Year
 
50
 
6.16
No Impairment of Intercompany Transfers
 
50
 
6.17
No Speculative Transactions
 
50
 
6.18
[Intentionally Omitted]
 
50
 
6.19
Changes Relating to Material Contracts
 
50
 
6.20
[Intentionally Omitted]
 
51
 
6.21
Designated Senior Debt
 
51
 
6.22
Limitations on Accumulation of Funds
 
51
 
6.23
Limitations on Creation of Subsidiaries
 
52
 
6.24
Financial Advisors
 
52
         
7
TERM
 
52
           
7.1
Termination
 
52
 
7.2
Survival of Obligations Upon Termination of Financing Arrangements
 
52
         
8
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
53
           
8.1
Events of Default
 
53
 
8.2
Remedies
 
55
 
8.3
Waivers by Credit Parties
 
55
         
9
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
56
           
9.1
Assignment and Participations
 
56
 
9.2
Appointment of Agent
 
58
 
9.3
Agent’s Reliance, Etc
 
59
 
9.4
GE Capital and Affiliates
 
60
 
9.5
Lender Credit Decision
 
60
 
9.6
Indemnification
 
60
 
9.7
Successor Agent
 
61
 
9.8
Setoff and Sharing of Payments
 
61
 
9.9
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
 
62
         
10
SUCCESSORS AND ASSIGNS
 
65
           
10.1
Successors and Assigns
 
65
         
11
MISCELLANEOUS
 
65
           
11.1
Complete Agreement; Modification of Agreement
 
65

 
 
iii

--------------------------------------------------------------------------------

 
 

 
11.2
Amendments and Waivers; Joinder Agreement
 
66
 
11.3
Fees and Expenses
 
68
 
11.4
No Waiver
 
69
 
11.5
Remedies
 
69
 
11.6
Severability
 
70
 
11.7
Conflict of Terms
 
70
 
11.8
Confidentiality
 
70
 
11.9
GOVERNING LAW
 
71
 
11.10
Notices
 
71
 
11.11
Section Titles
 
72
 
11.12
Counterparts
 
72
 
11.13
WAIVER OF JURY TRIAL
 
72
 
11.14
Press Releases and Related Matters
 
72
 
11.15
Reinstatement
 
73
 
11.16
Advice of Counsel
 
73
 
11.17
No Strict Construction
 
73
 
11.18
Electronic Transmissions
 
73
 
11.19
Patriot Act
 
74
 
11.20
Effect of Amendment and Restatement of the Existing Credit Agreement
 
75


 
iv

--------------------------------------------------------------------------------

 

INDEX OF APPENDICES


Annex A (Recitals)
-
Definitions
Annex B
-
[Intentionally Omitted]
Annex C (Section 1.8)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections -- Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 9.9(a))
-
Agent’s Wire Transfer Information
Annex I (Section 11.10)
-
Notice Addresses
Annex J (from Annex A -
   
Commitments definition)
-
Commitments as of Third Restatement Closing Date
     
Exhibit 1.1(a)(i)
-
Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
-
Form of Revolving Note
Exhibit 1.1(b)
-
Form of Term Note
Exhibit 1.1(c)(i)
-
Form of Notice of Swing Line Advance
Exhibit 1.1(c)(ii)
-
Form of Swing Line Note
Exhibit 1.5(e)
-
Form of Notice of Conversion/Continuation
Exhibit 6.3(a)(viii)
 
Form of Subordinated Intercompany Note
Exhibit 6.23
-
Form of Joinder Agreement
Exhibit 9.1(a)
-
Form of Assignment Agreement
     
Schedule D-1
-
Execution Regulatory Approvals
Schedule 1.1
-
Agent’s Representatives
Disclosure Schedule 3.1
-
Type of Entity; State of Organization; Telecommunications Approvals
Disclosure Schedule 3.2
-
Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(a)
-
Financial Statements
Disclosure Schedule 3.6
-
Real Property
Disclosure Schedule 3.7
-
Labor Matters
Disclosure Schedule 3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
-
Tax Matters
Disclosure Schedule 3.12
-
ERISA Plans
Disclosure Schedule 3.13
-
Litigation
Disclosure Schedule 3.14
-
Brokers
Disclosure Schedule 3.15
-
Intellectual Property
Disclosure Schedule 3.17
-
Hazardous Materials
Disclosure Schedule 3.18
-
Insurance
Disclosure Schedule 3.19
-
Accounts
Disclosure Schedule 3.20
-
Government Contracts
Disclosure Schedule 3.22
-
Material Agreements
Disclosure Schedule 3.27
-
Capitalization
Disclosure Schedule 5.17
-
Collateral Locations
Disclosure Schedule 6.2
-
Investments

 
 
v

--------------------------------------------------------------------------------

 
 
Disclosure Schedule 6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.6
 
Guaranteed Indebtedness
Disclosure Schedule 6.7
-
Existing Liens

 
 
vi

--------------------------------------------------------------------------------

 
 
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
May 24, 2013, among OTELCO INC., a Delaware corporation (“Borrower”), the other
Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
Lender, and as Agent for Lenders, and the other Lenders signatory hereto from
time to time.
 
RECITALS
 
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement dated as
of October 20, 2008, among Borrower, GE Capital, as Lender and as Agent for
Lenders, and the other Lenders from time to time party thereto (as so amended
and as otherwise amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), the Lenders extended term loans to
Borrower in the initial aggregate principal amount of One Hundred Seventy-Three
Million Five Hundred Thousand Dollars ($173,500,000), of which One Hundred
Sixty-Two Million Dollars ($162,000,000) remains outstanding, and made available
to Borrower a Revolving Loan Commitment in a principal amount of up to Fifteen
Million Dollars ($15,000,000);
 
WHEREAS,  on March 24, 2013 (the “Petition Date”), Borrower and its Subsidiaries
(as hereinafter defined and, collectively, the “Debtors”) commenced Chapter 11
Case Nos. 13-10593 through 13-10609, as jointly administrated under Chapter 11
Case No. 13-10593 (each a “Chapter 11 Case”) and, collectively, the “Chapter 11
Cases”) by filing separate voluntary petitions for reorganization under the
Bankruptcy Code with the Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);
 
WHEREAS, Borrower has requested and the Lenders have agreed that the Existing
Credit Agreement be amended and restated pursuant to the terms and on the
conditions set forth herein;
 
WHEREAS, in connection with this amendment and restatement of the Existing
Credit Agreement on the terms and conditions further set forth herein, each of
the parties to the Collateral Documents acknowledges and reaffirms (a) the
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents and (b) the continuing effectiveness of Collateral
Documents as security for the Obligations;
 
WHEREAS, pursuant to the Existing Credit Agreement, each of the Guarantors
guaranteed all of the obligations of Borrower to Agent and Lenders under the
Loan Documents and granted to Agent, for the benefit of Agent and Lenders, a
security interest in and lien upon substantially all of its existing and
after-acquired personal and real property to secure such guaranty, other than
property of a PUC Restricted Subsidiary;
 
WHEREAS, in connection with the amendment and restatement of the Existing Credit
Agreement on the terms and conditions further set forth herein, each of the
Guarantors acknowledges and reaffirms (a) the continuance of Agent’s Liens, on
behalf of itself and Lenders, pursuant to the Collateral Documents, (b) the
continuing effectiveness of the Subsidiary Guaranty pursuant to which it
guarantees all of the obligations of Borrower to Agent and Lenders under the
Loan Documents, and (c) the continuing effectiveness of the Security Agreement,
pursuant to which it granted to Agent, for the benefit of Agent and Lenders, of
a security interest in and lien upon substantially all of its existing and
after-acquired personal property, other than property of a PUC Restricted
Subsidiary,  to secure, among other things, its obligations under the Subsidiary
Guaranty;  and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall
govern.  All Annexes, Schedules, Disclosure Schedules, Exhibits and other
attachments (collectively, “Appendices”) hereto, or expressly identified to this
Agreement, are incorporated herein by reference and, taken together with this
Agreement, shall constitute but a single agreement.  These Recitals shall be
construed as part of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto hereby amend and restate the Existing Credit Agreement in its
entirety and agree as follows:
 



1          AMOUNT AND TERMS OF CREDIT
 
1.1     Credit Facilities.
 
(a)     Revolving Credit Facility.
 
(i)      Subject to the terms and conditions hereof, each Revolving Lender
agrees to make available to Borrower from time to time from the Closing Date
until the Commitment Termination Date its Pro Rata Share of advances (each, a
“Revolving Credit Advance”).  The Pro Rata Share of the Revolving Loan of any
Revolving Lender shall not at any time exceed its separate Revolving Loan
Commitment.  The obligations of each Revolving Lender hereunder shall be several
and not joint.  Until the Commitment Termination Date and subject to the terms
and conditions hereof, Borrower may from time to time borrow, repay and reborrow
under this Section 1.1(a); provided, that the amount of any Revolving Credit
Advance to be made at any time shall not exceed Borrowing Availability at such
time.  Each Revolving Credit Advance shall be made on notice by Borrower to one
of the representatives of Agent identified in Schedule 1.1 at the address
specified therein.  Any such notice must be given no later than (1) 1:00 p.m.
(New York time) on the Business Day of the proposed Revolving Credit Advance, in
the case of an Index Rate Loan, or (2) 11:00 a.m. (New York time) on the date
which is three (3) Business Days prior to the proposed Revolving Credit Advance,
in the case of a LIBOR Loan.  Each such notice (a “Notice of Revolving Credit
Advance”) must be given in writing (by telecopy or overnight courier)
substantially in the form of Exhibit 1.1(a)(i), and shall include the
information required in such Exhibit and such other information as may be
required by Agent.  If Borrower desires to have the Revolving Credit Advances
bear interest by reference to a LIBOR Rate, it must comply with Section 1.5(e).
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)      Except as provided in Section 1.12, Borrower shall execute and deliver
to each Revolving Lender on the Closing Date a note to evidence the Revolving
Loan Commitment of that Revolving Lender.  Each note shall be in the principal
amount of the Revolving Loan Commitment of the applicable Revolving Lender and
substantially in the form of Exhibit 1.1(a)(ii) (each a “Revolving Note” and,
collectively, the “Revolving Notes”).  Each Revolving Note shall represent the
obligation of Borrower to pay the amount of the applicable Revolving Lender’s
Revolving Loan Commitment or, if less, such Revolving Lender’s Pro Rata Share of
the aggregate unpaid principal amount of all Revolving Credit Advances to
Borrower together with interest thereon as prescribed in Section 1.5.  The
entire unpaid balance of the Revolving Loan and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date.
 
(b)     Term Loan.
 
(i)      Pursuant to the Existing Credit Agreement, Lenders party thereto
advanced term loans to Borrower in the aggregate principal amount of
$173,500,000, of which $162,000,000.00 remains outstanding (the “Existing Term
Loan”).  On the Closing Date and subject to the satisfaction or waiver by Agent
and each Lender of each of the conditions set forth in Section 2, the Lenders
agree that (x) the terms and conditions of the Term Loan shall be amended and
restated on the terms and conditions set forth herein and (y) the outstanding
principal amount of the Term Loan (the “Closing Date Term Loan Amount”) of each
Term Lender shall be as set forth in Annex J, and the aggregate Closing Date
Term Loan Amount of all Term Lenders shall be $133,300,000.  The obligations of
each Term Lender hereunder shall be several and not joint.  Except as provided
in Section 1.12, the Term Loan shall be evidenced by promissory notes
substantially in the form of Exhibit 1.1(b) (each a “Term Note” and collectively
the “Term Notes”).  Each Term Note shall represent the obligation of Borrower to
pay the amount of the applicable Term Lender’s Total Term Loan Commitment,
together with interest thereon as prescribed in Section 1.5.   Promptly after
the receipt from a Lender of an original Term Note executed and delivered by
Borrower pursuant to the Existing Credit Agreement and marked “cancelled”,
Borrower shall execute and deliver to such Lender a new Term Note in replacement
of such Term Note in the principal amount of the Term Loan of such Lender
hereunder.  Each Term Note shall represent the obligation of Borrower to pay the
amount of the applicable Term Lender’s Total Term Loan Commitment, together with
interest thereon as prescribed in Section 1.5.
 
(ii)      [Intentionally Omitted]
 
(iii)     The entire unpaid balance of the Term Loan shall be due and payable in
full in immediately available funds on the Commitment Termination Date, if not
sooner paid in full.  No payment with respect to the Term Loan may be
reborrowed.
 
(iv)     Each payment of principal with respect to the Term Loan made pursuant
to this Section 1.1(b) shall be paid to Agent for the ratable benefit of each
Term Lender, ratably in proportion to each such Term Lender’s respective Total
Term Loan Commitment.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)     Swing Line Facility.
 
(i)      Subject to the terms and conditions hereof, the Swing Line Lender shall
make available from time to time from the Closing Date until the Commitment
Termination Date advances (each, a “Swing Line Advance”) in accordance with this
Section 1.1(c).  The aggregate amount of Swing Line Advances outstanding shall
not exceed at any time the lesser of (A) the Swing Line Commitment and (B) the
Maximum Amount less the sum of the outstanding balance of the Revolving Loan at
such time and the Reserves in effect at such time (“Swing Line
Availability”).  Until the Commitment Termination Date, Borrower may from time
to time borrow, repay and reborrow under this Section 1.1(c).  Each Swing Line
Advance shall be made pursuant to a notice of Swing Line Advance (a “Notice of
Swing Line Advance”) in writing substantially in the form of Exhibit 1.1(c)(i),
delivered by Borrower to the Swing Line Lender and Agent in accordance with this
Section 1.1(c).  Any such notice must be given no later than 1:00 p.m. (New York
time) on the Business Day of the proposed Swing Line Advance.  Unless the Swing
Line Lender has received at least one Business Day’s prior written notice from
Requisite Revolving Lenders instructing it not to make a Swing Line Advance, the
Swing Line Lender shall, notwithstanding the failure of any condition precedent
set forth in Section 2.2, be entitled to fund that Swing Line Advance, and to
have such Revolving Lender make Revolving Credit Advances in accordance with
Section 1.1(c)(iii) or purchase participating interests in accordance with
Section 1.1(c)(iv).  Notwithstanding any other provision of this Agreement or
the other Loan Documents, the Swing Line Loan shall constitute an Index Rate
Loan.  Borrower shall repay the aggregate outstanding principal amount of the
Swing Line Loan upon demand therefor by Agent.
 
(ii)      Borrower shall execute and deliver to the Swing Line Lender on the
Closing Date a promissory note to evidence the Swing Line Commitment.  Such note
shall be in the principal amount of the Swing Line Commitment of the Swing Line
Lender, and substantially in the form of Exhibit 1.1(c)(ii) (the “Swing Line
Note”).  The Swing Line Note shall represent the obligation of Borrower to pay
the amount of the Swing Line Commitment or, if less, the aggregate unpaid
principal amount of all Swing Line Advances made to Borrower together with
interest thereon as prescribed in Section 1.5.  The entire unpaid balance of the
Swing Line Loan and all other noncontingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.
 
(iii)     The Swing Line Lender, at any time and from time to time but no less
frequently than once weekly, shall on behalf of Borrower (and Borrower hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Revolving Lender (including the Swing Line Lender) to make a Revolving
Credit Advance to Borrower (which shall be an Index Rate Loan) in an amount
equal to that Revolving Lender’s Pro Rata Share of the principal amount of the
Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the date such
notice is given.  Unless any of the events described in Sections 8.1(h) or
8.1(i) has occurred (in which event the procedures of Section 1.1(c)(iv) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Credit Advance are then satisfied, each
Revolving Lender shall disburse directly to Agent, its Pro Rata Share of a
Revolving Credit Advance on behalf of the Swing Line Lender, prior to 3:00 p.m.
(New York time), in immediately available funds on the Business Day next
succeeding the date that notice is given.  The proceeds of the Revolving Credit
Advances referred to in the immediately preceding sentence shall be immediately
paid to the Swing Line Lender and applied to repay the Refunded Swing Line Loan.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)     If, prior to refunding a Swing Line Loan with a Revolving Credit
Advance pursuant to Section 1.1(c)(iii), one of the events described in Sections
8.1(h) or 8.1(i) has occurred, then, subject to the provisions of Section
1.1(c)(v) below, each Revolving Lender shall, on the date such Revolving Credit
Advance was to have been made for the benefit of Borrower, purchase from the
Swing Line Lender an undivided participation interest in the Swing Line Loan in
an amount equal to its Pro Rata Share of such Swing Line Loan.  Upon request,
each Revolving Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.
 
(v)     Each Revolving Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(c)(iii) and to purchase participation interests in
accordance with Section 1.1(c)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swing Line Lender, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of any Default or Event of Default; (C) any
inability of Borrower to satisfy the conditions precedent to borrowing set forth
in this Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If any Revolving
Lender does not make available to Agent or the Swing Line Lender, as
applicable,  the amount required pursuant to Sections 1.1(c)(iii) or 1.1(c)(iv),
as the case may be, the Swing Line Lender shall be entitled to recover such
amount on demand from such Revolving Lender, together with interest thereon for
each day from the date of non-payment until such amount is paid in full at the
Federal Funds Rate for the first two Business Days and at the Index Rate
thereafter.
 
(d)     Reliance on Notices.  Agent shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of Revolving Credit Advance, Notice
of Swing Line Advance, Notice of Conversion/Continuation or similar notice
believed by Agent to be genuine.  Agent may assume that each Person executing
and delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary.
 
1.2     [Intentionally Omitted].
 
1.3     Prepayments.
 
(a)     Voluntary Prepayments.  Borrower may at any time on at least three (3)
days’ prior notice to Agent and Lenders voluntarily prepay all of the Term
Loan.  In addition, subject to the second to last sentence of this Section
1.3(a), Borrower may at any time on at least three (3) days’ prior written
notice to Agent and Lenders voluntarily prepay part of the Term Loan; provided
that any such partial prepayment shall be in a minimum amount of $500,000.  In
addition, Borrower may at any time on at least 10 days’ prior written notice to
Agent terminate the Revolving Loan Commitment; provided that upon such
termination, all Revolving Loans and other Obligations shall be immediately due
and payable in full.  Any such voluntary prepayment and any such termination of
the Revolving Loan Commitment must be accompanied by the payment of any LIBOR
funding breakage costs in accordance with Section 1.13(b).  Upon any such
termination of the Revolving Loan Commitment, Borrower’s right to request
Revolving Credit Advances shall simultaneously be terminated.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)     Mandatory Prepayments.
 
(i)      If at any time the sum of the outstanding balances of the Revolving
Loan and the Swing Line Loan exceed the Maximum Amount less the Reserves as then
in effect, Borrower shall immediately repay the aggregate outstanding Revolving
Credit Advances to the extent required to eliminate such excess.
 
(ii)     No later than the Business Day following receipt by any Credit Party of
Net Cash Proceeds of any Disposition (other than Excluded Disposition Proceeds),
Borrower shall prepay the Obligations in amount equal to the Net Cash Proceeds
of such Disposition; provided, however, that so long as (a) no Default or Event
of Default has occurred and is continuing, (b) the Net Cash Proceeds of all
Dispositions (other than Excluded Disposition Proceeds) from the first day of
the then current Fiscal Year through the applicable date of determination do not
exceed $1,000,000 in the aggregate, for all Credit Parties combined and (c) the
applicable Credit Party shall have delivered to Agent written notice on or prior
to the fifth Business Day after such Disposition (if such Disposition is a
Condemnation) or on or prior to the third Business Day prior to the consummation
of such Disposition (if such Disposition is not a Condemnation) of its election
to allocate all or a portion of the Net Cash Proceeds of such Disposition to
reinvest in capital assets used or to be used in the businesses of the Credit
Parties of the type engaged in by the Credit Parties as of the Closing Date or
businesses reasonably related thereto (a “Reinvestment Transaction”), the
applicable Credit Party may apply all or a portion of such Net Cash Proceeds to
such Reinvestment Transaction within 180 days following such Disposition,
provided, further, that (1) any portion of such Net Cash Proceeds that Borrower
does not so elect in such written notice to allocate to such Reinvestment
Transaction shall be applied to prepay the Loans in accordance with this Section
1.3(b)(ii) no later than the Business Day following receipt thereof by Agent;
(2) until such Reinvestment Transaction is consummated, the amount of such Net
Cash Proceeds allocated to such Reinvestment Transaction shall either be (x)
deposited in a cash collateral account held by Agent or (y) applied to reduce
the outstanding principal balance of the Revolving Loan (which application shall
not result in a permanent reduction of the Revolving Loan Commitment) and upon
such application to the Revolving Loan Agent shall establish a Reserve against
the Borrowing Availability in an amount equal to the amount of such proceeds so
applied; (3) Borrower may request a Revolving Credit Advance or release from
such cash collateral account, as applicable, to fund such Reinvestment
Transaction and so long as the conditions in Section 2.2 have been met,
Revolving Lenders shall make such Revolving Credit Advance or Agent shall
release funds from such cash collateral account to fund such Reinvestment
Transaction; (4) in the event such Net Cash Proceeds have been applied against
the Revolving Loan, the Reserve established with respect to such Net Cash
Proceeds shall be reduced by the amount of such Revolving Credit Advance; and
(5) if such Reinvestment Transaction is not consummated within 180 days
following such Disposition, or to the extent any portion of such Net Cash
Proceeds allocated to such Reinvestment Transaction are not applied to such
Reinvestment Transaction within 180 days following such Disposition, (A) such
Net Cash Proceeds then held in such account shall immediately be applied to
prepay the Loans in accordance with this Section 1.3(b)(ii) and (B) any Reserve
allocated to such Reinvestment Transaction shall be immediately utilized through
the borrowing by Borrower of a Revolving Credit Advance, the proceeds of which
shall be applied to the prepayment of the Loans in accordance with this Section
1.3(b)(ii).
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)     No later than the Business Day following receipt by any Credit Party
of Net Cash Proceeds of any Debt Issuance (other than Excluded Debt Issuance
Proceeds) or any Stock Issuance (other than Excluded Stock Issuance Proceeds),
Borrower shall prepay the Obligations in an amount equal to such Net Cash
Proceeds.  No later than the Business Day following the thirtieth (30th) day
following receipt by any Credit Party of Net Cash Proceeds of any Debt Issuance
referred to in clause (c) or (d) of the definition of Excluded Debt Issuance
Proceeds, Borrower shall prepay the Obligations in an amount equal to the amount
(if any) of the Net Cash Proceeds from such Debt Issuance that have not been
applied as provided in subclause (i) or (ii) of such clause (c) or (d), as
applicable.  No later than the Business Day following the thirtieth (30th) day
following receipt by any Credit Party of Net Cash Proceeds of any Stock Issuance
referred to in clause (c) of the definition of Excluded Stock Issuance Proceeds,
Borrower shall prepay the Obligations in an amount equal to the amount (if any)
of the Net Cash Proceeds from such Stock Issuance that have not been applied as
provided in subclauses (i), (ii), (iii) or (iv) of such clause (c).
 
(iv)     [Intentionally Omitted]
 
(v)      [Intentionally Omitted]
 
(vi)     Borrower shall prepay the Obligations from insurance and condemnation
proceeds in accordance with Section 5.4(c) and the Mortgages, respectively.
 
(vii)    [Intentionally Omitted]
 
(viii)   Borrower shall on each date that is 45 days after the last day of each
Fiscal Quarter of the Borrower, repay the principal amount of the Term Loan in
an amount equal to seventy-five percent (75%) of the Excess Cash of the Borrower
and its Subsidiaries as of the last day of each such Fiscal Quarter, less an
amount equal to the amount of any voluntary prepayments of the Term Loan made
during such Fiscal Quarter, with such payments commencing on the last day of the
first full Fiscal Quarter ending after the Closing Date; provided, however, such
payment shall be reduced to an amount equal to fifty percent (50%) of the Excess
Cash of the Borrower and its Subsidiaries if on the applicable quarterly payment
date the Borrower’s Consolidated Total Leverage Ratio is less than or equal to
2.25 to 1.00.
 
(ix)     Borrower shall repay the principal amount of the Term Loan in equal
quarterly installments in an amount equal to 1.25% of the principal amount of
the Term Loan outstanding on the Closing Date on the last day of March, June,
September and December of each year, commencing on the last day of the first
full Fiscal Quarter ending after the Closing Date.
 
 
7

--------------------------------------------------------------------------------

 
 
The entire remaining principal balance of the Term Loan shall be due and payable
on the Commitment Termination Date.
 
The Agent shall give prompt notice to each Lender of the amount of each
mandatory prepayment made by Borrower under this Section 1.3(b).
 
(c)     Application of Certain Mandatory Prepayments.  Any prepayments made by
Borrower pursuant to Sections 1.3(b)(ii), (b)(iii) or  (b)(vi) above, and any
prepayments from insurance and condemnation proceeds in accordance with Section
5.4(c) and the Mortgage(s), respectively, shall be applied as follows:  first,
to Fees and reimbursable expenses of Agent then due and payable pursuant to any
of the Loan Documents; second, to interest then due and payable on the Loans,
ratably in proportion to the interest accrued as to each Loan; and third, to
prepay the outstanding principal balance of the Loans, ratably in proportion to
the outstanding principal balance of each Loan.  Neither the Revolving Loan
Commitment nor the Swing Line Commitment shall be permanently reduced by the
amount of any such prepayments.  Any prepayments made by Borrower pursuant to
Section 1.3(b)(viii) above shall be applied as follows:  first, to prepay the
outstanding principal balance of the Term Loans; second, the repay the
outstanding balance of any other Loans outstanding, third, to interest then due
and payable on the Loans, ratably in proportion to the interest accrued as to
each Loan; and fourth, to Fees and reimbursable expenses of Agent then due and
payable pursuant to any of the Loan Documents.  Neither the Revolving Loan
Commitment nor the Swing Line Commitment shall be permanently reduced by the
amount of any such prepayments.
 
(d)     [Intentionally Omitted].
 
(e)     No Implied Consent.  Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is
not  permitted by other provisions of this Agreement or the other Loan
Documents.
 
1.4     Use of Proceeds.  The Borrower shall utilize the proceeds of the Term
Loan, the Revolving Loan and the Swing Line Loan, for the financing of
Borrower’s ordinary working capital and general corporate purposes, including
without limitation Consolidated Capital Expenditures, in each case to the extent
not prohibited by this Agreement.
 
1.5     Interest and Applicable Margins.
 
(a)     Borrower shall pay interest to Agent, for the ratable benefit of Lenders
in accordance with the various Loans being made by each Lender, in arrears on
each applicable Interest Payment Date, at the following rates:  (i) with respect
to the Revolving Credit Advances and the Term Loan, the Index Rate plus the
Applicable Index Margin per annum or, at the election of Borrower, the
applicable LIBOR Rate plus the Applicable LIBOR Margin per annum and (ii) with
respect to the Swing Line Loan, the Index Rate plus the Applicable Index Margin
per annum.
 
(b)     If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)     All computations of Fees calculated on a per annum basis and interest
shall be made by Agent on the basis of a 360-day year (or, in the case of
interest on Index Rate Loans, a 365 or 366 day year, as applicable), in each
case for the actual number of days occurring in the period for which such
interest and Fees are payable.  The Index Rate is a floating rate determined for
each day.  Each determination by Agent of an interest rate and Fees hereunder
shall be final, binding and conclusive on Borrower, absent manifest error.
 
(d)     So long as an Event of Default has occurred and is continuing, the
interest rates applicable to the Loans shall be increased by two percentage
points (2%) per annum above the rates of interest otherwise applicable hereunder
(“Loan Default Rate”), and all outstanding Loans shall bear interest at the Loan
Default Rate applicable to such Loans.  Interest at the Loan Default Rate shall
accrue from the initial date of such Event of Default until that Event of
Default is cured or waived and shall be payable upon demand.  Any other amounts
payable hereunder (other than the Loans) or the other Loan Documents that are
not paid when due shall bear interest, from the date when due until paid in
full, at a rate per annum equal to the Index Rate plus the Applicable Index
Margin plus two percentage points (2%).
 
(e)     So long as no Event of Default has occurred and is continuing, Borrower
shall have the option to (i) request that any Revolving Credit Advance be made
as a LIBOR Loan, (ii) convert at any time all or any part of outstanding Loans
(other than the Swing Line Loan) from Index Rate Loans to LIBOR Loans, (iii)
convert any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR
breakage costs in accordance with Section 1.13(b) if such conversion is made
prior to the expiration of the LIBOR Period applicable thereto, or (iv) continue
all or any portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan
upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued.  Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $500,000.  Any such election
must be made by 11:00 a.m. (New York time) on the third Business Day prior to
(1) the date of any proposed Advance which is to bear interest at the LIBOR
Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to be
continued as such, or (3) the date on which Borrower wishes to convert any Index
Rate Loan to a LIBOR Loan for a LIBOR Period designated by Borrower in such
election.  If no election is received with respect to a LIBOR Loan by 11:00 a.m.
(New York time) on the third Business Day prior to the end of the LIBOR Period
with respect thereto (or an Event of Default has occurred and is continuing),
that LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period.  Borrower must make such election by notice to Agent in writing, by
telecopy or overnight courier.  In the case of any conversion or continuation,
such election must be made pursuant to a written notice or Electronic
Transmission (a “Notice of Conversion/Continuation”) in the form of Exhibit
1.5(e).
 
 
9

--------------------------------------------------------------------------------

 
 
(f)      Notwithstanding anything to the contrary set forth in this Section 1.5,
if a court of competent jurisdiction determines in a final order that the rate
of interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement.  Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.5(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply.  In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate.  If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made.  If,
notwithstanding the provisions of this Section 1.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.11 and thereafter shall refund any excess to Borrower or as a court
of competent jurisdiction may otherwise order.
 
1.6     [Intentionally Omitted].
 
1.7     [Intentionally Omitted].
 
1.8     Cash Management Systems.  From and after the Closing Date, Borrower will
maintain until the Termination Date the cash management systems described in
Annex C (the “Cash Management Systems”).
 
1.9     Fees.
 
(a)     On the Closing Date, Borrower shall issue to each Term Lender its Pro
Rata Share of Class B Equity.
 
(b)     As additional compensation for the Revolving Lenders, Borrower shall pay
to Agent, for the ratable benefit of such Lenders, in arrears, on each Interest
Payment Date for Index Rate Loans prior to the Commitment Termination Date and
on the Commitment Termination Date, a Fee for Borrower’s non-use of available
funds (the “Unused Commitment Fee”) in an amount equal to one-half of one
percent (0.50%) per annum (calculated on the basis of a 360 day year for actual
days elapsed) of the difference between (x) the Maximum Amount (as in effect
from time to time) and (y) the average for the period of the daily closing
balance of the Revolving Loan and Swing Line Loan outstanding during the period
for which such Fee is due.
 
1.10   Receipt of Payments  Borrower shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account.  For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time.  Payments received after 2:00 p.m. New York
time on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.
 
 
10

--------------------------------------------------------------------------------

 
 
1.11   Application and Allocation of Payments.
 
(a)     So long as no Event of Default has occurred and is continuing, (i)
payments matching specific scheduled payments then due shall be applied to those
scheduled payments; (ii) voluntary prepayments shall be applied in accordance
with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Section 1.3(c).  All payments and prepayments applied to
a particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its applicable Pro Rata Share.  As to any other payment,
and as to all payments made when an Event of Default has occurred and is
continuing or following the Commitment Termination Date, Borrower hereby
irrevocably waives the right to direct the application of any and all payments
received from or on behalf of Borrower and unless expressly stated otherwise in
this Agreement, payments shall be applied to amounts then due and payable in the
following order:  (1) to Fees and Agent’s expenses reimbursable hereunder; (2)
to interest on the Loans, ratably in proportion to the interest accrued as to
each Loan; (3) to principal payments on the Loans, ratably in proportion to the
outstanding principal balance of each Loan; and (4) to all other Obligations
including expenses of Lenders to the extent reimbursable under Section 11.3.
 
(b)     Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrower under this Agreement or any of the other Loan
Documents if and to the extent Borrower fails to pay promptly any such amounts
as and when due, even if the amount of such charges would exceed Borrowing
Availability at such time.  At Agent’s option and to the extent permitted by
law, any charges so made shall constitute part of the Revolving Loan hereunder.
 
1.12   Loan Account and Accounting.
 
(a)     Agent shall maintain a loan account (the “Loan Account”) on its books to
record:  all Advances and the Term Loan, all payments made by Borrower, and all
other debits and credits as provided in this Agreement with respect to the Loans
or any other Obligations.  All entries in the Loan Account shall be made in
accordance with Agent’s customary accounting practices as in effect from time to
time. The balance in the Loan Account, as recorded on Agent’s most recent
printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect Borrower’s duty to pay the
Obligations.  Agent shall render to Borrower a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account for the immediately preceding month.  Unless Borrower notifies Agent in
writing of any objection to any such accounting (specifically describing the
basis for such objection), within 30 days after the date thereof, each and every
such accounting shall, absent manifest error, be deemed final, binding and
conclusive on Borrower in all respects as to all matters reflected
therein.  Only those items expressly objected to in such notice shall be deemed
to be disputed by Borrower.  Notwithstanding any provision herein contained to
the contrary, any Lender may elect (which election may be revoked) to dispense
with the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)     Agent, acting as a non-fiduciary agent of Borrower solely for tax
purposes and solely with respect to the actions described in this Section
1.12(b), shall establish and maintain at its address referred to in Annex I (or
at such other address as Agent may notify Borrower) (A) a record of ownership
(the “Register”) in which Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of Agent and each Lender in
the Term Loans, the Revolving Loans and the Swing Loans, each of their
obligations under this Agreement to participate in each Loan, and any assignment
of any such interest, obligation or right and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders (and each change thereto pursuant to Sections 9.1 and
1.16(d)), (2) the Commitments of each Lender, (3) the amount of each Loan and
each funding of any participation described in clause (A) above and, for LIBOR
Loans, the LIBOR Period applicable thereto, (4) the amount of any principal or
interest due and payable or paid and (5) any other payment received by Agent
from Borrower and its application to the Obligations.
 
(c)     Notwithstanding anything to the contrary contained in this Agreement,
the Loans (including any Notes evidencing such Loans) are registered
obligations, the right, title and interest of the Lenders and their assignees in
and to such Loans shall be transferable only upon notation of such transfer in
the Register and no assignment thereof shall be effective until recorded
therein.  This Section 1.12 and Section 9.1 shall be construed so that the Loans
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the IRC.
 
1.13   Indemnity.
 
(a)     Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent (including without limitation in its
role as administrative agent and collateral agent under the Existing Credit
Agreement), Lenders and their respective Affiliates, and each such Person’s
respective officers, directors, employees, attorneys, agents and representatives
(each, an “Indemnified Person”), from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) that may be instituted or
asserted by any third party or by any Credit Party against or incurred by any
such Indemnified Person as the result of credit having been extended, suspended
or terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from (i) that Indemnified Person’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction, (ii) any
dispute among any of Agent and the Lenders which dispute does not involve any
Credit Party or (iii) any settlement effected without the consent of a Credit
Party.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY
TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH
PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN
DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)     To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) Borrower shall refuse to accept any borrowing of, or shall request a
termination of, any borrowing of, conversion into or continuation of, LIBOR
Loans after Borrower has given notice requesting the same in accordance
herewith; or (iv) Borrower shall fail to make any prepayment of a LIBOR Loan
after Borrower has given a notice thereof in accordance herewith, then Borrower
shall indemnify and hold harmless each Lender from and against all losses, costs
and expenses resulting from or arising from any of the foregoing.  Such
indemnification shall include any loss (excluding loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained.  For the purpose of
calculating amounts payable to a Lender under this Section 1.13(b), each Lender
shall be deemed to have actually funded its relevant LIBOR Loan through the
purchase of a deposit bearing interest at the LIBOR Rate in an amount equal to
the amount of that LIBOR Loan and having a maturity comparable to the relevant
LIBOR Period; provided, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection.  As promptly as
practicable under the circumstances, each Lender shall provide Borrower with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless Borrower shall
object in writing within ten (10) Business Days of receipt thereof, specifying
the basis for such objection in detail.
 
1.14   Access.  Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon reasonable prior notice as frequently as
Agent reasonably determines to be appropriate:  (a) provide Agent and any of its
officers, employees and agents access during normal business hours to its
properties, facilities and senior management employees (including officers) of
each Credit Party and to the Collateral, (b) permit Agent, and any of its
officers, employees and agents, to inspect and make extracts from any Credit
Party’s books and records and to audit in scope and manner consistent with
lending industry practices any Credit Party’s books and records, and (c) permit
Agent, and its officers, employees and agents, to inspect, review, evaluate and
make test verifications and counts of the Accounts, Inventory and other
Collateral of any Credit Party (collectively, an “Inspection”); provided that
Borrower shall be obligated to reimburse Agent for its reasonable costs and
expenses incurred in connection with an Inspection only (i) for each Inspection
commenced while an Event of Default has occurred and is continuing and (ii) for
one Inspection per year commenced while no Event of Default has occurred and is
continuing.  If an Event of Default has occurred and is continuing or if access
is necessary to preserve or protect the Collateral as reasonably determined by
Agent, each such Credit Party shall provide such access to Agent and to each
Lender at all times and without advance notice.  Furthermore, so long as any
Event of Default has occurred and is continuing, Borrower shall provide Agent
and each Lender with access to its suppliers and customers. Each Credit Party
shall make available to Agent and its counsel, as promptly as reasonably
practical under the circumstances, originals or copies of all books and records
that Agent may reasonably request.  Each Credit Party shall deliver any document
or instrument necessary for Agent, as it may from time to time reasonably
request, to obtain records from any service bureau or other Person that
maintains records for such Credit Party, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Credit Party.  Agent will give Lenders at least five (5) days’ prior
written notice of regularly scheduled audits.  Representatives of other Lenders
may accompany Agent’s representatives on regularly scheduled audits at no charge
to Borrower.
 
 
13

--------------------------------------------------------------------------------

 
 
1.15   Taxes.
 
(a)     Any and all payments by Borrower hereunder or under the Notes shall be
made, in accordance with this Section 1.15, free and clear of and without
deduction for any and all present or future Taxes.  If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under the Notes, (i) the sum payable shall be increased as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1.15) Agent
or Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law.  Within
thirty (30) days after the date of any payment of Taxes, Borrower shall furnish
to Agent the original or a certified copy of a receipt evidencing payment
thereof.  Agent and Lenders shall not be obligated to return or refund any
amounts received pursuant to this Section 1.15.
 
(b)     Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of demand therefore, pay Agent and each
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.15) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.
 
(c)     (i)     Each Lender organized under the laws of the United States or any
state thereof shall provide to Borrower and Agent a properly completed and
executed IRS Form W-9.  Each Lender organized under the laws of a jurisdiction
outside the United States (a “Foreign Lender”) as to which payments to be made
under this Agreement or under the Notes are exempt from United States
withholding tax under an applicable statute or tax treaty shall provide to
Borrower and Agent a properly completed and executed IRS Form W-8ECI or Form
W-8BEN or other applicable form, certificate or document prescribed by the IRS
or the United States certifying as to such Foreign Lender’s entitlement to such
exemption (a “Certificate of Exemption”).  Any Person that seeks to become a
Lender under this Agreement shall, prior to becoming a Lender hereunder, provide
to Borrower and Agent either a Certificate of Exemption if such Person is a
Foreign Lender and otherwise a Form W-9.
 
 
14

--------------------------------------------------------------------------------

 
 
(ii)     Without limiting any obligation under Section 1.15(c)(i), each Foreign
Lender that, at any of the following times, is entitled to an exemption from
United States withholding tax or, after a change in any applicable law, is
subject to such withholding tax at a reduced rate under an applicable tax
treaty, shall (w) on or prior to the date such Foreign Lender becomes a “Foreign
Lender” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it hereunder and (z) from time to time if requested by Borrower or Agent (or,
in the case of a participant or SPC, the relevant Lender), provide Agent and
Borrower (or, in the case of a participant or SPC, the relevant Lender) with two
completed originals of each of the following, as applicable:  (A) Forms W-8ECI
(claiming exemption from U.S. withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN (claiming exemption from, or a
reduction of, U.S. withholding tax under an income tax treaty) and/or W-8IMY
(together with appropriate forms, certifications and supporting statements) or
any successor forms, or (B) in the case of a Foreign Lender claiming exemption
under Section 871(h) or 881(c) of the IRC, Form W-8BEN (claiming exemption from
U.S. withholding tax under the portfolio interest exemption) or any successor
form and a certificate in form and substance acceptable to Agent that such
Foreign Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the IRC, (2) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the IRC or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the IRC.  
 
(d)     Each Lender having sold a participation in any of its Obligations or
identified an SPC as such to Agent shall collect from such participant or SPC
the documents described in Section 1.15(c) and provide them to Agent.
 
(e)     If a payment made to a Foreign Lender would be subject to United States
federal withholding tax imposed by FATCA if such Foreign Lender fails to comply
with the applicable reporting requirements of FATCA, such Foreign Lender shall
deliver to Agent and Borrower any documentation under any applicable law or
reasonably requested by Agent or Borrower sufficient for Agent or Borrower to
comply with their obligations under FATCA and to determine that such Foreign
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for the purposes of this
Section 1.15(e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
1.16   Capital Adequacy; Increased Costs; Illegality.
 
(a)     If any Lender shall have determined that any law, treaty, governmental
(or quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by any
Lender with any request or directive from any Governmental Authority charged
with the administration or interpretation thereof or otherwise having
jurisdiction in respect thereof regarding capital adequacy, reserve requirements
or similar requirements (whether or not having the force of law) increases or
would have the effect of increasing the amount of capital, reserves or other
funds required to be maintained by such Lender and thereby reducing the rate of
return on such Lender’s capital as a consequence of its obligations hereunder,
then Borrower shall from time to time upon demand by such Lender (with a copy of
such demand to Agent) pay to Agent, for the account of such Lender, additional
amounts sufficient to compensate such Lender for such reduction.  A certificate
as to the amount of that reduction and showing the basis of the computation
thereof submitted by such Lender to Borrower and to Agent shall, absent manifest
error, be final, conclusive and binding for all purposes.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)     If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof or otherwise
having jurisdiction in respect thereof) or (ii) the compliance with any
guideline or request from any Governmental Authority (whether or not having the
force of law there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining any LIBOR Loan, then Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to
Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  A certificate as
to the amount of such increased cost, submitted to Borrower and to Agent by such
Lender, shall be conclusive and binding on Borrower for all purposes, absent
manifest error.  Each Lender agrees that, as promptly as practicable after it
becomes aware of any circumstances referred to above which would result in any
such increased cost, the affected Lender shall, to the extent not inconsistent
with such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrower pursuant to this Section 1.16(b).  In no event shall Borrower be
obligated to compensate any Lender pursuant to this Section 1.16(b) for any
increased cost incurred by such Lender more than 180 days prior to the date that
such Lender notifies Borrower of such Lender’s intention to claim compensation
under this Section 1.16(b) (except that, if the circumstances referred to above
which would result in any such increased cost is retroactive, then the 180 day
period referred to above shall be extended to include the period of retroactive
effect thereof).  Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all request, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
in law, regardless of the date enacted, adopted or issued.
 
(c)     Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof or otherwise having jurisdiction in
respect thereof) shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender to agree to make or to make or to
continue to fund or maintain any LIBOR Loan, then, unless that Lender is able to
make or to continue to fund or to maintain such LIBOR Loan at another branch or
office of that Lender without, in that Lender’s opinion, adversely affecting it
or its Loans or the income obtained therefrom, on notice thereof and demand
therefor by such Lender to Borrower through Agent, (i) the obligation of such
Lender to agree to make or to make or to continue to fund or maintain LIBOR
Loans shall terminate and (ii) Borrower shall forthwith (but not earlier than
the last day of the applicable LIBOR Period, except if required by law) prepay
in full all outstanding LIBOR Loans owing to such Lender, together with interest
accrued thereon, unless Borrower, within five (5) Business Days after the
delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)     Within fifteen (15) days after receipt by Borrower of written notice and
demand from any Lender (an “Affected Lender”) for payment of additional amounts
or increased costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b), Borrower
may, at its option, notify Agent and such Affected Lender of its intention to
replace the Affected Lender.  So long as no Default or Event of Default has
occurred and is continuing, Borrower, with the consent of Agent, may obtain, at
Borrower’s expense, a replacement Lender (“Replacement Lender”) for the Affected
Lender, which Replacement Lender must be reasonably satisfactory to Agent.  If
Borrower obtains a Replacement Lender within 90 days following notice of its
intention to do so, the Affected Lender must sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale; provided, that Borrower
shall have reimbursed such Affected Lender for the additional amounts or
increased costs that it is entitled to receive under this Agreement through the
date of such sale and assignment.  Notwithstanding the foregoing, Borrower shall
not have the right to obtain a Replacement Lender if the Affected Lender
rescinds its demand for increased costs or additional amounts within five (5)
Business Days following its receipt of Borrower’s notice of intention to replace
such Affected Lender.  Furthermore, if Borrower gives a notice of intention to
replace and does not so replace such Affected Lender within ninety (90) days
thereafter, Borrower’s rights under this Section 1.16(d) shall terminate and
Borrower shall promptly pay all increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).
 
1.17   Single Loan.  All Loans to Borrower and all of the other Obligations of
Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of Borrower secured, until the Termination
Date, by all of the Collateral.
 
2          CONDITIONS PRECEDENT





 
2.1     Conditions to the Effectiveness of this Agreement.  This Agreement shall
become effective and enforceable against all parties hereto on the date on which
the following conditions have been satisfied or provided for in a manner
satisfactory to Agent and Lenders, or waived in writing by Agent and Lenders:
 
(a)     Credit Agreement; Loan Documents.  This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrower, each other Credit
Party, Agent and Lenders; and Agent and Lenders shall have received such
information, documents, instruments, agreements and legal opinions as Agent or
any Lender shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including all those
listed in the Closing Checklist attached hereto as Annex D, each in form and
substance reasonably satisfactory to Agent and Lenders; provided, however, that
the Reorganization Plan, the Registration Rights Agreement, the Stockholders
Agreement, the Organizational Documents shall be satisfactory to the Agent and
Lenders in their sole discretion.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)     Capital Structure: Other Indebtedness.  The capital structure of each
Credit Party, the corporate structure of the Credit Parties, the terms and
conditions of all Indebtedness of each Credit Party, and all governing
organizational documents of the Credit Parties shall be acceptable to Agent.
 
(c)     Reorganization Plan.  The Bankruptcy Court shall have entered a final
non-appealable order (the “Confirmation Order”) confirming a Chapter 11 plan of
reorganization (the “Reorganization Plan” and together with all exhibits and
other attachments thereto, as any of the foregoing shall be amended, modified or
supplemented from time to time or any of the terms or conditions thereof waived,
the “Plan Documents”) in respect of the Chapter 11 Cases in accordance with
Section 1129 of the Bankruptcy Code, which such Reorganization Plan shall be in
form and substance satisfactory to the Bankruptcy Majority Lenders in their sole
discretion.  All conditions precedent to the effectiveness of the Reorganization
Plan (other than the funding of the Loans to be made on the Closing Date and the
final order requirement with respect to the Confirmation Order, provided,
however, that the Confirmation Order remains unstayed) shall have been satisfied
(or, with the prior written consent of Agent, waived) in the reasonable judgment
of the Agent, no changes, modifications, amendments or waivers (other than such
changes, modifications or waivers satisfactory to the Agent in its sole and
absolute discretion) shall have been made to such Reorganization Plan since the
filing thereof with the Bankruptcy Court on the Petition Date, and the
Reorganization Plan shall be consummated provided, however, that except as
consented to by the Agent, the Bankruptcy Court’s retention of jurisdiction
under the Confirmation Order shall not govern the enforcement of the Loan
Documents or any rights or remedies related thereto.  Agent shall have received
true and correct copies of each Plan Document, together with evidence that the
transactions contemplated thereby shall have been consummated.
 
(d)     Confirmation Order. The Confirmation Order shall be in form and
substance reasonably satisfactory to the Bankruptcy Majority Lenders, shall have
been entered on the docket of the Bankruptcy Court in full force and effect and
shall not have been stayed, reversed, vacated or otherwise modified in any
manner that is adverse to the rights or interests of the Lenders.  The
transactions contemplated by the Plan Documents shall have been consummated
substantially contemporaneously with the effectiveness of this Agreement on the
Closing  Date.
 
(e)     Equity Documents.  Agent shall have received evidence that the  Lenders
shall have received  the Class B Equity and that the Equity Documents shall have
been entered into by Borrower and the applicable Credit Parties, together with
true and complete copies of each Equity Document, in each case in form and
substance satisfactory to the Agent and Bankruptcy Majority Lenders in their
sole discretion.
 
(f)      Cash on Hand.  As of the Closing Date, immediately prior to making the
payments required under the Reorganization Plan to be made on the Closing Date,
the Borrower shall have cash on hand of no less than (i) $5,000,000, plus (ii)
$28,700,000 (which is the amount equal to the Senior Secured Term Loan Payment
amount as defined in the Reorganization Plan), plus (iii) $4,287,966 (which is
an amount equal to the Cash Distribution Amount).
 
 
18

--------------------------------------------------------------------------------

 
 
(g)     Approvals.  Agent and Lenders shall have received (i) satisfactory
evidence that the Credit Parties have obtained all required consents and
approvals of all Persons including all requisite Governmental Authorities,
including the FCC, any applicable PUC and any applicable Franchising Authority,
to the execution, delivery and performance of this Agreement and the other Loan
Documents, other than those consents and approvals listed on Schedule D-1 or
(ii) an officer’s certificate in form and substance reasonably satisfactory to
Agent affirming that no such consents or approvals are required.
 
(h)     Cash Payment.  Borrower shall have made a cash payment to the Agent, on
behalf of the Term Lenders, in an amount to reduce the principal amount of the
Existing Term Loan to at most $142,000,000; provided, however, that such payment
shall not be less than $20,000,000.
 
(i)      Officer’s Certificate.  Agent shall have received a duly executed
certificate of the chief executive officer of Borrower, confirming compliance
with the conditions set forth in Section 2.2 as of the Closing Date.
 
(j)      Financial Statements and Projections.  Agent shall have received the
Financial Statements and the Projections set forth in Section 3.4(a) and (b),
certified by Borrower’s chief financial officer, in each case in form and
substance satisfactory to Agent, and Agent shall be satisfied, in its sole
discretion, with all of the foregoing.
 
(k)     Payment of Fees.  Borrower shall have reimbursed Agent for all fees,
costs and expenses of closing presented as of the Closing Date.
 
(l)      Representations and Warranties.  Each of the representations and
warranties made by or on behalf of any Credit Party  herein or in any other Loan
Document shall be true and correct on the Closing Date, as if made on the
Closing Date.
 
2.2     Further Conditions to Each Loan.
 
(a)     Except as otherwise expressly provided herein, no Revolving Lender shall
be obligated to fund any Advance, if, as of the date thereof:
 
(i)     any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect as of such date (A) as stated
if such representation or warranty contains an express materiality qualification
or (B) in any material respect if such representation or warranty does not
contain such a qualification, except to the extent that such representation or
warranty expressly relates to an earlier date (in which case such representation
or warranty shall not have been untrue or incorrect as of such earlier date (A)
as stated if such representation or warranty contains an express materiality
qualification or (B) in any material respect if such representation or warranty
does not contain such a qualification) and except for changes therein expressly
permitted or expressly contemplated by this Agreement, and Requisite Revolving
Lenders have determined not to make such Advance (or have instructed the Swing
Line Lender not to make such Advance) as a result of the fact that such
representation or warranty is untrue or incorrect as aforesaid;
 
 
19

--------------------------------------------------------------------------------

 
 
(ii)     any event or circumstance having a Material Adverse Effect has occurred
since the date hereof and Requisite Revolving Lenders have determined not to
make such Advance (or have instructed the Swing Line Lender not to make such
Advance) as a result of the fact that such event or circumstance has occurred;
 
(iii)    any Default or Event of Default has occurred and is continuing or would
result from the funding of such Advance, and Requisite Revolving Lenders shall
have determined not to make such Advance (or have instructed the Swing Line
Lender not to make such Advance) as a result of that Default or Event of
Default; or
 
(iv)    after giving effect to any Advance, the outstanding principal amount of
the Revolving Loan would exceed the Maximum Amount less the sum of the then
outstanding principal amount of the Swing Line Loan and the Reserves then in
effect, or after giving effect to any Swing Line Advance, the outstanding
principal amount of the Swing Line Loan would exceed the lesser of (A) the Swing
Line Commitment and (B) the Maximum Amount less the sum of the then outstanding
principal amount of the Revolving Loan and the Reserves then in effect.
 
(b)     [Intentionally Omitted.]
 
The request and acceptance by Borrower of the proceeds of any Advance shall be
deemed to constitute, as of the date thereof, (i) a representation and warranty
by Borrower that the conditions in this Section 2.2 have been satisfied and (ii)
a reaffirmation by Borrower of the granting and continuance of Agent’s Liens, on
behalf of itself and Lenders, pursuant to the Collateral Documents.
 
3          REPRESENTATIONS AND WARRANTIES



 
To induce Lenders to make the Loans and restructure Indebtedness outstanding
under the Existing Credit Agreement, the Credit Parties executing this
Agreement, jointly and severally, make the following representations and
warranties to Agent and each Lender with respect to all Credit Parties each and
all of which shall survive the execution and delivery of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
3.1     Corporate Existence; Compliance with Law.  Each Credit Party (a) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization, and their respective jurisdiction
of incorporation or organization are as set forth in Disclosure Schedule (3.1);
(b) is duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;
(c) has the requisite power and authority and the legal right to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease and to conduct its business as now, heretofore and
proposed to be conducted; (d) subject to specific representations regarding
Environmental Laws, has all licenses, permits, consents or approvals from or by,
and has made all filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (e) is in compliance with its charter and bylaws or
partnership or operating agreement, as applicable; and (f) subject to specific
representations set forth herein regarding ERISA, Environmental Laws,
Communications Laws, tax and other laws, is in compliance with all applicable
provisions of law and regulation, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth in Disclosure Schedule (3.1), each
Credit Party has all Communications Licenses and Governmental Authorizations and
has filed all required federal and state applications and notifications, in each
case necessary for the operation of the Telecommunications Businesses in the
United States respectively conducted by the Credit Parties (the Communications
Licenses, Governmental Authorizations and federal and state applications and
notifications necessary for the operation of the Telecommunications Businesses
in the United States respectively conducted by the Credit Parties, the
“Telecommunications Approvals”), except for those Telecommunications Approvals
the absence of which, individually or in the aggregate, could not reasonably be
expect to have a Material Adverse Effect.  As of the Closing Date, Disclosure
Schedule (3.1) correctly lists (i) all such Communications Licenses and
Governmental Authorizations; (ii) the geographical area to which each of such
Communications Licenses and Governmental Authorizations relates; (iii) the
Governmental Authority that issued each of such Communications Licenses and
Governmental Authorizations; (iv) the expiration date, if any, of each of such
Communications Licenses and Governmental Authorizations; and (v) if not issued
in the name of a Credit Party, the name of the Person in whose name such
Communications Licenses and Governmental Authorizations are nominally issued. As
of the Closing Date, all Telecommunications Approvals granted to the Credit
Parties remain in full force and effect, except to the extent the failure
thereof to be in full force and effect, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, and have not been
revoked, suspended, canceled or modified in any adverse way, that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and are not subject to any conditions or requirements that are not
generally imposed by the FCC, any PUC, any Franchising Authority or any other
Governmental Authority upon the holders of such Telecommunications Approvals
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Except as set forth in Disclosure Schedule (3.1), each
Credit Party has filed all required reports, applications and statements of
account with the FCC, the Copyright Office, any PUC and any Franchising
Authority, as the case may be, and has paid all Franchise, license, regulatory,
copyright royalty or other fees and charges which have become due pursuant to
any Telecommunications Approvals, except for fees or charges the failure to pay,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth in Disclosure Schedule (3.1), no
Credit Party is in violation of, or in default of, in a manner that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, any applicable Communications Law or the provisions,
terms and conditions of any Telecommunications Approval.  There are no pending
or, to the knowledge of any Credit Party, threatened formal complaints,
proceedings, letters of inquiry, notices of apparent liability, investigations,
protests, petitions or other written objections against any Credit Party at the
FCC or the PUC or Franchising Authority of any jurisdiction in which any Credit
Party operates, except for matters which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
 
21

--------------------------------------------------------------------------------

 
 
3.2     Executive Offices, Collateral Locations, FEIN.  As of the Closing Date,
Disclosure Schedule (3.2) sets forth (i) each Credit Party’s name as it appears
in official filings in the state of its incorporation or other organization,
(ii) the type of entity of each Credit Party, (iii) the organizational
identification number issued by each Credit Party’s state of incorporation or
organization or a statement that no such number has been issued, and (iv) each
Credit Party’s state of organization or incorporation.  As of the Closing Date,
the current location of each Credit Party’s chief executive office and the
warehouses and premises at which any Collateral is located are set forth in
Disclosure Schedule (3.2), and none of such locations has changed within 12
months preceding the Closing Date.  In addition, Disclosure Schedule (3.2) lists
the federal employer identification number of each Credit Party, as of the
Closing Date.
 
3.3     Corporate Power, Authorization, Enforceable Obligations.  The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein:  (a) are within
such Person’s power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person’s charter, bylaws or partnership or operating
agreement as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or other Governmental Authority except where such
violation, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; (e) do not conflict with or result in the breach
or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (f) do not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Agent, on behalf of itself and Lenders, pursuant to the
Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except (i) those referred to in
Section 2.1(e), all of which will have been duly obtained, made or complied with
prior to the Closing Date and those referred to in Schedule D-1 all of which
have been complied with as of the Closing Date and (ii) any consents or
approvals of any Person other than a Governmental Authority where the failure to
obtain such consents or approvals of any such Person, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Each of the Loan Documents shall be duly executed and delivered by each
Credit Party that is a party thereto and each such Loan Document shall
constitute a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors rights generally or by general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
3.4     Financial Statements and Projections.  Except for the Projections, all
Financial Statements concerning Borrower and its Subsidiaries that are referred
to below have been prepared in accordance with GAAP consistently applied
throughout the periods covered (except as disclosed therein and except, with
respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.
 
 
22

--------------------------------------------------------------------------------

 
 
(a)     Financial Statements.  The following Financial Statements attached
hereto as Disclosure Schedule (3.4(a)) have been delivered to Agent and Lenders
on the Closing Date.
 
(i)     The audited consolidated balance sheet of Borrower and its Subsidiaries
as of December 31, 2012 and the related consolidated statements of operations,
stockholders’ equity and cash flows for the Fiscal Year then ended, certified by
BDO USA, LLP.
 
(ii)    The unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of March 31, 2013 and the related consolidated statements of
operations, stockholders’ equity and cash flows for the Fiscal Quarter then
ended.
 
(b)     Projections. The Projections delivered to the Lenders have been prepared
by Borrower in light of the past operations of its businesses and the
reorganization contemplated by the Reorganization Plan, but including future
payments of known contingent liabilities, and reflect projections for the period
beginning on the Closing Date through 2017 on a year-by-year basis.  The
Projections are based upon substantially the same accounting principles as those
used in the preparation of financial statements described above and the
estimates and assumptions stated therein, all of which Borrower believes to be
reasonable in light of then-current conditions and then-current facts known to
Borrower at the time prepared and as of the Closing Date and, as of the Closing
Date, reflect Borrower’s good faith and reasonable estimates of the future
financial performance of Borrower and of the other information projected therein
for the period set forth therein.
 
3.5     [Intentionally Omitted].
 
3.6     Ownership of Property; Liens.  As of the Closing Date, (i) All Material
Real Estate is listed on Disclosure Schedule (3.6), under the heading “Material
Real Estate,” and constitutes all of the Material Real Estate owned, leased or
subleased by any Credit Party and (ii) the other real property listed in
Disclosure Schedule (3.6) constitutes, to the best of each Credit Party’s
knowledge after due inquiry, all of the other real property owned, leased or
subleased by any Credit Party.  Each Credit Party owns good and marketable fee
simple title to all of its owned Real Estate, and valid and marketable leasehold
interests in all of its leased Real Estate, all as described on Disclosure
Schedule (3.6), and copies of all such leases or a summary of terms thereof
reasonably satisfactory to Agent have been delivered or otherwise made available
to Agent. Disclosure Schedule (3.6) further describes (i) any Material Real
Estate with respect to which any Credit Party is a lessor, sublessor or assignor
as of the Closing Date and (ii) to the best of each Credit Party’s knowledge
after due inquiry, any other Real Estate with respect to which any Credit Party
is a lessor, sublessor or assignor as of the Closing Date.  Each Credit Party
also has good and, as applicable, marketable title to, valid leasehold interests
in, or other valid rights to use, all of its personal property and assets as of
the Closing Date.  None of the properties and assets of any Credit Party are
subject to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions  known to any Credit Party that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted
Encumbrances.  Each Credit Party has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other properties and
assets.  Disclosure Schedule (3.6) also describes any purchase options, rights
of first refusal or other similar contractual rights in effect as of the Closing
Date pertaining to any Real Estate owned by any Credit Party.  Disclosure
Schedule (3.6) also describes any purchase options, rights of first refusal or
other similar contractual rights in effect on the Closing Date pertaining to any
Credit Party’s leasehold interest (1) in any Real Estate leased by such Credit
Party which was created or granted by any Credit Party or any Person claiming
by, through or under a Credit Party and (2) to the knowledge the Credit Parties,
in any Material Real Estate leased by such Credit Party which was created or
granted by any other Person. As of the Closing Date, no portion of any Credit
Party’s Real Estate has suffered any material damage by fire or other casualty
loss that has not heretofore been repaired and restored in all material respects
to its original condition or otherwise remedied.  As of the Closing Date, all
permits required to have been issued or appropriate to enable the Real Estate to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect,
except for those permits the absence of which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
 
23

--------------------------------------------------------------------------------

 
 
3.7     Labor Matters.  Except as set forth in Disclosure Schedule (3.7), as of
the Closing Date: (a) no strikes or other material labor disputes against any
Credit Party are pending or, to any Credit Party’s knowledge, threatened; (b)
hours worked by and payment made to employees of each Credit Party comply with
the Fair Labor Standards Act and each other federal, state, local or foreign law
applicable to such matters; (c) all payments due from any Credit Party for
employee health and welfare insurance have been paid or accrued as a liability
on the books of such Credit Party; (d) no Credit Party is a party to or bound by
any collective bargaining agreement, management agreement, consulting agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on Disclosure Schedule
(3.7) have been delivered to Agent); (e) there is no organizing activity
involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) there are no complaints or charges against any Credit Party
pending or, to the knowledge of any Credit Party, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual, except any of the foregoing that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
3.8     Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  Except as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person.  All of the issued and outstanding Stock of each Credit Party (other
than Borrower) is owned by each of the Stockholders and in the amounts set forth
in Disclosure Schedule (3.8).  Except as set forth in Disclosure Schedule (3.8),
there are no outstanding rights to purchase, options, warrants or similar rights
or agreements pursuant to which any Credit Party (other than Borrower) may be
required to issue, sell, repurchase or redeem any of its Stock or other equity
securities or any Stock or other equity securities of its Subsidiaries.  All
outstanding Indebtedness and Guaranteed Indebtedness of each Credit Party as of
the Closing Date (except for the Obligations) is described in Section 6.3
(including Disclosure Schedule (6.3)).  The Borrower has not engaged in any
trade or business, or has any assets (other than Stock of its Subsidiaries and
assets incidental to the ownership thereof), or has Incurred any Indebtedness or
Guaranteed Indebtedness (other than Indebtedness permitted under Section 6.3 and
Guaranteed Indebtedness permitted under Section 6.6).
 
 
24

--------------------------------------------------------------------------------

 
 
3.9     Government Regulation.  No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940.  No Credit Party is subject to regulation under the Federal Power Act, or
any other federal or state statute that restricts or limits its ability to incur
Indebtedness or to perform its obligations hereunder. The making of the Loans by
Lenders to Borrower, the application of the proceeds thereof and repayment
thereof will not violate any provision of any such statute or any rule,
regulation or order issued by the Securities and Exchange Commission.
 
3.10   Margin Regulations.  No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”).  No Credit Party owns any Margin Stock as of the Closing
Date.  None of the proceeds of the Loans or other extensions of credit under
this Agreement will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any Margin
Stock or for any other purpose that could reasonably be expected to cause any of
the Loans or other extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board.  No Credit Party will take or permit to be taken any action that
could reasonably be expected to cause any Loan Document to violate any
regulation of the Federal Reserve Board.
 
3.11   Taxes.  All Federal, state and other material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by any Credit Party have been filed with the appropriate
Governmental Authority and all Charges have been paid prior to the date on which
any fine, penalty, interest or late charge may be added thereto for nonpayment
thereof, excluding Charges or other amounts being contested in accordance with
Section 5.2(b).  Proper and accurate amounts have been withheld by each Credit
Party from its respective employees for all periods in full and complete
compliance with all applicable federal, state, local and foreign laws and such
withholdings have been timely paid to the respective Governmental
Authorities.  Disclosure Schedule (3.11) sets forth as of the Closing Date those
taxable years for which any Credit Party’s tax returns are currently being
audited by the IRS or any other applicable Governmental Authority and any
assessments or threatened assessments in connection with such audit, or
otherwise currently outstanding.  Except as described in Disclosure Schedule
(3.11), as of the Closing Date no Credit Party has executed or filed with the
IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any Charges.  None of the Credit Parties and their respective
predecessors are liable for any Charges:  (a) under any agreement (including any
tax sharing agreements) or (b) to each Credit Party’s actual knowledge, as a
transferee.  As of the Closing Date, no Credit Party has agreed or been
requested to make any adjustment under IRC Section 481(a), by reason of a change
in accounting method or otherwise, which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
 
25

--------------------------------------------------------------------------------

 
 
3.12   ERISA.
 
(a)     Disclosure Schedule (3.12) lists all Plans and separately identifies all
Pension Plans, including Title IV Plans, Multiemployer Plans, ESOPs and Welfare
Plans, including all Retiree Welfare Plans in effect as of the Closing
Date.  Copies of all such listed Plans, together with a copy of the latest
IRS/DOL 5500-series form required to be filed for each such Plan (other than any
Multiple Employer Plan or any Multiemployer Plan) have been made available to
Agent.  Except with respect to Multiple Employer Plans and Multiemployer Plans,
each Qualified Plan has been determined by the IRS to qualify under Section 401
of the IRC, the trusts created thereunder have been determined to be exempt from
tax under the provisions of Section 501 of the IRC, and nothing has occurred
that would cause the loss of such qualification or tax-exempt status except
where the failure to so qualify or the loss of such qualification, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Each Plan is in compliance with the applicable provisions of ERISA and
the IRC, including the timely filing of all reports required under the IRC or
ERISA, including the statement required by 29 CFR Section 2520.104-23 except for
any noncompliance that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.  Neither any Credit Party nor
ERISA Affiliate has failed to make any material contribution or pay any material
amount due as required by either Section 412 of the IRC or Section 302 of ERISA
or the terms of any such Plan.  Neither any Credit Party nor ERISA Affiliate has
engaged in a “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the IRC, in connection with any Plan, that would subject any
Credit Party to a material tax on prohibited transactions imposed by Section
502(i) of ERISA or Section 4975 of the IRC.
 
(b)     Except as set forth in Disclosure Schedule (3.12):  (i) no Title IV Plan
(other than the NTCA Retirement and Security Program (the “NTCA Plan”)) has any
Unfunded Pension Liability that, in the aggregate for all such Title IV Plans
combined, exceeds $100,000 and the liability of the Credit Parties and ERISA
Affiliates with respect to the Unfunded Pension Liability under the NTCA Plan is
not material; (ii) no ERISA Event or event described in Section 4062(e) of ERISA
with respect to any Title IV Plan has occurred or is reasonably expected to
occur in either case that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (iii) there are no pending, or to
the knowledge of any Credit Party, threatened claims (other than claims for
benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan (other than a Multiple Employer Plan or a
Multiemployer Plan) or any Person as fiduciary or sponsor of any Plan (other
than a Multiple Employer Plan or a Multiemployer Plan) that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects to
incur any material liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; (v) within the last five years no Title IV Plan of
any Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 404(b)(1) of ERISA, nor
has any Title IV Plan of any Credit Party or ERISA Affiliate (determined at any
time within the past five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate except for any
Transfer or transaction that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (vi) except in the
case of any ESOP, as of the Closing Date, Stock of all Credit Parties and their
ERISA Affiliates makes up, in the aggregate, no more than 10% of Fair Market
Value of the assets of any Plan (other than a Multiple Employer Plan or a
Multiemployer Plan) measured on the basis of Fair Market Value as of the latest
valuation date of any Plan; and (vii) as of the Closing Date, no liability under
any Title IV Plan has been satisfied with the purchase of a contract from an
insurance company that is not rated AAA by the Standard & Poor’s Corporation or
an equivalent rating by another nationally recognized rating agency.
 
 
26

--------------------------------------------------------------------------------

 
 
3.13   No Litigation.  No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Disclosure
Schedule (3.13), as of the Closing Date there is no Litigation pending or
threatened that seeks damages in excess of $1,000,000 or injunctive relief
against, or alleges criminal misconduct of, any Credit Party.
 
3.14   Brokers.  Except as set forth on Disclosure Schedule (3.14), no broker or
finder acting on behalf of any Credit Party or Affiliate thereof brought about
the obtaining, making or closing of the Loans and no Credit Party or Affiliate
thereof has any obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.
 
3.15   Intellectual Property.  As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now or heretofore conducted by it or proposed to be conducted by it,
and each Patent, Trademark and registered Copyright and each License with
respect to any such Patent, Trademark or registered Copyright, is listed,
together with application or registration numbers, as applicable, and together
with each owner thereof, in Disclosure Schedule (3.15).  Each Credit Party
conducts its business and affairs without infringement of or interference with
any Intellectual Property of any other Person except for any such infringement
or interference that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Disclosure
Schedule (3.15), no Credit Party is aware of any infringement claim by any other
Person with respect to any Intellectual Property except for any infringement or
interference that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
 
27

--------------------------------------------------------------------------------

 
 
3.16   Full Disclosure; Perfection of Liens.  The information contained in this
Agreement, any of the other Loan Documents, the Financial Statements, the
Collateral Reports and the other written reports from time to time delivered
hereunder or any written statement furnished by or on behalf of any Credit Party
to Agent or any Lender pursuant to the terms of this Agreement do not contain
and will not contain any untrue statement of a material fact or omit to state a
material fact known to any Credit Party and necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.  Projections from time to time delivered hereunder are or
will be based in all material respects upon the estimates and assumptions stated
therein, all of which Borrower believed at the time of delivery to be reasonable
in light of then current conditions and then current facts known to Borrower as
of such delivery date, and reflect Borrower’s good faith and reasonable
estimates of the future financial performance of Borrower and of the other
information projected therein for the period set forth therein, it being
understood that the Projections are not facts and the actual performance of the
entities covered by the Projections may differ significantly from that
projected.  The Liens granted to Agent, on behalf of itself and Lenders,
pursuant to the Collateral Documents will at all times be fully perfected first
priority Liens in and to the Collateral described therein, subject, as to
priority, only to Permitted Encumbrances.
 
3.17   Environmental Matters.
 
(a)     Except as set forth in Disclosure Schedule (3.17), as of the Closing
Date:  (i) the Real Estate is free of contamination from any Hazardous Material
except for such contamination that would not materially and adversely impact any
Credit Party’s ability to use such Real Estate in the operation of its business
and that would not result in Environmental Liabilities that, individually or in
the aggregate, could reasonably be expected to exceed $750,000; (ii) no Credit
Party has caused or suffered to occur any Release of Hazardous Materials on, at,
in, under, above, to, from or about any of its Real Estate that would result in
Environmental Liabilities that, individually or in the aggregate, could
reasonably be expected to exceed $750,000; (iii) the Credit Parties are in
compliance with all Environmental Laws, except for such noncompliance that would
not result in Environmental Liabilities which, individually or in the aggregate,
could reasonably be expected to exceed $750,000; (iv) the Credit Parties have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that, individually or in the aggregate, could
reasonably be expected to exceed $750,000, and to the knowledge of the Credit
Parties all such Environmental Permits are valid, uncontested and in good
standing; (v) no Credit Party has actual knowledge of any facts, circumstances
or conditions, including any Releases of Hazardous Materials, that are likely to
result in any Environmental Liabilities of any Credit Party which, individually
or in the aggregate, could reasonably be expected to exceed $750,000, and no
Credit Party has knowingly permitted any current or former tenant or occupant of
the Real Estate to engage in any such operations; (vi) there is no Litigation
arising under or related to any Environmental Laws, Environmental Permits or
Hazardous Material that seeks damages, penalties, fines, costs or expenses in
excess of $750,000 or injunctive relief against, or that alleges criminal
misconduct by, any Credit Party; (vii) no written notice has been received by
any Credit Party identifying it as a “potentially responsible party” or
requesting information under CERCLA or analogous state statutes, and to the
actual knowledge of the Credit Parties, there are no facts, circumstances or
conditions that may result in any Credit Party being identified as a
“potentially responsible party” under CERCLA or analogous state statutes; and
(viii) the Credit Parties have provided to Agent copies of all environmental
reports, reviews and audits and all material written information pertaining to
actual or potential Environmental Liabilities, in each case if prepared by or at
the instruction of, or otherwise in the possession or control of, any Credit
Party, in each case relating to any Credit Party.
 
 
28

--------------------------------------------------------------------------------

 
 
 
(b)  Each Credit Party hereby acknowledges and agrees that none of the Lenders
or Agent (i) is now, or has ever been, in control of any of the Real Estate or
any Credit Party’s affairs, and (ii) has the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.
 
3.18     Insurance.  Disclosure Schedule (3.18) lists all insurance policies of
any nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.  As of the
Closing Date, each Credit Party is in compliance with its obligations under
Section 5.4.
 
3.19     Accounts.  Disclosure Schedule (3.19) lists all banks and other
financial institutions at which any Credit Party maintains deposit or other
accounts as of the Closing Date and such Schedule correctly identifies the name,
address and telephone number of each depository, the name in which the account
is held, a description of the purpose of the account, the complete account
number therefor and, if such account is a deposit account, whether such account
is (a) a “Blocked Account”, “Excluded Account” or “Disbursement Account” for the
purposes of Annex C or (b) a “PUC Restricted Subsidiary Account”.
 
3.20     Government Contracts.  Except as set forth in Disclosure Schedule
(3.20), as of the Closing Date, no Credit Party is a party to any contract or
agreement with any Governmental Authority and no Credit Party’s Accounts are
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.
 
3.21     Customer and Trade Relations.  As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in the business
relationship of any Credit Party with any customer or supplier that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
3.22     Agreements and Other Documents.  As of the Closing Date, each Credit
Party has provided to Agent or its counsel, on behalf of Lenders, accurate and
complete copies (or summaries) of all of the following agreements or documents
to which it is subject as of the Closing Date and each of which is listed in
Disclosure Schedule (3.22):  (i) supply agreements and purchase agreements not
terminable by such Credit Party within 60 days following written notice issued
by such Credit Party and involving transactions in excess of $1,000,000 per
annum; (ii) leases of Equipment having a remaining term of one year or longer
and requiring aggregate rental and other payments in excess of $500,000 per
annum;  (iii) licenses and permits held by the Credit Parties, the absence of
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (iv) instruments and documents evidencing any
Indebtedness or Guaranteed Indebtedness of such Credit Party and any Lien
granted by such Credit Party with respect thereto; and (v) instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Credit Party.  Except as set forth
on Disclosure Schedule (3.22), as of the Closing Date, no Credit Party is a
party to or bound by any surety bond agreement or bonding requirement with
respect to products or services sold by it or any trademark or patent license
agreement with respect to products sold by it.
 
 
29

--------------------------------------------------------------------------------

 
 
3.23     Solvency.  On the Closing Date, each Credit Party is Solvent.  After
giving effect to (a) the Loans to be made on the Closing Date or such other date
as Loans requested hereunder are made, (b) the disbursement of the proceeds of
such Loans pursuant to the instructions of Borrower, (c) the consummation of the
transactions contemplated by the Reorganization Plan, and (d) the payment and
accrual of all transaction costs in connection with the foregoing, each Credit
Party is and will be Solvent.
 
3.24     [Intentionally Omitted].
 
3.25     [Intentionally Omitted].
 
3.26     [Intentionally Omitted].
 
3.27     Capitalization.  On the Closing Date, after giving effect to
consummation of the Reorganization Plan, the authorized Stock of Borrower shall
consist of (a)  10,000,000 shares of Class A common stock, par value $0.01 per
share (such authorized shares of Class A common stock, together with any
subsequently authorized shares of such common stock, the “Class A Common Stock”)
of which 2,870,948 shares are issued and outstanding and (b) 250,000 shares of
Class B limited voting common stock, par value $0.01 per share (such authorized
shares of Class B limited voting common stock, together with any subsequently
authorized shares of such common stock, the “Class B Common Stock”) of which
232,780 shares are issued and outstanding.   All such outstanding shares have
been duly and validly issued, are fully paid and nonassessable and are free of
preemptive rights.  Except as set forth in Disclosure Schedule (3.27), on the
Closing Date, Borrower does not have outstanding any Stock convertible into or
exchangeable for its Stock or outstanding any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its Stock or any Stock appreciation or similar
rights.
 
3.28     OFAC.  No Credit Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by such
executive order, or is otherwise associated with any such person in any manner
violative of such executive order, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons (as defined in Executive Order 13224)
or subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
 
 
30

--------------------------------------------------------------------------------

 
 
3.29     Patriot Act.  Each Credit Party is in compliance with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act.  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
4          FINANCIAL STATEMENTS AND INFORMATION
 
4.1       Reports and Notices.
 
(a)       Each Credit Party hereby agrees that from and after the Closing Date
and until the Termination Date, it shall deliver to Agent or to Agent and
Lenders, as required, the Financial Statements, Compliance Certificates,
notices, Projections and other information at the times, to the Persons and in
the manner set forth in Annex E.
 
(b)       Each Credit Party hereby agrees that from and after the Closing Date
and until the Termination Date, it shall deliver to Agent or to Agent and
Lenders, as required, the various Collateral Reports at the times, to the
Persons and in the manner set forth in Annex F.
 
4.2       Communication with Accountants.  Each Credit Party authorizes (a)
Agent and (b) so long as an Event of Default has occurred and is continuing,
each Lender, to communicate directly with its independent certified public
accountants, including BDO USA LLP, and authorizes and shall request those
accountants to disclose and make available to Agent and each Lender any and all
Financial Statements and other supporting financial documents, schedules and
information relating to any Credit Party (including copies of any issued
management letters) with respect to the business, results of operations,
financial condition and other affairs of any Credit Party, provided that an
officer of Borrower will be given the reasonable opportunity to participate in
any direct communication with the Credit Parties’ independent public
accountants.
 
5          AFFIRMATIVE COVENANTS
 
Each Credit Party jointly and severally agrees as to all Credit Parties that
from and after the Closing Date and until the Termination Date:
 
5.1       Maintenance of Existence and Conduct of Business.  Each Credit Party
shall:  do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate or organizational existence (except to the extent
permitted by Section 6.1) and its material rights and franchises, including,
without limitation, all Telecommunications Approvals; continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder; and
at all times maintain, preserve and protect all of its material assets and
properties used or useful in the conduct of its business, and keep the same in
reasonable repair, working order and condition in all material respects (taking
into consideration ordinary wear and tear) and from time to time make, or cause
to be made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices.
 
 
31

--------------------------------------------------------------------------------

 
 
5.2       Payment of Charges.
 
(a)       Subject to Section 5.2(b), each Credit Party shall pay and discharge
or cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its material
property (real, personal or mixed) and all Charges with respect to tax, social
security and unemployment withholding with respect to its employees, except such
unpaid Charges which will not cumulatively in the aggregate for all unpaid
Charges of all Credit Parties result in more than $500,000 in liabilities for
all Credit Parties combined, (ii) lawful claims for labor, materials, supplies
and services or otherwise, and (iii) all storage or rental charges payable to
warehousemen and bailees, in each case, before any thereof shall become past
due, except in the case of clauses (ii) and (iii) where the failure to pay or
discharge such Charges, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
 
(b)       Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP, (ii) no Lien shall be imposed to secure payment of such Charges (other
than payments to warehousemen and/or bailees) that is superior to any of the
Liens securing payment of the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges, (iii) none of the Collateral  becomes subject to
forfeiture or loss as a result of such contest, and (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met.
 
5.3       Books and Records.  Each Credit Party shall keep adequate books and
records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in order to permit the
preparation of financial statements in accordance with GAAP.
 
 
32

--------------------------------------------------------------------------------

 
 
5.4       Insurance; Damage to or Destruction of Collateral.
 
(a)       The Credit Parties shall, at their sole cost and expense, maintain (i)
the policies of insurance described on Disclosure Schedule (3.18) as in effect
on the date hereof or (ii) casualty insurance on all real and personal property
on an all risks basis (including the perils of flood and quake), covering the
repair and replacement cost of all such property and coverage for business
interruption and public liability insurance (including products/completed
operations liability coverage) in each case of the kinds customarily carried or
maintained by Persons of established reputation engaged in similar businesses
and in each case with insurers and in amounts reasonably acceptable to Agent (it
being agreed that any insurer having an A.M. Best policy holders rating of at
least “A- minus” shall be acceptable to Agent). Such policies of insurance shall
contain provisions pursuant to which the insurer agrees to provide 30 days (or,
in the case of cancellation for nonpayment of premium, 10 days’) prior written
notice to Agent in the event of any non-renewal, cancellation or amendment of
any such insurance policy.  Notwithstanding the requirement in subsection (a)
hereof, Federal Flood Insurance shall not be required for (i) real property that
is not required to be subject to a mortgage in favor of the Agent for the
benefit of itself and the Lenders, (ii) real property not located in a Special
Flood Hazard Area, or (iii) real property located in a Special Flood Hazard Area
in a community that does not participate in the National Flood Insurance
Program.  If any Credit Party at any time or times hereafter shall fail to
obtain or maintain any of the policies of insurance required above or to pay all
premiums relating thereto, Agent may at any time or times thereafter obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto that Agent reasonably deems advisable.  Agent shall
have no obligation to obtain insurance for any Credit Party or pay any premiums
therefor.  By doing so, Agent shall not be deemed to have waived any Default or
Event of Default arising from any Credit Party’s failure to maintain such
insurance or pay any premiums therefor.  All sums so disbursed, including
reasonable attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrower to Agent and shall be additional Obligations
hereunder secured by the Collateral.
 
(b)       Agent reserves the right at any time upon any change in any Credit
Party’s insurance risk profile (including any change in the product mix
maintained by any Credit Party or any laws affecting the potential liability of
such Credit Party) to require additional forms and limits of insurance to, in
Agent’s opinion, adequately protect both Agent’s and Lenders’ interests in all
or any portion of the Collateral and to ensure that each Credit Party is
protected by insurance in amounts and with coverage customary for its industry;
provided that so long as no Event of Default has occurred and is continuing, the
Credit Parties shall be required to obtain such additional forms and limits of
insurance only on the annual renewal date of the applicable insurance policy (or
on a date reasonably selected by Agent if there is no such annual renewal
date).  If reasonably requested by Agent, each Credit Party shall deliver to
Agent from time to time a report of a reputable insurance broker, reasonably
satisfactory to Agent, with respect to its insurance policies.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)       Each Credit Party shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, certificates of insurance and endorsements to
all general liability and other liability policies naming Agent, on behalf of
itself and Lenders, as additional insured.  Each Credit Party (other than a PUC
Restricted Subsidiary) shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, certificates of insurance and endorsements to all “All
Risk” and business interruption insurance naming Agent, on behalf of itself and
Lenders, as lender’s loss payee (via a Lenders Loss Payable endorsement).  Each
Credit Party (other than a PUC Restricted Subsidiary) irrevocably makes,
constitutes and appoints Agent (and all officers, employees or agents designated
by Agent), so long as any Default or Event of Default has occurred and is
continuing or the anticipated insurance proceeds exceed $1,000,000, as each such
Credit Party’s true and lawful agent and attorney-in-fact for the purpose of
making, settling and adjusting claims under such “All Risk” policies of
insurance, endorsing the name of each such Credit Party on any check or other
item of payment for the proceeds of such “All Risk” policies of insurance and
for making all determinations and decisions with respect to such “All Risk”
policies of insurance.  Agent shall have no duty to exercise any rights or
powers granted to it pursuant to the foregoing power-of-attorney.  Borrower
shall promptly notify Agent and Lenders of any loss, damage or destruction to
the Collateral in the amount of $1,000,000 or more, whether or not covered by
insurance, and if any Credit Party receives insurance proceeds in respect of any
such loss, damage or destruction to the Collateral, it shall immediately pay
them to Agent for application in accordance with this Section 5.4(c) (it being
understood that proceeds of business interruption insurance shall be retained by
the applicable Credit Party except during the occurrence and continuance of a
Default or an Event of Default).  After deducting from such proceeds the
expenses, if any, incurred by Agent in the collection or handling thereof, Agent
may, at its option, apply such proceeds to the reduction of the Obligations of
Borrower in accordance with Section 1.3(c) or permit or require each Credit
Party to use such money, or any part thereof, to promptly begin and diligently
pursue the replacement, repair, restoration or rebuilding of the Collateral with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction.  Notwithstanding the foregoing, if the casualty
giving rise to such insurance proceeds could not reasonably be expected to have
a Material Adverse Effect and such insurance proceeds do not exceed $1,500,000
in the aggregate, Agent shall permit the applicable Credit Party either to
replace, restore, repair or rebuild the property or to reinvest such proceeds in
revenue producing capital assets used in the businesses of the Credit Parties of
the type engaged in by the Credit Parties as of the Closing Date, or businesses
reasonably related thereto; provided that if such Credit Party has not completed
or entered into binding agreements to complete such replacement, restoration,
repair or rebuilding within 180 days following such casualty or has not
consummated such reinvestment within 180 days following such casualty, Agent may
apply such insurance proceeds to the Obligations of Borrower in accordance with
Section 1.3(c).  All insurance proceeds that are to be made available to any
Credit Party to replace, repair, restore or rebuild such Collateral or to fund
such reinvestment shall either be (x) deposited in a cash collateral account
held by Agent or (y) applied by Agent to reduce the outstanding principal
balance of the Revolving Loan (which application shall not result in a permanent
reduction of the Revolving Loan Commitment) and upon such application, Agent
shall establish a Reserve against the Borrowing Availability in an amount equal
to the amount of such proceeds so applied.  Thereafter, such funds shall be made
available to Borrower to provide funds to replace, repair, restore or rebuild
such Collateral or to fund such reinvestment as follows:  (i) Borrower shall
request a Revolving Credit Advance or release from such cash collateral account
be made to fund such replacement, repair, restoration or rebuilding or to fund
such reinvestment in the amount requested to be released; (ii) so long as the
conditions in Section 2.2 have been met, Revolving Lenders shall make such
Revolving Credit Advance or Agent shall release funds from such cash collateral
account; and (iii) in the case of insurance proceeds applied against the
Revolving Loan, the Reserve established with respect to such insurance proceeds
shall be reduced by the amount of such Revolving Credit Advance.  To the extent
not used to replace, repair, restore or rebuild the Collateral or to fund such
reinvestment, such insurance proceeds shall be applied in accordance with
Section 1.3(c) and such Reserve shall be immediately utilized through the
borrowing by Borrower of a Revolving Credit Advance, the proceeds of which shall
be applied to prepay the Loans in accordance with Section 1.3(c).
 
5.5       Compliance with Laws.  Each Credit Party shall comply in all respects
with all federal, state, local and foreign laws and regulations applicable to
it, including those relating to ERISA and labor matters, Communications Laws and
Environmental Laws and Environmental Permits, except to the extent that the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Each Credit Party shall duly and
timely comply in all respects with the provisions, terms and conditions of all
Telecommunications Approvals, except to the extent that such failure,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
 
34

--------------------------------------------------------------------------------

 
 
5.6       Supplemental Disclosure.  From time to time as may be reasonably
requested by Agent (which request will not be made more frequently than once
each year absent the occurrence and continuance of a Default or an Event of
Default), the Credit Parties shall supplement each Disclosure Schedule hereto,
or any representation herein or in any other Loan Document, with respect to any
matter hereafter arising that, if existing or occurring at the date of this
Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered materially inaccurate thereby (and, in
the case of any supplements to any Disclosure Schedule, such Disclosure Schedule
shall be appropriately marked to show the changes made therein); provided that
no such supplement to any such Disclosure Schedule or representation shall (x)
amend, supplement or otherwise modify any Disclosure Schedule or representation,
or (y) be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing and in the case of clause (x) except for changes permitted or
required by Annex C and changes otherwise constituting matters expressly
permitted or expressly contemplated by this Agreement.
 
5.7       Intellectual Property.  Each Credit Party will conduct its business
and affairs without infringement of or interference with any Intellectual
Property of any other Person and shall comply with the terms of its Licenses,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
5.8       Environmental Matters.  Each Credit Party shall and shall cause each
Person within its control to:  (a) conduct its operations and keep and maintain
its Real Estate in compliance with all Environmental Laws and Environmental
Permits other than noncompliance that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; (b) implement any
and all investigation, remediation, removal and response actions that are
appropriate or necessary to operate the Real Estate in the manner presently
operated or to otherwise materially comply with Environmental Laws and
Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify Agent
promptly after such Credit Party has actual knowledge of any violation of
Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to, from or about any Real Estate that is reasonably likely to result in
Environmental Liabilities in excess of $750,000; and (d) promptly forward to
Agent a copy of any written order, notice, request for information or any
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $750,000, in each case whether or not the
Environmental Protection Agency or any other Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter.  If Agent at any time has a reasonable basis to believe that there is a
violation of any Environmental Laws or Environmental Permits by any Credit Party
or any Environmental Liability arising thereunder, or a Release of Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
that, in each case, could reasonably be expected to have a Material Adverse
Effect, then  each Credit Party shall, upon Agent’s written request (i) cause
the performance of such environmental audits relating to the suspected violation
or Release, including subsurface sampling of soil and groundwater, and
preparation of such environmental reports, at Borrower’s expense, as Agent may
from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems reasonably appropriate
relating to the suspected violation or Release, including subsurface sampling of
soil and groundwater.  Borrower shall reimburse Agent for the costs of such
audits and tests and the same will constitute a part of  the Obligations secured
hereunder.
 
 
35

--------------------------------------------------------------------------------

 
 
5.9       Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases.  Each Credit Party shall use commercially reasonable efforts
to obtain a landlord’s agreement, mortgagee agreement or bailee letter, as
applicable, from the lessor of each leased property, mortgagee of owned property
or bailee with respect to any warehouse, processor or converter facility or
other location where Collateral having a value, individually or in the
aggregate, in excess of $100,000 is stored or located, which agreement or letter
shall contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to Agent.  No real property or warehouse space shall be leased having annual
rental payments in excess of $250,000 by any Credit Party and no Inventory
(other than Inventory of a PUC Restricted Subsidiary) shall be shipped to a
processor or converter under arrangements established without the prior written
consent of Agent, unless and until a satisfactory landlord agreement or bailee
letter, as appropriate, shall first have been obtained with respect to such
location.  To the extent permitted hereunder, if any Credit Party (other than a
PUC Restricted Subsidiary) proposes to acquire a fee ownership interest or
leasehold interest in any Material Real Estate, it shall concurrently provide to
Agent a mortgage or deed of trust or leasehold mortgage or deed of trust, as
applicable, granting Agent a first priority Lien on such Real Estate or
leasehold interest therein, as applicable, together with environmental audits,
mortgage title insurance commitment, real property survey, local counsel
opinion(s), and, if required by Agent, supplemental casualty insurance and flood
insurance, and such other documents, instruments or agreements, in each case,
reasonably requested by Agent, and in each case, in form and substance
reasonably satisfactory to Agent.  In addition, if any Real Property owned or
leased by any Credit Party (other than a PUC Restricted Subsidiary) shall
subsequently become or be determined to be Material Real Estate, promptly
following a request from Agent, such Credit Party shall provide to Agent a
mortgage or deed of trust or leasehold mortgage or deed of trust, as applicable,
granting Agent a first priority Lien on such Real Estate, or leasehold interest
therein, as applicable, together with environmental audits, mortgage title
insurance commitment, real property survey, local counsel opinion(s), and, if
required by Agent, supplemental casualty insurance and flood insurance, and such
other documents, instruments or agreements, in each case, reasonably requested
by Agent, and in each case, in form and substance reasonably satisfactory to
Agent.
 
5.10     [Intentionally Omitted].
 
 
36

--------------------------------------------------------------------------------

 
 
5.11     CoBank Capital.  So long as CoBank is a Lender hereunder, Borrower will
acquire or maintain ownership of non-voting participation certificates in CoBank
in such amounts and at such times as CoBank may require in accordance with
CoBank’s Bylaws and Capital Plan (as each may be amended from time to time),
except that the maximum amount of non-voting participation certificates that
Borrower may be required to purchase in CoBank in connection with the Loans may
not exceed the maximum amount permitted by the Bylaws at the time this Agreement
is entered into. The rights and obligations of the parties with respect to such
non-voting participation certificates and any distributions made on account
thereof or on account of Borrower’s patronage with CoBank shall be governed by
CoBank’s Bylaws. Borrower hereby consents and agrees that the amount of any
distributions with respect to its patronage with CoBank that are made in
qualified written notices of allocation (as defined in 26 U.S.C. § 1388) and
that are received by Borrower from CoBank, will be taken into account by
Borrower at the stated dollar amounts whether the distribution is evidenced by a
participation certificate or other form of written notice that such distribution
has been made and recorded in the name of Borrower on the records of CoBank.
CoBank’s Pro Rata Share of the Loans and other Obligations due to CoBank shall
be secured by a statutory first lien on all equity which Borrower may now own or
hereafter acquire in CoBank.  Such equity shall not, however, constitute
security for the Obligations due to any other Lender.  CoBank shall not be
obligated to set off or otherwise apply such equities to Borrower’s obligations
to CoBank.
 
5.12     Further Assurances.  Each Credit Party agrees that it shall and shall
cause each other Credit Party to, at such Credit Party’s expense and upon
request of Agent or Requisite Lenders, duly execute and deliver, or cause to be
duly executed and delivered, to Agent and Lenders such further instruments and
do and cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Agent or Requisite Lenders to carry out more effectively
the provisions and purposes of this Agreement and each other Loan Document.
 
5.13     Subsidiaries and Collateral.  The Credit Parties will take such action
from time to time as shall be necessary to ensure that (i) all Subsidiaries of
Borrower are Credit Parties hereunder, (ii) all Subsidiaries of Borrower (other
than a PUC Restricted Subsidiary) are Guarantors under the Guaranty and Security
Agreement and (iii) Borrower and all Subsidiaries of Borrower (other than a PUC
Restricted Subsidiary) are Grantors under the Guaranty and Security Agreement
and Agent (for the benefit of itself and the Lenders) has first priority
perfected Liens (subject to Permitted Encumbrances), in substantially all the
assets of Borrower and such Subsidiaries, consistent with the provisions of the
Guaranty and Security Agreement.
 
5.14     [Intentionally Omitted].
 
5.15     Change of Law Applicable to Mid-Maine Telecom.
 
(a)       Mid-Maine Telecom shall execute and deliver to Agent (i) a guaranty
substantially in the form of the guaranty contained in the Guaranty and Security
Agreement (or a Joinder Agreement) not later than 30 days after Mid-Maine
Telecom shall have obtained knowledge that Mid-Maine Telecom shall not be
required by applicable law to obtain consent from the PUC in the State of Maine
in order to execute and deliver such a guaranty and (ii) a security agreement
substantially in the form of the Guaranty and Security Agreement (or a Joinder
Agreement) not later than 30 days after Mid-Maine Telecom shall not be required
by applicable law to obtain consent from the PUC in the State of Maine in order
to execute and deliver such a security agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)       Upon the execution and delivery by Mid-Maine Telecom of (i) the
guaranty (or Joinder Agreement) referred to in paragraph (a) of this Section
5.15 and (ii) the security agreement (or Joinder Agreement) referred to in
paragraph (a) of this Section 5.15, any provision in the Loan Documents that
specifically excludes Mid-Maine Telecom shall, mutatis mutandis, be deemed to
also apply to Mid-Maine Telecom.
 
(c)       The Credit Parties shall notify Agent and the Lenders promptly upon
obtaining knowledge that Mid-Maine Telecom will be required to execute and
deliver documents pursuant to the foregoing clauses of this Section 5.15.  In
such event, if and to the extent reasonably requested by Agent or Requisite
Lenders, Mid-Maine Telecom will cause to be delivered to Agent and Lenders all
other relevant documentation of the type described in Section 2 and the Closing
Checklist with respect thereto.
 
5.16     Change of Law Applicable to War Telephone.
 
(a)       War Telephone shall execute and deliver to Agent (i) a guaranty
substantially in the form of the guaranty contained in the Guaranty and Security
Agreement (or a Joinder Agreement) not later than 30 days after War Telephone
shall have obtained knowledge that War Telephone shall not be required by
applicable law to obtain consent from the PUC in the State of West Virginia in
order to execute and deliver such a guaranty and (ii) a security agreement
substantially in the form of the Guaranty and Security Agreement (or a Joinder
Agreement) not later than 30 days after War Telephone shall not be required by
applicable law to obtain consent from the PUC in the State of West Virginia in
order to execute and deliver such a security agreement.
 
(b)       The Borrower shall execute and deliver to Agent a Pledge Amendment (as
defined in the Guaranty and Security Agreement) and shall pledge all of the
Stock of War Telephone pursuant to the terms of the Guaranty and Security
Agreement not later than 30 days after the Borrower shall have obtained
knowledge that War Telephone shall not be required by applicable law to obtain
consent from the PUC in the State of West Virginia in order for its Stock to be
pledged to Agent under the Guaranty and Security Agreement.
 
(c)       Upon the execution and delivery by War Telephone of (i) the guaranty
(or Joinder Agreement) referred to in paragraph (a) of this Section 5.16 and
(ii) the security agreement (or Joinder Agreement) referred to in paragraph (a)
of this Section 5.16, any provision in the Loan Documents that specifically
excludes War Telephone shall, mutatis mutandis, be deemed to also apply to War
Telephone.
 
(d)       The Credit Parties shall notify Agent and the Lenders promptly upon
obtaining knowledge that War Telephone will be required to execute and deliver
documents pursuant to the foregoing clauses of this Section 5.16.  In such
event, if and to the extent reasonably requested by Agent or Requisite Lenders,
War Telephone will cause to be delivered to Agent and Lenders all other relevant
documentation of the type described in Section 2 and the Closing Checklist with
respect thereto.
 
 
38

--------------------------------------------------------------------------------

 
 
5.17     Post-Closing Regulatory Deliverables.
 
(a)       Within thirty (30) days after the Closing Date, Borrower shall cause
to be delivered to Agent copies of (i) the consummation notices filed with the
FCC regarding the transfer of control of the international Section 214
authorizations; (ii) notices to the FCC of pro forma assignment of wireless
telecommunications licenses from the Debtor-in-Possession to Otelco or
appropriate subsidiary entities; and (iii) evidence of the filing of such
notices.
 
(b)       Within thirty (30) days after receipt of FCC approval of assignment of
private wireless licenses from the Debtor-in-Possession to Otelco or appropriate
subsidiary entities, Borrower shall cause to be delivered to Agent copies of
consummation notices filed with the FCC with respect to such assignment of
licenses.
 
(c)       Within thirty (30) days after the Closing Date, Borrower shall cause
to be delivered to Agent a copy of the post-closing notification of the
transaction sent to the Public Service Commission of West Virginia.
 
(d)       Within 180 days after the Closing Date (or such later date as agreed
to by Agent in its sole discretion), Borrower shall cause to be delivered to
Agent a landlord’s agreement from the lessor of each leased property set forth
on Schedule 5.17, which agreement shall contain a waiver or subordination of all
Liens or claims that the landlord may assert against the Collateral at that
location and shall otherwise be reasonably satisfactory in form and substance to
Agent; provided that this covenant shall be deemed to be satisfied if the
Borrower uses its commercially reasonable efforts to deliver such landlord’s
agreements (whether or not any such landlord’s agreements are delivered).
 
5.18     Sale Covenant.
 
(a)       In the event that either (i) the Borrower’s Consolidated Total
Leverage Ratio, at the end of any Fiscal Quarter, is more than 4.25 to 1.00 or
(ii) an Event of Default shall have occurred under Section 8.1(a) hereof (the
events described in the foregoing subsection (i) and (ii) are referred to herein
as a “Trigger Event” or “Trigger Events”), the Borrower and its Subsidiaries
shall within one hundred and eighty (180) days of the occurrence of a Trigger
Event (the “Initial Outside Date”), effectuate the sale of their assets or
equity interests (a “Liquidity Transaction”).  Notwithstanding anything to the
contrary contained herein, nothing herein shall constitute or be deemed to
constitute (i) a consent by the Agent or any Lender to a Liquidity Transaction
under this Section 5.18 or otherwise or (ii) an agreement by the Agent or any
Lender to accept an amount less than the full amount of all Obligations in
satisfaction of the claims and obligations hereunder. Notwithstanding anything
herein to the contrary, any Credit Party’s determination as to whether to
consummate any Liquidity Transaction shall be determined by the Credit Party’s
board of directors in the exercise of such board of directors’ reasonable
business judgment, which determination and business judgment shall take into
consideration the board of directors’ fiduciary duties and its obligations, if
any, to the Credit Party’s stockholders and creditors.
 
 
39

--------------------------------------------------------------------------------

 
 
(b)       In furtherance of the Liquidity Transaction under Section 5.18(a), (i)
on or prior to the date which is forty-five (45) days after the occurrence of a
Trigger Event, the Credit Parties shall engage a nationally recognized
investment bank selected by the Borrower (the “Investment Bank”) that is
reasonably satisfactory to the Requisite Lenders and who has been retained
pursuant to an engagement letter whose final form has been disclosed to the
Agent, and has been executed in a form reasonably satisfactory to the Agent,
(ii) on or prior to the date which is seventy-five (75) days after the
occurrence of a Trigger Event, the Borrower shall have distributed to
prospective buyers and prospective investors (or to the Investment Bank for
distribution to such buyers and investors) a confidential information memorandum
for the potential Liquidity Transaction in customary form and in a form approved
by the Investment Bank, (iii) on or prior to the date which is one hundred
thirty (130) days after the occurrence of a Trigger Event, the Borrower shall
have received final bids related to the Liquidity Transaction; (iv) on or prior
to the date which is one hundred forty-five (145) days after the occurrence of a
Trigger Event, the Borrower shall have selected the final bidder or bidders for
the Liquidity Transaction; and (v) on or prior to the Initial Outside Date, the
Liquidity Transaction shall have been consummated.  Notwithstanding anything
herein to the contrary, any Credit Party’s determination as to whether to
consummate any Liquidity Transaction shall be determined by the Credit Party’s
board of directors in the exercise of such board of directors’ reasonable
business judgment, which determination and business judgment shall take into
consideration the board of directors’ fiduciary duties and its obligations, if
any, to the Credit Party’s stockholders and creditors.  If (i) Governmental
Authorization for the Liquidity Transaction has not been obtained or (ii) the
waiting period (and extensions thereof) applicable to the Liquidity Transaction
under the Hart-Scott Rodino Antitrust Improvement Act of 1976 have not expired
or been early terminated by the Initial Outside Date and the Borrower is working
in good faith to obtain such approval, expiration or termination, as the case
may be, the Borrower may extend the Initial Outside Date for a period of up to
one hundred twenty (120) days by giving notice of such extension to the Agent or
alternatively, if stockholder approval of the Liquidity Transaction has not been
obtained by the Initial Outside Date and the Borrower is working in good faith
to obtain such approval, provided the Borrower has executed a definitive,
written agreement memorializing the Liquidity Transaction, on or prior to the
date which is one hundred eighty (180) days after the occurrence of a Trigger
Event, the Borrower may extend the Initial Outside Date for a period of
forty-five (45) days by giving notice of such extension to the Agent.  The
Initial Outside Date may be extended solely to the extent necessary to enable
the Borrower to obtain the applicable Governmental Authorization, stockholder
approval or expiration or termination for the Liquidity Transaction and in no
event shall the Initial Outside Date be extended by more than one hundred twenty
(120) days in the aggregate.
 
(c)       Subject to the execution by the Agent and its advisors and Borrower of
a mutually acceptable confidentiality agreement and applicable law, the Borrower
will at all times keep the Agent and its advisors reasonably informed as to the
status of the pursuit of a Liquidity Transaction and will in any event provide
current and frequent (no less frequently than twice per month and in any event
promptly following the occurrence of a material event  in connection with the
pursuit of a Liquidity Transaction) updates of the amount, number and status of
all bids, the range of values of the Borrower reflected in bids or refinancing
proposals, the timing and occurrence of visits by representatives of prospective
buyers or investors, copies of all management presentations and sale memorandum
submitted to prospective buyers or investors, copies of letters of intent or
final commitment letters submitted by prospective buyers and investors and
copies of all draft and final material documents for the Liquidity Transaction,
provided, that until delivery of final letters of intent or final commitment
letters, as the case may be, the Borrower may redact the names (and other
identifying information) of the prospective buyers and investors, at which time
the Borrower shall disclose the name of the prospective buyer or investor
providing such final document. At the written request of the Agent or the
Requisite Lenders, the Borrower will participate in conference calls (at times
to be mutually agreed with the Borrower, such agreement not to be unreasonably
withheld or delayed) with the Lenders and the Agent regarding the progress of
the pursuit of the Liquidity Transaction; provided, such calls shall not occur
more than twice per month and any such call shall constitute the fulfillment of
the requirement to keep the Lenders informed as to the status of the pursuit of
a Liquidity Transaction required by this Section 5.18(c), but shall not be
deemed to fulfill any document delivery requirements under this Section 5.18(c).
All requests for information by the Lenders relative to the Liquidity
Transaction shall be made either through the Agent or at such conference calls.
 
 
40

--------------------------------------------------------------------------------

 
 
(d)       Without limitation of the foregoing, the Borrower shall be deemed to
have fulfilled its twice per month reporting obligations under Section 5.18(c)
if the Borrower on a twice per month basis from and after the occurrence of a
Trigger Event, shall deliver to the Agent, which reports and information are
subject to the Agent’s and each Lender’s confidentiality requirements pursuant
to Section 11.8 and applicable law, an updated chart prepared by the Borrower or
the Investment Bank, in form and substance reasonably satisfactory to the Agent,
for each prospective buyer and investor (whose names and other identifying
information may be redacted until delivery of a final letter of intent or
commitment letter, as the case may be, in which the name and other identifying
information of the prospective buyer or investor providing such final document
shall be disclosed) that has been contacted by the Investment Bank, (i) whether
and/or when a teaser letter was sent to any such prospective buyer or investor,
(ii) whether and/or when the prospective buyer or investor entered into a
confidentiality agreement, (iii) whether and/or when a sale memorandum was
delivered to any such prospective buyer, (iv) whether and/or when the
prospective buyer or investor delivered a written indication of interest (or any
revised version), (v) whether and/or when the prospective buyer or investor
delivered a letter of intent or commitment letter or term sheet (or any revised
version), (vi) to the extent such information is contained in similar charts
prepared by the Investment Bank for distribution to representatives of the
Credit Parties, the dates and, to the extent not prohibited by an agreement or
by applicable law, the substance of communications between any representatives
of the Credit Parties and representatives of the prospective buyer or investor
and (vii) to the extent such information is contained in similar charts prepared
by the Investment Bank for distribution to representatives of the Credit
Parties, any other material information relating to the status of the
prospective buyer’s or investor’s participation in the sale process.
 
6          NEGATIVE COVENANTS
 
Each Credit Party jointly and severally agrees as to all Credit Parties that
from and after the Closing Date until the Termination Date:
 
6.1       Mergers, Subsidiaries, Etc.  No Credit Party shall directly or
indirectly, by operation of law or otherwise, (x) form or acquire any
Subsidiary, or (y) merge with, consolidate with, acquire all or substantially
all of any division, unit or business of, acquire all or substantially all of
the assets of, acquire all or a substantial portion of the Stock of, or
otherwise combine with or acquire, any Person, whether in a single transaction
or a series of related transactions, individually or together with any other
Credit Parties, except, so long as no Default or Event of Default has occurred
and is continuing or would result therefrom, (A) any Subsidiary of Borrower may
merge or consolidate with or convey all or substantially all of its assets to
Borrower provided that Borrower is the surviving entity from any such
transaction, (B) any Subsidiary of Borrower may merge or consolidate with or
convey all or substantially all of its assets to a Subsidiary Guarantor provided
that such Subsidiary Guarantor is the surviving entity from any such transaction
and (C) Borrower or any Subsidiary of Borrower may form a Subsidiary organized
under the laws of the United States so long as contemporaneously therewith such
Subsidiary becomes a Credit Party, becomes a Subsidiary Guarantor and grants a
Lien on its assets to Agent in accordance with Section 5.13.
 
 
41

--------------------------------------------------------------------------------

 
 
6.2       Investments; Loans and Advances.  Except as otherwise expressly
permitted by this Section 6, no Credit Party shall make or permit to exist any
Investment in any Person, except:
 
(a)       Investments comprised of (i) notes payable, or stock or other
securities issued by Account Debtors to the Credit Parties pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business and (ii) Investments received in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;
 
(b)       Investments existing on the Closing Date and listed on Disclosure
Schedule (6.2);
 
(c)       so long as Agent has not delivered an Activation Notice, Borrower may
make Investments, subject to Control Letters in favor of Agent for the benefit
of Lenders or otherwise subject to a perfected security interest in favor of
Agent for the benefit of Lenders, in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having the highest rating obtainable from either Standard & Poor’s
Corporation or Moody’s, (iii) certificates of deposit maturing no more than one
year from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States of America, each having combined capital,
surplus and undivided profits of not less than $300,000,000 and having a senior
unsecured rating of “A” or better by a nationally recognized rating agency (an
“A Rated Bank”), (iv) time deposits maturing no more than 30 days from the date
of creation thereof with A Rated Banks, (v) mutual funds that invest
substantially all their assets in one or more of the Investments described in
clauses (i) through (iv) above, and (vi) others approved by Agent in its
reasonable discretion;
 
(d)       any Credit Party may make capital contributions to any other Credit
Party; provided that the aggregate amount of (i) all capital contributions to,
intercompany loans to and other Investments in the PUC Restricted Subsidiaries
made after the Closing Date shall not at any time exceed $3,000,000 for all
Credit Parties combined and (ii) all intercompany loans by each PUC Restricted
Subsidiary shall not at any time exceed such amounts permitted under Section
6.3(a)(viii)(F);
 
(e)       intercompany loans and advances by any Credit Party to any other
Credit Party to the extent permitted by Section 6.3(a)(viii);
 
 
42

--------------------------------------------------------------------------------

 
 
(f)        [Intentionally Omitted];
 
(g)       Investments consisting of deferred payment obligations received as
consideration from Asset Sales effected in accordance with the requirements of
Section 6.8, so long as such Investments do not in the aggregate exceed $500,000
at any time for all Credit Parties combined;
 
(h)       prepaid expenses, negotiable instruments held for collection and
lease, and utility and workers’ compensation, performance and other similar
deposits, in each case, created in the ordinary course of business;
 
(i)        Guaranteed Indebtedness permitted by Section 6.6;
 
(j)        [Intentionally Omitted];
 
(k)       Loans and advances to employees of any Credit Party in the ordinary
course of business, in each case to the extent permitted by Section 6.4(b);
 
(l)        other Investments by the Credit Parties not exceeding $2,000,000 in
the aggregate at any time outstanding for all Credit Parties combined, provided
that this Section 6.2(l) shall not be applicable to Investments in a PUC
Restricted Subsidiary.
 
6.3       Indebtedness.
 
(a)       No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):
 
(i)        Indebtedness secured by purchase money security interests and Capital
Leases permitted in Section 6.7(c) and refinancings thereof or amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable to any
Credit Party, Agent or any Lender, as determined by Agent, than the terms of the
Indebtedness or Capital Lease being refinanced, amended or modified;
 
(ii)       the Loans and the other Obligations;
 
(iii)      unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;
 
(iv)  existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereof that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, Agent or any Lender, as
determined by Agent, than the terms of the Indebtedness being refinanced,
amended or modified;
 
 
43

--------------------------------------------------------------------------------

 
 
(v)       [Intentionally Omitted];
 
(vi)  [Intentionally Omitted];
 
(vii)     [Intentionally Omitted];
 
(viii)    Indebtedness consisting of intercompany loans and advances made by a
Credit Party to any other Credit Party; provided, that: (A) the Credit Party
that is the recipient of any intercompany loan or advance (for purposes of this
paragraph, the “Obligor”) shall have executed and delivered a demand note in the
form of Exhibit 6.3(a)(viii) (an “Intercompany Note”) to evidence any such
intercompany Indebtedness owing at any time to the Credit Party providing such
intercompany loan or advance (for purposes of this paragraph, the “Holder”),
which Intercompany Note shall be pledged and delivered to Agent pursuant to the
Guaranty and Security Agreement as additional collateral security for the
Obligations (except for any such Intercompany Note executed and delivered to a
PUC Restricted Subsidiary); (B) Borrower, the applicable Obligor and the
applicable Holder shall record all intercompany transactions on its respective
books and records in a manner reasonably satisfactory to Agent; (C) the
obligations of the applicable Obligor and the applicable Holder under any such
Intercompany Note shall be subordinated to the Obligations of Borrower and each
other Credit Party hereunder in accordance with the terms of the Intercompany
Note; (D) at the time any such intercompany loan or advance is made by any
Credit Party and after giving effect thereto, Borrower and such Credit Party
shall be Solvent; (E) Agent has not delivered a notice to Borrower prohibiting
such intercompany loans and advances following the occurrence and during the
continuance of a Default or Event of Default; and (F) the aggregate amount of
(I) intercompany loans to, capital contributions to and other Investments in the
PUC Restricted Subsidiaries made after the Closing Date shall not at any time
exceed $1,000,000 for all Credit Parties combined and (II) intercompany loans by
the PUC Restricted Subsidiaries shall not at any time exceed $1,000,000 for all
PUC Restricted Subsidiaries combined;
 
(ix)  [Intentionally Omitted];
 
(x)       [Intentionally Omitted];
 
(xi)      Guaranteed Indebtedness permitted by Section 6.6;
 
(xii)     [Intentionally Omitted];
 
(xiii)    Indebtedness constituting temporary bank overdrafts in the ordinary
course of business that are promptly repaid;
 
(xiv)    [Intentionally Omitted];
 
(xv)     [Intentionally Omitted];
 
 
44

--------------------------------------------------------------------------------

 
 
(xvi)    additional unsecured Indebtedness of Borrower, so long as (A) the
aggregate outstanding principal amount thereof does not exceed $2,500,000 at any
time, (B) the Indebtedness accrues interest at a market rate of interest, (C) no
Default or Event of Default has occurred and is continuing or would result as of
the date of issuance thereof, (D) on a Pro Forma Basis after giving effect to
the Incurrence of such Indebtedness, the Credit Parties shall be in compliance
with the Financial Covenants, and (E) Borrower shall have furnished to Agent and
Lenders prior to the Incurrence thereof a certificate from a Responsible Officer
of Borrower certifying as to compliance with the requirements of the preceding
clauses (A), (B), (C) and (D) and containing the calculations demonstrating
compliance with the preceding clause (D).
 
(b)       No Credit Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness, other than (i) the Obligations;
(ii) Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Sections
6.8(b) or (c); (iii) Indebtedness permitted by Section 6.3(a)(iv) upon any
refinancing thereof in accordance with Section 6.3(a)(iv); (iv) Indebtedness
permitted by Sections 6.3(a)(i) and (viii) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom; (vi)
Indebtedness permitted by Section 6.3(a)(iii); and (vii) as otherwise permitted
in Section 6.14.
 
6.4       Employee Loans and Affiliate Transactions.
 
(a)       Except as otherwise expressly permitted in this Section 6 with respect
to Affiliates and except for transactions referred to on Disclosure Schedule
(6.4(a)), no Credit Party shall enter into or be a party to any transaction with
any other Credit Party or any Affiliate thereof except in the ordinary course
of, and pursuant to the reasonable requirements of, such Credit Party’s business
and upon fair and reasonable terms that are no less favorable to such Credit
Party than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate of such Credit Party.  In addition, if any such
transaction or series of related transactions, except for such transactions
between Borrower and any Subsidiary Guarantor or between Subsidiary Guarantors
in the ordinary course of business, involves payments in excess of $1,000,000 in
the aggregate, the terms of these transactions must be disclosed in advance to
Agent and Lenders.  All such transactions existing as of the date hereof are
described in Disclosure Schedule (6.4(a)).
 
(b)       No Credit Party shall enter into any lending or borrowing transaction
with any employees of any Credit Party, except loans to its respective employees
on an arm’s-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes and stock purchase and option financing up to a maximum of $1,000,000
in the aggregate at any one time outstanding for all Credit Parties combined.
 
6.5       Capital Structure and Business.
 
(a)       No Credit Party shall:
 
(i) permit any Person (other than Borrower or any Credit Party that is a Grantor
under the Guaranty and Security Agreement) to own any Stock of any Subsidiary of
Borrower;
 
 
45

--------------------------------------------------------------------------------

 
 
(ii) issue or sell any Stock to any Person, except that:
 
    (A) any Subsidiary of Borrower may issue Stock to Borrower or any Grantor
under the Guaranty and Security Agreement;
 
    (B) Borrower may issue or sell its Class A Common Stock for Fair Market
Value so long as no Change of Control occurs after giving effect thereto, no
holding company of Borrower exists after giving effect thereto and such Class A
Common Stock is issued for cash and not later than 90 days after the date of
issuance thereof the Net Cash Proceeds from the issuance thereof are applied (1)
to finance a permitted Consolidated Capital Expenditure, or (2) to prepay the
Loans as required by Section 1.3(b)(iii); and
 
(b)       No Credit Party shall amend its charter, bylaws, operating agreement
or other organizational documents.  Each Credit Party that is a limited
liability company agrees that at all times (i) the limited liability company
interests, membership interests, units or other interests in such Credit Party
shall be represented by one or more certificates and (ii) such certificates and
such Credit Party’s operating agreement or other organizational documents shall
expressly provide that it is a security governed by Article 8-102 of the Code.
 
(c)       No Credit Party shall engage in any business other than the businesses
engaged in by it on the Closing Date or businesses reasonably related or
ancillary thereto.
 
6.6       Guaranteed Indebtedness.  No Credit Party shall create, incur, assume
or permit to exist any Guaranteed Indebtedness except:
 
(a)       Guaranteed Indebtedness by endorsement of instruments or items of
payment for deposit to the general account of any Credit Party;
 
(b)       Guaranteed Indebtedness incurred for the benefit of any other Credit
Party if the primary obligation of such other Credit Party is permitted by this
Agreement, provided that if the payment of such primary obligation is
subordinated to the payment of any of the Obligations, then the payment of such
Guaranteed Indebtedness shall be subordinated to the payment of the Obligations
on the same basis that such primary obligation is so subordinated;
 
(c)       Guaranteed Indebtedness existing on the Closing Date and described in
Disclosure Schedule 6.6;
 
(d)       the Guaranties;
 
(e)       Guaranteed Indebtedness incurred in the ordinary course of business of
a Credit Party with respect to surety and appeal bonds, performance and
return-of-money bonds and other similar obligations of such Credit Party up to
$500,000 in the aggregate for all Credit Parties combined;
 
(f)        Guaranteed Indebtedness arising under indemnity agreements with title
insurers to cause such title insurers to issue in favor of Agent mortgagee title
insurance policies;
 
 
46

--------------------------------------------------------------------------------

 
 
(g)       [Intentionally Omitted]; and
 
(h)       additional Guaranteed Indebtedness of the Credit Parties not to exceed
an aggregate outstanding principal amount of $500,000 at any time for all Credit
Parties combined.
 
6.7       Liens.  No Credit Party shall create, incur, assume or permit to exist
any Lien on or with respect to its Accounts or any of its other properties or
assets (whether now owned or hereafter acquired) except for:
 
(a) Permitted Encumbrances;
 
(b) Liens in existence on Closing Date and summarized on Disclosure Schedule
(6.7) securing Indebtedness described on Disclosure Schedule (6.3) and permitted
refinancings, extensions and renewals thereof, including extensions or renewals
of any such Liens; provided that the principal amount so secured is not
increased and the Lien does not attach to any other property;
 
(c) Liens created after the Closing Date by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any Credit
Party in the ordinary course of business or in connection with purchase money
Indebtedness, involving the Incurrence of an aggregate amount of purchase money
Indebtedness (including any assumed purchase money Indebtedness) and Capital
Lease Obligations (including any assumed Capital Lease Obligations) of not more
than $3,000,000 outstanding at any one time for all such Liens for all Credit
Parties combined (provided that such Liens attach only to the assets subject to
such purchase money Indebtedness and such Indebtedness is incurred within ninety
(90) days following such purchase and does not exceed 100% of the purchase price
of the subject assets);
 
(d) leases and subleases of Real Property of a Credit Party granted to others
which do not materially interfere with the ordinary conduct of the business of
Borrower or any of its Subsidiaries; and
 
(e) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Borrower and its Subsidiaries in the
ordinary course of business.
 
In addition, no Credit Party shall become a party to any agreement, note,
indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of itself and Lenders, as additional collateral for the Obligations,
except  (i) operating leases, Capital Leases, Licenses and agreements evidencing
purchase money Indebtedness, in each case which only prohibit Liens upon the
assets that are subject thereto, (ii) customary non-assignment clauses in
agreements entered into in the ordinary course of business, (iii) contracts for
the sale of assets permitted by Section 6.8, and (iv) restrictions imposed by
applicable law.
 
6.8       Sale of Stock and Assets.  No Credit Party shall sell, lease, license,
transfer, convey, assign or otherwise dispose of, in a single transaction or a
series of related transactions, any of its Properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts (each, an “Asset Sale”), other than:
 
 
47

--------------------------------------------------------------------------------

 
 
(a) the sale of Inventory in the ordinary course of business;
 
(b) the sale, transfer, conveyance or other disposition by a Credit Party of
Equipment, Fixtures or Real Estate that are obsolete, surplus or no longer used
or useful in such Credit Party’s business and having a book value not exceeding
$500,000 in any single transaction or $1,000,000 in the aggregate in any Fiscal
Year for all Credit Parties combined;
 
(c) the sale of other Equipment and Fixtures having a book value not exceeding
$500,000 in any single transaction or $1,000,000 in the aggregate in any Fiscal
Year for all Credit Parties combined;
 
(d) the sale of Investments permitted by Section 6.2(c) in the ordinary course
of business;
 
(e) the sale of Investments acquired in settlements or bankruptcies of customers
and suppliers;
 
(f) Sale/Leaseback Transactions permitted by and entered into in accordance with
Section 6.12;
 
(g) dispositions of customer accounts by a Credit Party in connection with
compromise or collections in the ordinary course of business;
 
(h) leases and subleases permitted under Section 6.7(d);
 
(i) transfers of assets by Borrower or any Subsidiary thereof to Borrower or any
Subsidiary Guarantor;
 
(j) Restricted Payments permitted by Section 6.14;
 
(k) Condemnations and casualties; and
 
(l) [Intentionally Omitted];
 
provided that each Asset Sale pursuant to the foregoing clauses of this Section
6.8 (other than clauses (j) and (k)) shall be for Fair Market Value and (other
than Section 6.8(i)) for proceeds consisting of at least 75% cash or, solely in
the case of Section 6.8(m), 100% cash.  With respect to any Asset Sale permitted
by this Section 6.8 (other than Sections 6.8(h), (j) and (k)), subject to
Section 1.3(b), Agent agrees on reasonable prior written notice to release its
Lien on such assets or other properties in order to permit the applicable Credit
Party to effect such disposition and shall execute and deliver to Borrower, at
Borrower’s expense, appropriate documentation to acknowledge the release of Lien
in respect thereof as reasonably requested by Borrower.
 
 
48

--------------------------------------------------------------------------------

 
 
6.9       ERISA.  No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of a Lien under Section 412 or 430 of the IRC or Section 302, 303 or
4068 of ERISA or (ii) an ERISA Event to the extent such ERISA Event could
reasonably be expected to result in taxes, penalties or other liability of
$1,000,000 in the aggregate.
 
6.10     Financial Covenants.  Borrower shall not breach or fail to comply with
any of the Financial Covenants.
 
6.11     Hazardous Materials.  No Credit Party shall cause or permit a Release
of any Hazardous Material on, at, in, under, above, to, from or about any of the
Real Estate where such Release would (a) violate in any respect, or form the
basis for any Environmental Liabilities under, any Environmental Laws or
Environmental Permits or (b) otherwise adversely impact any Credit Party’s
ability to use any of the Real Estate or any of the Collateral, in each case in
the operation of its business, other than such violations or Environmental
Liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
6.12     Sale/Leasebacks.  No Credit Party shall engage in any Sale/Leaseback
Transaction, synthetic lease or similar transaction involving any of its assets,
except that within ninety (90) days following the date on which any Equipment or
Fixtures are put in service by any Credit Party, such Credit Party may enter
into a Sale/Leaseback Transaction with respect to such Equipment or Fixtures to
the extent permitted by Section 6.7(c).
 
6.13     Cancellation of Indebtedness.  No Credit Party shall cancel any claim
or debt owing to it, except for reasonable consideration negotiated on an
arm’s-length basis and in the ordinary course of its business.
 
6.14     Restricted Payments.  No Credit Party shall make any Restricted
Payment, except that:
 
(a) intercompany loans and advances may be made by any Credit Party to any other
Credit Party to the extent permitted by Section 6.3(a)(viii);
 
(b) Subsidiaries of Borrower may pay dividends and distributions to Borrower or
any Subsidiary Guarantor;
 
(c) any Credit Party may make employee loans permitted under Section 6.4(b);
 
(d) any Credit Party may make payments of principal and interest of Intercompany
Notes issued in accordance with Section 6.3(a)(viii);
 
(e) [Intentionally Omitted]
 
(f) [Intentionally Omitted]
 
(g) [Intentionally Omitted]
 
(h) [Intentionally Omitted]
 
 
49

--------------------------------------------------------------------------------

 
 
(i) Borrower may redeem or repurchase shares of its common stock from its
officers, employees, consultants and directors in connection with the
termination of employment or engagement of any such Person, provided that  (i)
no Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) the aggregate amount paid in respect of all such shares so
redeemed or repurchased does not exceed $500,000 in any Fiscal Year;
 
(j) [Intentionally omitted]
 
(k) Borrower may pay dividends on its common stock solely in shares of common
stock of Borrower; and
 
(l) [Intentionally Omitted].
 
6.15     Change of Corporate Name or Location; Change of Fiscal Year.  No Credit
Party shall (a) change its name as it appears in official filings in the state
of its incorporation or other organization, (b) change its chief executive
office, principal place of business or corporate offices, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case without at least 30 days
prior written notice to Agent and after any action required to be taken in
accordance with Section 5.13 and any other action reasonably requested by Agent
in connection therewith, including to continue the perfection of any Liens in
favor of Agent, on behalf of Lenders, in any Collateral, has been completed or
taken, and provided that any such new location shall be in the continental
United States.  No Credit Party shall change its Fiscal Year.
 
6.16     No Impairment of Intercompany Transfers.  No Credit Party shall
directly or indirectly enter into or become bound by any agreement, instrument,
indenture or other obligation (other than this Agreement and the other Loan
Documents) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary of Borrower to
Borrower except for (a) the Loan Documents, and (b) restrictions imposed by
applicable law or any applicable rule, regulation or order.
 
6.17     No Speculative Transactions.  No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions.
 
6.18     [Intentionally Omitted].
 
6.19     Changes Relating to Material Contracts.
 
(a)       [intentionally omitted]
 
(b)       No Credit Party shall make any payment on any Indebtedness (other than
the Obligations) in contravention of the terms of the subordination provisions
with respect to any Indebtedness including, without limitation, terms which
prohibit payments (other than payments of Obligations) (i) during the
continuance of a default, or (ii) if specified Indebtedness is accelerated, or
(iii) if a payment blockage notice is delivered.
 
 
50

--------------------------------------------------------------------------------

 
 
(c)       After the issuance thereof, no Credit Party shall change or amend the
terms of any Indebtedness (other than the Obligations) in a manner adverse to
any Credit Party, Agent or any Lender.
 
(d)       No Credit Party shall change or amend in any manner adverse to the
interests of the Lenders the terms of its certificate of incorporation,
formation or organization, its bylaws or operating agreement, or other
organizational documents (including by-laws) or any agreement entered into by
any Credit Party with respect to its Stock, or enter into any new agreement with
respect to its Stock.
 
(e)       [Intentionally Omitted].
 
6.20     [Intentionally Omitted].
 
6.21     Designated Senior Debt.  Borrower shall not designate any Indebtedness
(other than the Obligations) as “Designated Senior Indebtedness” or “Senior
Lender Indebtedness” or like term.
 
6.22     Limitations on Accumulation of Funds.
 
(a)       [Intentionally omitted]
 
(b)       To the extent permitted by the Maine PUC without seeking Maine PUC
consent, (i) the Borrower shall not permit Mid-Maine Telecom to accumulate cash
or cash equivalents (including funds on deposit in bank accounts and Investments
of the type permitted by Section 6.2(c)) in excess of cash balances as may be
reasonably required to be maintained by it to pay expenses incurred by it in the
ordinary course of business, and (ii) the Borrower shall cause Mid-Maine Telecom
to immediately pay cash dividends or otherwise make cash distributions to the
Borrower or, to the extent permitted by Section 6.2(d) and Section 6.3(a)(viii),
advance intercompany loans to Borrower in an aggregate amount equal to all such
cash and cash equivalents then accumulated by Mid-Maine Telecom in excess of
such cash balances.
 
(c)       To the extent permitted by the West Virginia PUC, without seeking West
Virginia PUC consent, (i) the Borrower shall not permit War Telephone to
accumulate cash or cash equivalents (including funds on deposit in bank accounts
and Investments of the type permitted by Section 6.2(c)) in excess of cash
balances as may be reasonably required to be maintained by it to pay expenses
incurred by it in the ordinary course of business, and (ii) the Borrower shall
cause War Telephone to immediately pay cash dividends or otherwise make cash
distributions to the Borrower or, to the extent permitted by Section 6.2(d) and
Section 6.3(a)(viii), intercompany loans to Borrower in an aggregate amount
equal to all such cash and cash equivalents then accumulated by War Telephone in
excess of such cash balances.  No Credit Party (other than Borrower and the PUC
Restricted Subsidiaries) shall accumulate cash or cash equivalents (including
funds on deposit in bank accounts and Investments of the type permitted by
Section 6.2(c)) in excess of cash balances as may be reasonably required to be
maintained by it to pay expenses incurred by it in the ordinary course of
business, and each such Credit Party shall immediately from time to time pay
cash dividends or otherwise make cash distributions to the Credit Party of which
it is a Subsidiary or, to the extent permitted by Section 6.2(d) and Section
6.3(a)(viii), intercompany loans to Borrower in an aggregate amount equal to all
such cash and cash equivalents then accumulated by it in excess of such cash
balances.
 
 
51

--------------------------------------------------------------------------------

 
 
6.23     Limitations on Creation of Subsidiaries.  No Credit Party will
establish, create or acquire any Subsidiary on or after the Closing Date,
provided that the Credit Parties shall be permitted to establish, create and, to
the extent permitted by Section 6.1, acquire Subsidiaries so long as (i) each
such new Subsidiary is a Wholly-Owned Subsidiary, (ii) all of the Stock of each
such new Subsidiary is pledged pursuant to the Guaranty and Security Agreement
and the certificates representing such Stock, together with stock or other
powers duly executed in blank, are delivered to Agent for the benefit of
Lenders, and (iii) each such new Subsidiary executes and delivers to Agent and
Lenders (1) a Joinder Agreement whereby such Subsidiary becomes a party to this
Agreement as a “Credit Party” hereunder, a party to the Guaranty and Security
Agreement as a “Guarantor” and a “Grantor” thereunder and (2) if and to the
extent reasonably requested by Agent or Requisite Lenders, all other relevant
documentation of the type described in Section 2 and the Closing Checklist as
such new Subsidiary would have had to deliver if such new Subsidiary were a
Credit Party on the Closing Date.
 
6.24     Financial Advisors.  The Credit Parties shall not, and shall not cause
or permit their Subsidiaries to, retain the services of a financial advisor or
investment bank pursuant to an arrangement providing for the payment of a
success fee, contingency fee or completion fee in connection with a
restructuring or reorganization of the Credit Parties’ liabilities without the
prior written consent of Agent.
 
7          TERM
 
7.1       Termination.  The financing arrangements contemplated hereby shall be
in effect until the Commitment Termination Date, and the Loans and all other
Obligations (other than contingent indemnity and expense reimbursement
provisions for which no claim has been made) shall be automatically due and
payable in full on such date.
 
7.2       Survival of Obligations Upon Termination of Financing
Arrangements.  Except as otherwise expressly provided for herein or in any other
Loan Document, no termination or cancellation (regardless of cause or procedure)
of any financing arrangement under this Agreement shall in any way affect or
impair the obligations, duties and liabilities of the Credit Parties or the
rights of Agent and Lenders relating to any unpaid portion of the Loans or any
other Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and
1.16,  and the indemnities contained in the Loan Documents shall survive the
Termination Date.
 
 
52

--------------------------------------------------------------------------------

 
 
8          EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
8.1       Events of Default.  The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:
 
(a)       Borrower (i) fails to make any payment of principal of any of the
Loans when due and payable, or (ii) fails to make any payment of interest on, or
Fees owing in respect of, any of the Loans or any of the other Obligations
within three (3) days following the due date thereof, or (iii) fails to pay or
reimburse Agent or Lenders for any expense reimbursable hereunder or under any
other Loan Document within five (5) Business Days following Agent’s demand for
such reimbursement or payment of expenses.
 
(b)       Any Credit Party fails or neglects to perform, keep or observe any of
the provisions of Sections 1.4, 1.8, 5.4(a), 5.15, 5.16, 5.17. 5.18 or 6, or any
of the provisions set forth in Annex C or G, respectively.
 
(c)       Any Credit Party fails or neglects to perform, keep or observe any of
the provisions of Section 4 or any provisions set forth in Annex E or F,
respectively, and the same shall remain unremedied for three (3) Business Days
or more.
 
(d)       Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this Section
8.1) and the same shall remain unremedied for thirty (30) days or more after any
Credit Party first obtains knowledge or is notified of such failure or neglect.
 
(e)       A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations and other than Guaranteed
Indebtedness with respect to which the primary obligation is not itself
Indebtedness) of any Credit Party in excess of $500,000 in the aggregate
(including (x) undrawn committed or available amounts and (y) amounts owing to
all creditors under any combined or syndicated credit arrangements), or (ii)
causes, or permits any holder of such Indebtedness or Guaranteed Indebtedness or
a trustee to cause, such Indebtedness or Guaranteed Indebtedness or a portion
thereof in excess of $500,000 in the aggregate to become due prior to its stated
maturity or prior to its regularly scheduled dates of payment, or cash
collateral to be demanded in respect thereof, in each case, regardless of
whether such right is exercised by such holder or trustee.
 
(f)       Any representation or warranty herein or in any other Loan Document or
in any written statement, report, financial statement or certificate made or
delivered to Agent or any Lender by any Credit Party is untrue or incorrect as
of the date when made or deemed made (i) as stated if such representation or
warranty contains an express materiality qualification or (ii) in any material
respect if such representation and warranty does not contain such a
qualification.
 
(g)       Assets of any Credit Party with a Fair Market Value of $750,000 or
more are attached, seized, levied upon or subjected to a writ or distress
warrant, or come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors of any Credit Party and such condition
continues for thirty (30) days or more.
 
 
53

--------------------------------------------------------------------------------

 
 
(h)      A case or proceeding is commenced against any Credit Party seeking a
decree or order in respect of such Credit Party (i) under the Bankruptcy Code or
any other applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party’s assets, or (iii) ordering the winding-up or
liquidation of the affairs of such Credit Party, and such case or proceeding
shall remain undismissed or unstayed for sixty (60) days or more or a decree or
order granting the relief sought in such case or proceeding is granted by a
court of competent jurisdiction.
 
(i)       Any Credit Party (i) files a petition seeking relief under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to or fails to contest in a timely and
appropriate manner to the institution of proceedings thereunder or to the filing
of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party’s assets, (iii) makes an assignment for the benefit of creditors, (iv)
takes any action in furtherance of any of the foregoing, or (v) admits in
writing its inability to, or is generally unable to, pay its debts as such debts
become due.
 
(j)       A final judgment or judgments for the payment of money in excess of
$500,000 in the aggregate at any time are outstanding against one or more of the
Credit Parties and the same are not, within thirty (30) days after the entry
thereof, discharged or execution thereof stayed or bonded pending appeal, or
such judgments are not discharged prior to the expiration of any such stay.
 
(k)       Any material provision of any Loan Document for any reason ceases to
be valid, binding and enforceable in accordance with its terms (or any Credit
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.
 
(l)        Any Change of Control occurs.
 
(m)       [Intentionally Omitted.]
 
(n)       [Intentionally Omitted.]
 
(o)       Any Telecommunications Approval, including any FCC License, PUC
Authorization or Franchise, of any Credit Party shall expire or terminate or be
modified, revoked or otherwise lost which in any case could reasonably be
expected to have a Material Adverse Effect.
 
 
54

--------------------------------------------------------------------------------

 
 
(p)       [Intentionally Omitted.]
 
(q)       [Intentionally Omitted.]
 
8.2       Remedies.
 
(a)       If any Default or Event of Default has occurred and is continuing,
Agent, at the written request of the Requisite Revolving Lenders, shall, without
notice, suspend the Revolving Loan and Swing Line Loan facilities with respect
to additional Advances, whereupon any additional Advances shall be made in the
sole discretion of the Requisite Revolving Lenders so long as such Default or
Event of Default is continuing.
 
(b)       If any Event of Default has occurred and is continuing, Agent may (and
at the written request of the Requisite Lenders, shall), without
notice:  (i) terminate the Revolving Loan Commitment and Swing Line Commitment
with respect to further Advances; (ii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, all without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by Borrower and each other Credit Party; or
(iii) exercise any rights and remedies provided to Agent under the Loan
Documents or at law or equity, including all remedies provided under the Code;
provided, that upon the occurrence of an Event of Default specified in Sections
8.1(h) or (i), the Revolving Loan Commitment and Swing Line Commitment shall be
immediately terminated and all of the Obligations, including the Revolving Loan
and the Swing Line Loan, shall become immediately due and payable without
declaration, notice or demand by any Person.
 
8.3       Waivers by Credit Parties.  Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives:  (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent’s taking possession or
control of, or to Agent’s replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.
 
 
55

--------------------------------------------------------------------------------

 
 
9          ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
9.1       Assignment and Participations.
 
(a)       Subject to the terms of this Section 9.1, any Lender may make an
assignment to a Qualified Assignee of, or sale of participations in, at any time
or times, the Loan Documents, Loans and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder.  Any assignment by a Lender shall:  (i)(A) except
for an assignment to any other Lender or an Affiliate (as defined in clause (a)
and/or (b) of the definition of “Affiliate” in Annex A) of the assigning Lender,
require the consent of Agent (which consent shall not be unreasonably withheld
or delayed with respect to a Qualified Assignee) and (B) require the execution
of an assignment agreement (an “Assignment Agreement”) substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on the assignee
Lender representing to the assigning Lender and Agent that it is purchasing the
applicable Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iii) after giving
effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $2,500,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $2,500,000; and
(iv) except for an assignment to an Affiliate (as defined in clause (a) and/or
(b) of the definition of “Affiliate” in Annex A) of the assigning Lender,
include a payment to Agent of an assignment fee of $3,500.  In the case of an
assignment by a Lender under this Section 9.1, the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder.  The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment.  Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrower to the assignee and that the assignee shall be considered
to be a “Lender”.  In all instances, each Lender’s liability to make Loans
hereunder shall be several and not joint and shall be limited to such Lender’s
Pro Rata Share of the applicable Commitment.  In the event Agent or any Lender
assigns or otherwise transfers all or any part of the Obligations, Agent or any
such Lender shall so notify Borrower and Borrower shall, upon the request of
Agent or such Lender, execute new Notes in exchange for the Notes, if any, being
assigned.  Notwithstanding the foregoing provisions of this Section 9.1(a), any
Lender may at any time pledge the Obligations held by it and such Lender’s
rights under this Agreement and the other Loan Documents to a Federal Reserve
Bank, and any lender that is an investment fund may assign the Obligations held
by it and such Lender’s rights under this Agreement and the other Loan Documents
to another investment fund managed by the same investment advisor; provided,
that no such pledge to a Federal Reserve Bank shall release such Lender from
such Lender’s obligations hereunder or under any other Loan Document.
 
(b)       Any participation by a Lender of all or any part of its Commitments
shall be made with the understanding that all amounts payable by Borrower
hereunder shall be determined as if that Lender had not sold such participation,
and that the holder of any such participation shall not be entitled to require
such Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents).  Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, Borrower
acknowledges and agrees that a participation shall give rise to a direct
obligation of Borrower to the participant and the participant shall be
considered to be a “Lender”.  Except as set forth in the preceding sentence
neither Borrower nor any other Credit Party shall have any obligation or duty to
any participant.  Neither Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had
occurred.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans or other obligations under any Loan Document)
to any Person except to the extent that such disclosure is necessary to
establish that such commitment, loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
 
 
56

--------------------------------------------------------------------------------

 
 
(c)       Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrower and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.
 
(d)       Each Credit Party shall assist any Lender permitted to sell
assignments or participations under this Section 9.1 as reasonably required to
enable the assigning or selling Lender to document any such assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be reasonably requested.
 
(e)       A Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
 
(f)        Any entity that purchases a participation in the Loans pursuant to
Section 9.2(b) shall not be entitled to receive any greater payment under
Section 1.16(a) with respect to capital adequacy or similar requirements,
Section 1.16(b) with respect to increased costs, Section 1.16(c) with respect to
the inability to make LIBOR Loans or Section 1.15(a) with respect to withholding
taxes, than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such participant is made with the Borrower’s prior written
consent or unless such sale is made while an Event of Default has occurred and
is continuing.
 
 
57

--------------------------------------------------------------------------------

 
 
(g)       Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”), may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing by the Granting Lender to Agent and
Borrower, the option to provide to Borrower all or any part of any Loans that
such Granting Lender would otherwise be obligated to make to Borrower pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan; and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if such Loan were made by such
Granting Lender.  No SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  Any SPC may (i) with notice to, but without the prior written
consent of, Borrower and Agent and assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by Borrower and Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.  This Section 9.1(g)
may not be amended without the prior written consent of each Granting Lender,
all or any of whose Loans are being funded by an SPC at the time of such
amendment.  For the avoidance of doubt, the Granting Lender shall for all
purposes, including without limitation, the approval of any amendment or waiver
of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.
 
(h)       Notwithstanding any provision herein or in any Equity Document to the
contrary, in no event shall a Lender make an assignment to a Qualified Assignee
pursuant to Section 9.1(a) unless such Lender concurrently transfers to such
Qualified Assignee a ratable portion of such Lender’s Class B Common Stock, and
its respective rights and obligations in respect thereof.
 
9.2       Appointment of Agent. GE Capital is hereby appointed to act on behalf
of all Lenders as Agent under this Agreement and the other Loan Documents, and
each Lender hereby authorizes Agent (i) to execute and deliver the Loan
Documents and accept delivery thereof on its behalf from any Credit Party, (ii)
to take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to Agent under such
Loan Documents and (iii) to exercise such powers as are reasonably incidental
thereto.  The provisions of this Section 9.2 are solely for the benefit of Agent
and Lenders and no Credit Party nor any other Person shall have any rights as a
third party beneficiary of any of the provisions hereof.  In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any other Person.  Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents.  The duties of Agent shall be mechanical and
administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender.  Except as expressly set forth in this
Agreement and the other Loan Documents, Agent shall not have any duty to
disclose, and shall not be liable for failure to disclose, any information
relating to any Credit Party or any of their respective Subsidiaries or any
Account Debtor that is communicated to or obtained by GE Capital or any of its
Affiliates in any capacity.  Neither Agent nor any of its Affiliates nor any of
their respective officers, directors, employees, agents or representatives shall
be liable to any Lender for any action taken or omitted to be taken by it
hereunder or under any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct.
 
 
58

--------------------------------------------------------------------------------

 
 
If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders, Requisite Term Lenders or all affected Lenders with respect to any act
or action (including failure to act) in connection with this Agreement or any
other Loan Document (other than any action or failure to act that is the subject
of a mandatory provision of this Agreement or any Loan Documents), then Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Requisite Lenders, Requisite
Revolving Lenders, Requisite Term Lenders, or all affected Lenders, as the case
may be, and Agent shall not incur liability to any Person by reason of so
refraining.  Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders, Requisite Revolving Lenders, Requisite Term
Lenders or all affected Lenders, as applicable.
 
9.3       Agent’s Reliance, Etc.  Neither Agent nor any of its Affiliates nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct as finally determined by
a court of competent jurisdiction.  Without limiting the generality of the
foregoing, Agent:  (a)  may treat the payee of any Note as the holder thereof
until Agent receives written notice of the assignment or transfer thereof signed
by such payee and in form reasonably satisfactory to Agent; (b) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex,
including those transmitted by Electronic Transmission) believed by it to be
genuine and signed or sent by the proper party or parties.
 
 
59

--------------------------------------------------------------------------------

 
 
9.4       GE Capital and Affiliates.  With respect to its Commitments hereunder,
GE Capital shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity.  GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders.  GE Capital and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.  Each
Lender acknowledges the potential conflict of interest between GE Capital as a
Lender holding disproportionate interests in the Loans and GE Capital as Agent.
 
9.5       Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.  Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
 
9.6       Indemnification.  Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Borrower
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct as finally determined by a court of competent
jurisdiction.  Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Agent is not reimbursed for
such expenses by Credit Parties.
 
 
60

--------------------------------------------------------------------------------

 
 
9.7       Successor Agent.  Agent may resign at any time by giving not less than
30 days’ prior written notice thereof to Lenders and Borrower.  Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent.  If no successor Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
resigning Agent’s giving notice of resignation, then the resigning Agent may, on
behalf of Lenders, appoint a successor Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof and has a
combined capital and surplus of at least $300,000,000.  If no successor Agent
has been appointed pursuant to the foregoing, within 30 days after the date such
notice of resignation was given by the resigning Agent, such resignation shall
become effective and the Requisite Lenders shall thereafter perform all the
duties of Agent hereunder until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above. Any successor Agent appointed by
Requisite Lenders hereunder shall be subject to the approval of Borrower, such
approval not to be unreasonably withheld or delayed; provided that such approval
shall not be required if a Default or an Event of Default has occurred and is
continuing.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent.  Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent’s resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue.  After any resigning Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Loan Documents.
 
9.8       Setoff and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.9(f), each Lender is hereby authorized at any time or
from time to time, without notice to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to offset and to appropriate and
to apply any and all balances held by it at any of its offices for the account
of Borrower or any Guarantor (regardless of whether such balances are then due
to Borrower or any Guarantor) and any other properties or assets at any time
held or owing by that Lender or that holder to or for the credit or for the
account of Borrower or any Guarantor against and on account of any of the
Obligations that are not paid when due.  Any Lender exercising a right of setoff
or otherwise receiving any payment on account of the Obligations in excess of
its Pro Rata Share thereof shall purchase for cash (and the other Lenders or
holders shall sell) such participations in each such other Lender’s or holder’s
Pro Rata Share of the Obligations as would be necessary to cause such Lender to
share the amount so offset or otherwise received with each other Lender or
holder in accordance with their respective Pro Rata Shares (other than offset
rights exercised by any Lender with respect to Sections 1.13, 1.15 or
1.16).  Each Lender’s obligation under this Section 9.8 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section
1.1.  Borrower and each Guarantor agrees, to the fullest extent permitted by
law, that (a) any Lender may exercise its right to offset with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amounts so offset to other Lenders and holders and (b)
any Lender so purchasing a participation in the Loans made or other Obligations
held by other Lenders or holders may exercise all rights of offset, bankers’
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation.  Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.
 
 
61

--------------------------------------------------------------------------------

 
 
9.9       Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.
 
(a)       Advances; Payments.
 
(i)  Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to 1:00 p.m. (New York time) on
the date such Notice of Revolving Credit Advance is received, by telecopy,
telephone or other similar form of transmission.  Each Revolving Lender shall
make the amount of such Lender’s Pro Rata Share of such Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s account as set
forth in Annex H not later than 3:00 p.m. (New York time) on the requested
funding date, in the case of an Index Rate Loan and not later than 11:00 a.m.
(New York time) on the requested funding date in the case of a LIBOR
Loan.  After receipt of such wire transfers (or, in Agent’s sole discretion,
before receipt of such wire transfers), subject to the terms hereof, Agent shall
make the requested Revolving Credit Advance to Borrower.  All payments by each
Revolving Lender shall be made without setoff, counterclaim or deduction of any
kind.
 
(ii)           Not less than once during each calendar week or more frequently
at Agent’s election (each, a “Revolving Lender Settlement Date”), Agent shall
advise each Revolving Lender by telephone, or telecopy of the amount of such
Revolving Lender’s Pro Rata Share of principal, interest and Fees paid for the
benefit of Revolving Lenders with respect to each applicable Revolving
Loan.  Provided that each Revolving Lender is not a Non-Funding Lender as of
such Revolving Lender Settlement Date, Agent shall pay to each Revolving Lender
such Revolving Lender’s Pro Rata Share of principal, interest and Fees paid by
Borrower since the previous Revolving Lender Settlement Date  for the benefit of
such Revolving Lender on the Revolving Loans held by it.  Such payments shall be
made by wire transfer to such Revolving Lender’s account (as specified by such
Lender in the applicable administrative questionnaire provided to Agent, or the
applicable Assignment Agreement or by such Lender to Agent in a separate notice)
not later than 2:00 p.m. (New York time) on the next Business Day following each
Revolving Lender Settlement Date.
 
(iii)           Provided that each Term Lender is not a Non-Funding Lender as of
the Term Lender Settlement Date, Agent shall pay to each Term Lender such Term
Lender’s Pro Rata Share of principal, interest and Fees paid by Borrower for the
benefit of such Term Lender on the Term Loan held by it on the day Agent
receives such payments from Borrower if received by Agent prior to 2:00 p.m.
(New York time) and on the next Business Day after receipt by Agent if received
after 2:00 p.m. (New York time) (as applicable, the “Term Lender Settlement
Date”).  Such payments shall be made by wire transfer to such Term Lender’s
account (as specified by such Lender in the applicable administrative
questionnaire provided to Agent, or the applicable Assignment Agreement or by
such Lender to Agent in a separate notice).
 
 
62

--------------------------------------------------------------------------------

 
 
(b)       Availability of Lender’s Pro Rata Share.  Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date.  If such Pro Rata Share is not, in
fact, paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind.  If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower and Borrower shall promptly (and, in any event, within one (1)
Business Day after receipt of such notice) repay such amount to Agent.  Nothing
in this Section 9.9(b) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Revolving Lender or to relieve any Revolving Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Revolving Lender as a result of any default by such Revolving
Lender hereunder.  To the extent that Agent advances funds to Borrower on behalf
of any Revolving Lender and is not reimbursed therefor on the same Business Day
as such Advance is made, Agent shall be entitled to retain for its account all
interest accrued on such Advance until reimbursed by the applicable Revolving
Lender.
 
(c)       Return of Payments.
 
(i)  If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
 
(ii)  If any amount received by Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Agent on demand
any portion of such amount that Agent has distributed to such Lender, together
with interest at such rate, if any, as Agent is required to pay to Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.
 
(d)       Non-Funding Lenders.
 
(i)  Responsibility.  The failure of any Non-Funding Lender to make any
Revolving Loan, or to fund any purchase of any participation to be made or
funded by it, or to make any payment required by it under any Loan Document on
the date specified therefor shall not relieve any other Lender of its
obligations to make such loan, fund the purchase of any such participation, or
make any other such required payment on such date, and neither Agent nor, other
than as expressly set forth herein, any other Lender shall be responsible for
the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other required payment under any Loan Document.
 
(ii)     Voting Rights.  Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be, or have its Loans and Commitments,
included in the determination of “Requisite Lenders”, “Requisite Revolving
Lenders” or “Lenders directly affected” pursuant to Section 11.2) for any voting
or consent rights under or with respect to any Loan Document.  Moreover, for the
purposes of determining Requisite Lenders and Requisite Revolving Lenders, the
Loans and Commitments held by Non-Funding Lenders shall be excluded from the
total Loans and Commitments outstanding.
 
 
63

--------------------------------------------------------------------------------

 
 
(iii)      Borrower Payments to a Non-Funding Lender.  Agent shall apply all
payments received by Agent for the benefit of any Non-Funding Lender pursuant to
this Agreement to pay in full the Aggregate Excess Funding Amount to the
appropriate Secured Parties.  Agent shall be entitled to hold as cash collateral
in a non-interest bearing account up to an amount equal to such Non-Funding
Lender’s pro rata share of the Revolving Loan Commitments and upon any such
unfunded obligations owing by a Non-Funding Lender becoming due and payable, use
such cash collateral to make such payment on behalf of such Non-Funding
Lender.  If any payments received by Agent have not been applied or held as cash
collateral pursuant to the preceding two sentences, and no Default or Event of
Default is continuing, such payments may be applied to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Non-Funding Lender
as a result of such Non-Funding Lender’s breach of its obligations under this
Agreement. With respect to such Non-Funding Lender’s failure to fund Revolving
Loans, any amounts applied by Agent to satisfy such funding shortfalls shall be
deemed to constitute a Revolving Loan or amount of the participation required to
be funded and, if necessary to effectuate the foregoing, the other Revolving
Lenders shall be deemed to have sold, and such Non-Funding Lender shall be
deemed to have purchased, Revolving Loans from the other Revolving Lenders until
such time as the aggregate amount of the Revolving Loans are held by the
Revolving Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment.  Any amounts owing by a Non-Funding Lender
to Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans.  In
the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (iv) below, Agent shall return the unused portion of
such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of all unpaid obligations owing
by such Lender to Agent and other Lenders under the Loan Documents, including
such Lender’s pro rata share of all Revolving Loans.
 
(iv)      Cure.  A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such Lender fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon.  A Lender shall not otherwise cure its
status as a Non-Funding Lender until such time as Agent has agreed in writing
that such Lender is no longer a Non-Funding Lender.  Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.
 
(v)       Fees.  A Lender that is a Non-Funding Lender shall not earn and shall
not be entitled to receive, and the Borrower shall not be required to pay, such
Lender’s portion of the Unused Commitment Fee during the time such Lender is a
Non-Funding Lender.
 
 
64

--------------------------------------------------------------------------------

 
 
(e)      Dissemination of Information.  Agent shall use reasonable efforts to
provide Lenders with any notice of Default or Event of Default received by Agent
from, or delivered by Agent to, any Credit Party, with notice of any Event of
Default of which Agent has actually become aware and with notice of any action
taken by Agent following any Event of Default; provided, that Agent shall not be
liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to Agent’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.  Lenders acknowledge
that Borrower is required to provide Financial Statements and Collateral Reports
to Lenders in accordance with Annexes E and F hereto and agree that Agent shall
have no duty to provide the same to Lenders.
 
(f)      Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of the Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of the Requisite Lenders.
 
10
     SUCCESSORS AND ASSIGNS

 
10.1    Successors and Assigns.  This Agreement and the other Loan Documents
shall be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party and any
surviving corporation in a merger to which such Credit Party is a party which
merger is permitted by this Agreement), except as otherwise provided herein or
therein.  No Credit Party may assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties hereunder or under any of the other
Loan Documents without the prior express written consent of Agent and
Lenders.  Any such purported assignment, transfer, hypothecation or other
conveyance by any Credit Party without the prior express written consent of
Agent and Lenders shall be void.  The terms and provisions of this Agreement are
for the purpose of defining the relative rights and obligations of each Credit
Party, Agent and Lenders with respect to the transactions contemplated hereby
and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.
 
11     MISCELLANEOUS
 
11.1    Complete Agreement; Modification of Agreement.  The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2.  Any letter of interest, commitment letter, fee letter
(other than the Fee Letter) or confidentiality agreement, if any, between any
Credit Party and Agent or any Lender or any of their respective Affiliates,
predating this Agreement and relating to a financing of substantially similar
form, purpose or effect shall be superseded by this Agreement.
 
 
65

--------------------------------------------------------------------------------

 
 
11.2    Amendments and Waivers; Joinder Agreement
 
(a)      Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), or any consent
to any departure by any Credit Party therefrom, shall in any event be effective
unless the same shall be in writing and (i) in the case of this Agreement,
signed by Borrower, by Requisite Lenders, Requisite Revolving Lenders, Requisite
Term Lenders or all affected Lenders, as applicable, and by Agent (if the same
affects the rights or duties of Agent) and (ii) in the case of any other Loan
Document, signed by the parties thereto and consented to by Requisite Lenders,
Requisite Revolving Lenders, Requisite Term Lenders or all affected Lenders, as
applicable.  Except as set forth in clauses (b) and (c) below, all such
amendments, modifications, terminations or waivers requiring the consent of any
Lenders shall require the written consent of Requisite Lenders.
 
(b)      No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 2.2(a) to the funding of any Advance
shall be effective unless the same shall be in writing and signed by the
Requisite Revolving Lenders and Borrower. Notwithstanding anything contained in
this Agreement to the contrary, no waiver or consent with respect to any Default
or any Event of Default shall be effective for purposes of (A) the conditions
precedent to the funding of any Advance set forth in Section 2.2(a) unless the
same shall be in writing and signed by the Requisite Revolving Lenders and
Borrower, and (B) Section 1.5(e) relating to the conversion or continuation of
any Advance unless the same shall be in writing and signed by the Requisite
Revolving Lenders and Borrower.
 
(c)       No amendment, modification, termination or waiver shall, unless in
writing and signed by each Lender directly affected thereby:  (i) increase the
principal amount of any Lender’s Commitment (which action shall be deemed to
directly affect all Lenders); (ii) reduce the principal of, rate of interest on
or prepayment premiums or other Fees payable with respect to any Loan of any
affected Lender; (iii) extend any scheduled payment date (other than payment
dates of mandatory prepayments under Section 1.3(b)(ii)-(iii)) or final maturity
date of the principal amount of any Loan of any affected Lender; (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender; (v) release any Guaranty or, except as otherwise permitted
herein or in the other Loan Documents, release, or permit any Credit Party to
sell or otherwise dispose of, any Collateral with a value exceeding $10,000,000
in the aggregate (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder; and (vii) amend or waive this Section 11.2 or the
definitions of the terms “Requisite Lenders”, “Requisite Term Lenders” or
“Requisite Revolving Lenders” insofar as such definitions affect the substance
of this Section 11.2.  Furthermore, no amendment, modification, termination or
waiver affecting the rights or duties of Agent under this Agreement or any other
Loan Document, including any release of any Guaranty or Collateral requiring a
writing signed by all Lenders, shall be effective unless in writing and signed
by Agent in addition to Lenders required hereinabove to take such action.  Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given.  No
amendment, modification, termination or waiver shall be required for Agent to
take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note.  No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances.  Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 11.2 shall be binding upon each
Lender at the time such amendment, modification, termination, waiver or consent
is effected and each future Lender. For the avoidance of doubt, any waiver,
amendment or modification of Section 5.18 hereof shall require the consent of
Requisite Lenders.
 
 
66

--------------------------------------------------------------------------------

 
 
(d)      If, (x) in connection with any proposed amendment, modification, waiver
or termination (a “Proposed Change”) requiring the consent of all affected
Lenders, the consent of Requisite Lenders is obtained, but the consent of one or
more other Lenders whose consent is required is not obtained or (y) in
connection with the execution of this Agreement, the other Loan Documents and
the Equity Documents to be executed by each Lender, the signature of the
Requisite Lenders to any such document is obtained, but the signature of one or
more other Lenders is not obtained (any such Lender referred to in clause (x) or
(y) whose consent or signature is not obtained being referred to as “Non
Consenting Lender”), then, so long as Agent is not a Non Consenting Lender,
Agent, or a Person reasonably acceptable to Agent, shall have the right (but
shall have no obligation) to purchase (at par) all of the Commitments and Loans
held by such Non Consenting Lender for an amount equal to the principal balance
of all Loans held by the Non Consenting Lenders and all accrued interest and
Fees with respect thereto through the date of such purchase (the “Payoff
Amount”), and such Non Consenting Lender shall be deemed to have sold such
Commitments and Loans to the Agent or such Person upon receipt of the Payoff
Amount; each Non Consenting Lender agrees that it shall, upon Agent’s request,
execute an Assignment Agreement to reflect such purchase and
sale.  Notwithstanding anything set forth herein to the contrary, including
Section 9.1, a Non Consenting Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Requisite Lenders”, “Requisite Revolving Lenders” or “Lenders
directly affected” pursuant to Section 11.2) for any voting or consent rights
under or with respect to any Loan Document.  Moreover, for the purposes of
determining Requisite Lenders and Requisite Revolving Lenders, the Loans and
Commitments held by Non Consenting Lenders shall be excluded from the total
Loans and Commitments outstanding.
 
(e)       Upon payment in full in cash of all of the Obligations (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) and termination of the Commitments, and so long as no suits,
actions proceedings, or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall, at the request and expense of Borrower, deliver to
Borrower termination statements, mortgage releases and other documents necessary
or appropriate to evidence the termination of the Liens securing payment of the
Obligations.
 
(f)       Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) without the consent of any Lender (but with
the consent of the Borrower and the Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 1.13, 1.15, 1.16 and 11.3), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement.
 
 
67

--------------------------------------------------------------------------------

 
 
(g)      Upon the execution and delivery by any Person to Agent of a Joinder
Agreement, as applicable as provided in such Joinder Agreement, (a) such Person
shall become and be a Credit Party hereunder, and each reference in this
Agreement or any other Loan Document to a “Credit Party” shall also mean and be
a reference to such Person, (b) such Person shall become and be a Guarantor
under the Guaranty and Security Agreement, and each reference in this Agreement
or any other Loan Document to a “Guarantor” shall also mean and be a reference
to such Person, (c) such Person shall become and be a Grantor under the Guaranty
and Security Agreement, and each reference in this Agreement or any other Loan
Document to a “Grantor” shall also mean and be a reference to such Person, and
(d) each reference in this Agreement and the Guaranty and Security Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import, and each
reference in any Loan Document to the “Credit Agreement” or the “Guaranty and
Security Agreement” or “thereunder”, “thereof” or words of like import referring
to this Agreement or the Guaranty and Security Agreement shall mean and be a
reference to this Agreement or the Guaranty and Security Agreement, as
applicable, as supplemented by such Joinder Agreement.  Each Credit Party agrees
that (i) no consent of such Credit Party is required for the execution and
delivery by any other Person of a Joinder Agreement or for such Person to become
a party to this Agreement or any other Loan Document by executing and delivering
such Joinder Agreement and (ii) its obligations under this Agreement and the
other Loan Documents shall not be affected or diminished by any other Person
becoming or failing to become a party to this Agreement or any other Loan
Document.
 
11.3    Fees and Expenses.  Borrower shall reimburse Agent for all fees, costs
and expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants (provided that such consultants were engaged with the
consent (not to be unreasonably withheld) of Borrower) and auditors) incurred in
connection with the negotiation, preparation and filing and/or recordation of
the Loan Documents.  Borrower shall reimburse Agent (and, with respect to
clauses (c), (d), (e) and (f) below, all Lenders) for all fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors (including environmental and management consultants and appraisers)
incurred in connection with:
 
(a)      the forwarding to Borrower or any other Person on behalf of Borrower by
Agent of the proceeds of any Loan;
 
(b)      any amendment, modification or waiver of, or consent with respect to,
or termination of, any of the Loan Documents, or advice in connection with the
administration of the Loans made pursuant hereto or its rights hereunder or
thereunder;
 
(c)      any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents, including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that no Person
shall be entitled to reimbursement under this clause (c) in respect of any
litigation, contest, dispute, suit, proceeding or action to the extent any of
the foregoing results from such Person’s gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction or to the extent any
of the foregoing results from any dispute among any of Agent and the Lenders
which dispute does not involve any Credit Party;
 
 
68

--------------------------------------------------------------------------------

 
 
(d)     any attempt to enforce any remedies of Agent or any Lender against any
or all of the Credit Parties or any other Person that may be obligated to Agent
or any Lender by virtue of any of the Loan Documents, including any such attempt
to enforce any such remedies in the course of any work-out or restructuring of
the Loans during the pendency of one or more Events of Default;
 
(e)      any workout or restructuring of the Loans during the pendency of one or
more Events of Default; and
 
(f)      upon the occurrence and during the continuation of any Default, Event
of Default or any Trigger Event efforts to verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral;
 
including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrower to Agent or Lender, as
applicable.  Without limiting the generality of the foregoing, such expenses,
costs, charges and fees may include:  fees, costs and expenses of accountants,
environmental advisors, appraisers, investment bankers, management and other
consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.
 
11.4    No Waiver.  Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith.  Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type.  Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower specifying
such suspension or waiver.
 
11.5    Remedies.  Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise.  Recourse to the Collateral shall
not be required.
 
 
69

--------------------------------------------------------------------------------

 
 
11.6    Severability.  Wherever possible, each provision of this Agreement and
the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.
 
11.7    Conflict of Terms.  Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents, the provision
contained in this Agreement shall govern and control.
 
11.8     Confidentiality.  Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintain the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential for a period of three (3) years following receipt
thereof, except that Agent and each Lender may disclose such information (a) to
Persons employed or engaged by Agent or such Lender; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any Governmental Authority or reasonably
believed by Agent or such Lender (based on advice of Agent’s or such Lender’s
counsel) to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; or (f) that ceases to be confidential
through no fault of Agent or any Lender.
 
 
70

--------------------------------------------------------------------------------

 
 
11.9   GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.  EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.  EACH CREDIT PARTY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION
THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH
CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX I OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FIVE (5) BUSINESS DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
 
11.10  Notices.  Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and five (5) Business Days
after deposit in the United States mail, when sent by registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this Section
11.10); (c) on the later of the Business Day of such posting and the Business
Day access to such posting is given to the recipient thereof in accordance with
the standard procedures applicable to such E-System, when posted to any E-System
approved by or set up by or at the direction of Agent; (d) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(e) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address or facsimile
number indicated in Annex I or to such other address (or facsimile number) as
may be substituted by notice given as herein provided; provided, however, that
no communications to Agent pursuant to Section 1 shall be effective until
received by Agent.  Transmissions made by electronic mail or E-Fax to Agent
shall be effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Agent applicable at the time and previously
communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Agent.  The giving of any notice required hereunder may be
waived in writing by the party entitled to receive such notice.  Failure or
delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrower or Agent)
designated in Annex I to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.
 
 
71

--------------------------------------------------------------------------------

 
 
11.11  Section Titles.  The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
 
11.12  Counterparts.  This Agreement may be executed in any number of separate
counterparts, each of which shall be an original and all of which shall
collectively constitute one agreement.  Delivery of an executed signature page
of this Agreement by facsimile transmission or Electronic Transmission shall be
as effective as delivery of a manually executed counterpart hereof.
 
11.13  WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY, THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY
CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
11.14  Press Releases and Related Matters.  Each Credit Party agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of GE Capital or any Lender or its
affiliates or referring to this Agreement, the other Loan Documents without at
least 2 Business Days’ prior notice to GE Capital (and, if such disclosure will
use the name of any Lender, to such Lender) and without the prior written
consent of GE Capital (and, if such disclosure will use the name of any Lender,
such Lender) unless (and only to the extent that) such Credit Party or Affiliate
is required to do so under law and then, in any event, such Credit Party or
Affiliate will consult with GE Capital (and, if such disclosure will use the
name of any Lender, such Lender) before issuing such press release or other
public disclosure.  Each Credit Party consents to the publication by Agent or
any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Credit Party’s name, product
photographs, logo or trademark.  Agent or such Lender shall provide a draft of
any such tombstone or similar advertising material to each Credit Party for
review and approval (such approval not to be unreasonably withheld or delayed)
prior to the publication thereof.  Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.
 
 
72

--------------------------------------------------------------------------------

 
 
11.15  Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
 
11.16  Advice of Counsel.  Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.
 
11.17  No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
11.18   Electronic Transmissions.
 
(a)       Authorization.  Subject to the provisions of Section 11.10, each of
Agent, each Lender and each Credit Party is authorized (but not required) to
transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein.  Each of Agent, each Lender and each Credit
Party acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse, and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
 
(b)      Signatures.  Subject to the provisions of Section 11.10, (i) (A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
provision of any applicable law governing such subject matter, (ii) each such
posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which Agent, each Lender and each Credit Party may rely on and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and (iv)
each party hereto or beneficiary hereto agrees not to contest the validity or
enforceability of any posting on any E-System or E-Signature on any such posting
under the provisions of any applicable law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
 
73

--------------------------------------------------------------------------------

 
 
(c)      Separate Agreements.  All uses of an E-System shall be governed by and
subject to, in addition to Section 11.10 and this Section 11.18, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related contractual obligations executed by
Agent, Lenders and Credit Parties in connection with the use of such E-System.
 
(d)      LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS
SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF AGENT OR ANY LENDER
WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC
TRANSMISSIONS AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO
WARRANTY OF ANY KIND IS MADE BY AGENT OR ANY LENDER IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC TRANSMISSIONS, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of
Borrower, each other Credit Party and each Lender agrees that Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.
 
(e)      Representation with Respect to E-System.  The posting, completion
and/or submission by any Credit Party of any communication pursuant to an
E-System shall constitute a representation and warranty by the Credit Parties
that any representation, warranty, certification or other similar statement
required by the Loan Documents to be provided, given or made by a Credit Party
in connection with any such communication is true, correct and complete except
as expressly noted in such communication or E-System.
 
(f)       Distribution of Materials to Lenders.  The Credit Parties acknowledge
and agree that the Loan Documents and all reports, notices, communications and
other information or materials provided or delivered by, or on behalf of, the
Credit Parties hereunder (collectively, the “Borrower Materials”) may be
disseminated by, or on behalf of, Agent and made available to Lenders by posting
such Borrower Materials on an E-System.  The Credit Parties authorize Agent to
download copies of their logos from its website and post copies thereof on an
E-System.
 
11.19   Patriot Act.  Each Lender that is subject to the Patriot Act hereby
notifies the Credit Parties that, pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act.
 
 
74

--------------------------------------------------------------------------------

 
 
11.20  Effect of Amendment and Restatement of the Existing Credit
Agreement.  Upon this Agreement becoming effective, from and after the Closing
Date:  (a) the revolving credit commitments available under the Existing Credit
Agreement will be restated in accordance with the terms hereof; (b) the terms
and conditions of the Existing Credit Agreement shall be amended as set forth
herein and, as so amended, shall be restated in their entirety, but shall be
amended only with respect to the rights, duties and obligations among Borrower,
Lenders and Agent accruing from and after the Closing Date; (c) this Agreement
shall not in any way release or impair the rights, duties, Obligations or Liens
created pursuant to the Existing Credit Agreement or any other Loan Document (as
defined therein) or affect the relative priorities thereof, in each case to the
extent in force and effect thereunder as of the Closing Date, except as modified
hereby or by documents, instruments and agreements executed and delivered in
connection herewith, and all of such rights, duties, Obligations and Liens are
assumed, ratified and affirmed by each Borrower; (d) all indemnification
obligations of the Credit Parties under the Existing Credit Agreement and any
other Loan Documents shall survive the execution and delivery of this Agreement
and shall continue in full force and effect for the benefit of Lenders, Agent,
and any other Person indemnified under the Existing Credit Agreement or any
other Loan Document at any time prior to the Closing Date; (e) the Obligations
incurred under the Existing Credit Agreement shall, to the extent outstanding on
the Closing Date after giving effect to the amendments and other transactions
contemplated by this Agreement and the Reorganization Plan, continue outstanding
under this Agreement and shall not be deemed to be paid, released, discharged or
otherwise satisfied by the execution of this Agreement, and this Agreement shall
not constitute a refinancing, substitution or novation of such Obligations or
any of the other rights, duties and obligations of the parties hereunder; and
(f) any and all references in the Loan Documents to the Existing Credit
Agreement shall, without further action of the parties, be deemed a reference to
the Existing Credit Agreement, as amended and restated by this Agreement, and as
this Agreement shall be further amended or amended and restated from time to
time hereafter.
 
 
75

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 

 
OTELCO INC.
                    By:
 /s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

  OTELCO TELECOMMUNICATIONS LLC                     By:  /s/ Curtis L. Garner,
Jr.                                                                             
  Name: Curtis L. Garner, Jr.       Title: Chief Financial Officer  

 

  OTELCO TELEPHONE LLC                     By:  /s/ Curtis L. Garner,
Jr.                                                                             
  Name: Curtis L. Garner, Jr.       Title: Chief Financial Officer  

 

  HOPPER TELECOMMUNICATIONS LLC                     By: /s/ Curtis L. Garner,
Jr.                                                                             
  Name: Curtis L. Garner, Jr.       Title: Chief Financial Officer  

 

  BRINDLEE MOUNTAIN TELEPHONE    
LLC
                    By:
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 
 
76

--------------------------------------------------------------------------------

 
 

 
BLOUNTSVILLE TELEPHONE LLC
                    By:
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

 
MID-MAINE TELECOM LLC
                    By:
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

 
MID-MAINE TELPLUS LLC
                    By:
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

 
I-LAND INTERNET SERVICES LLC
                    By:
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

 
COMMUNICATIONS DESIGN ACQUISITION LLC
                    By:
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 
 
77

--------------------------------------------------------------------------------

 
 

 
CRC COMMUNICATIONS LLC
                    By:
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

 
SHOREHAM TELEPHONE LLC
                    By:  
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

 
SACO RIVER TELEPHONE LLC
                    By:  
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

 
PINE TREE TELEPHONE LLC
                    By: 
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

 
WAR TELEPHONE LLC
                    By:  
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 

 
OTELCO MID-MISSOURI LLC
                    By:  
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 
 
78

--------------------------------------------------------------------------------

 
 

 
GRANBY TELEPHONE LLC
                    By:  
/s/ Curtis L. Garner,
Jr.                                                                           
   
Name: Curtis L. Garner, Jr.
     
Title: Chief Financial Officer
 

 
 
79

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL
   
CORPORATION, as Agent and a Lender
                   
By: 
/s/ Thomas Costello      
Duly Authorized Signatory
     
Thomas Costello
 

 
 
80

--------------------------------------------------------------------------------

 
 

 
COBANK, ACB, as a Lender
                   
By: 
/s/ Ken Allen    
Name:
Ken Allen    
Title:
Vice President  

 
 
81

--------------------------------------------------------------------------------

 
 

 
RAYMOND JAMES BANK, N.A., as a Lender
                   
By: 
/s/ H. Fred Coble, Jr.    
Name:  
H. Fred Coble, Jr.    
Title: 
Senior Vice President  

 
 
82

--------------------------------------------------------------------------------

 
 

 
UNION BANK, N.A., as a Lender
                   
By: 
/s/ M. David Dinges    
Name:
M. David Dinges    
Title:  
Vice President  

 
 
83

--------------------------------------------------------------------------------

 
 

  WEBSTER BANK, NATIONAL    
ASSOCIATION, as a Lender
                   
By: 
/s/ Eric Ratner    
Name:
Eric Ratner    
Title:  
VP  

 
 
84

--------------------------------------------------------------------------------

 
 

 
CIBC INC., as a Lender
                   
By: 
/s/ Eric J. De Santis    
Name:
Eric J. De Santis    
Title:  
Agent  

 
 
85

--------------------------------------------------------------------------------

 
 
ANNEX A (Recitals)
 
to
 
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
 
“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.
 
“Activation Event” and “Activation Notice” have the meanings ascribed thereto in
Annex C.
 
“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
 
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, including spouses and lineal
descendants of individuals who are Affiliates of Borrower.  For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.
 
“Aggregate Excess Funding Amount” has the meaning ascribed to it in Section
9.9(d).
 
“Agreement” means this Third Amended and Restated Credit Agreement dated as of
the date hereof by and among Borrower, the other Credit Parties party thereto,
GE Capital, as Agent and Lender and the other Lenders from time to time party
thereto as the same may be amended, supplemented, restated or otherwise modified
from time to time.
 
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.
 
“Applicable Margins” means collectively the Applicable Index Margin and the
Applicable LIBOR Margin.
 
“Applicable Index Margin” means 3.25% per annum.
 
“Applicable LIBOR Margin” means 3.50% per annum.
 
“Asset Sale” has the meaning ascribed to it in Section 6.8.
 
“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
 
“Bankruptcy Court” has the meaning ascribed to it in the recitals to the
Agreement.
 
“Bankruptcy Majority Lenders” means those Term Lenders holding at least two
third in principal amount of the Term Loans and constituting more than one-half
in number of the Lenders under the Existing Credit Agreement as of the Closing
Date.
 
“Blocked Account” means each deposit account of each Credit Party that is not a
Disbursement Account, an Excluded Account or a PUC Restricted Subsidiary
Account.
 
“Borrower” has the meaning ascribed thereto in the preamble to the Agreement.
 
“Borrowing Availability” means as of any date of determination the Maximum
Amount less the sum of (i) the Revolving Loan and Swing Line Loan then
outstanding and (ii) the Reserves as then in effect.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.
 
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
 
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet (excluding the footnotes
thereto) of such lessee in respect of such Capital Lease.
 
“Cash Distribution Amount” has the meaning ascribed to such term in the
Reorganization Plan.
 
“Cash Management Systems” has the meaning ascribed to it in Section 1.8.
 
“CERCLA” has the meaning ascribed to it in the definition of Environmental Laws.
 
“Change of Control” means any of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934), other than
Permitted Holders, shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of 50% or more of the issued and outstanding
shares of capital Stock of Borrower having the right to vote for the election of
directors of Borrower under ordinary circumstances; (b) during any period of
twelve consecutive calendar months, individuals who at the beginning of such
period constituted the board of directors of Borrower (together with any new
directors whose election by the board of directors of Borrower or whose
nomination for election by the Stockholders of Borrower was approved by a vote
of at least a majority of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office; (c)
Borrower ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any of its Subsidiaries;
(d) a sale of all or substantially all of the assets of the Borrower or any of
its Subsidiaries; or (e) a merger of Borrower or any of its Subsidiaries other
than a merger of the Borrower with any Subsidiary or the merger of any
Subsidiary with any other Subsidiary.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges or claims upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income or gross
receipts of any Credit Party, (d) any Credit Party’s ownership or use of any
properties or other assets, or (e) any other aspect of any Credit Party’s
business.
 
 
A-3

--------------------------------------------------------------------------------

 
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.
 
“Chapter 11 Cases” has the meaning ascribed to it in the recitals to the
Agreement.
 
“Class B Equity” means limited voting shares of the Borrower, representing 7.5%
of the total economic and voting interests in the Borrower, which is subject to
dilution only by the Management Equity Plan.
 
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
 
“Closing Date” means May 24, 2013.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
 
“Collateral” means the property covered by the Guaranty and Security Agreement,
the Mortgages and the other Collateral Documents and any other property, real or
personal, tangible or intangible, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Agent, on behalf of itself and Lenders, to secure the Obligations.
 
“Collateral Documents” means the Guaranty and Security Agreement, the
Guaranties, the Mortgages, the Patent Security Agreements, the Trademark
Security Agreements, the Copyright Security Agreements, the Omnibus
Reaffirmation Agreement and all similar agreements entered into guaranteeing
payment of, or granting a Lien upon property as security for payment of, the
Obligations.
 
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
 
“Collection Account” means that certain account of Agent, account
number  502-797-91 in the name of Agent at Deutsche Bank Trust Company Americas
in New York, New York ABA No. 021 001 033, or such other account as may be
specified in writing by Agent as the “Collection Account.”
 
 
A-4

--------------------------------------------------------------------------------

 
 
“Commitment Termination Date” means the earliest of (a) April 30, 2016, (b) the
date of termination of Lenders’ obligations to make Advances or permit existing
Loans to remain outstanding pursuant to Section 8.2(b), and (c) the date of
indefeasible prepayment in full by Borrower of the Loans and the permanent
reduction of the Commitments to zero dollars ($0).
 
“Commitments” means (a) as to any Lender, the aggregate of such
Lender’s  Revolving Loan Commitment (including without duplication the Swing
Line Lender’s Swing Line Commitment as a subset of its Revolving Loan
Commitment) and the Total Term Loan Commitment as set forth on Annex J to the
Agreement or in the most recent Assignment Agreement executed by such Lender and
(b) as to all Lenders, the aggregate of all Lenders’ Revolving Loan Commitments
(including without duplication the Swing Line Lender’s Swing Line Commitment as
a subset of its Revolving Loan Commitment) and Total Term Loan Commitments, as
such Commitments may be reduced, amortized or adjusted from time to time in
accordance with the Agreement.
 
“Communications Laws” means, collectively, (i) the Communications Act of 1934,
as amended, and the rules, orders, regulations and other applicable requirements
of the FCC promulgated thereunder, as from time to time in effect and applicable
to the Telecommunications Business; (ii) the Copyright Act of 1976, as amended,
and the rules, orders, regulations and other applicable requirements of the
Copyright Office promulgated thereunder, as from time to time in effect and
applicable to the Telecommunications Business; (iii) the laws of any state
governing or regulating the provision of any telecommunications services offered
as part of the Telecommunications Business; (iv) the rules, orders, regulations
and other applicable requirements of any PUC as from time to time in effect and
applicable to the Telecommunications Business; and (v) the ordinances, rules,
orders, regulations agreements and other applicable requirements of any
Franchising Authority as from time to time in effect and applicable to the
Telecommunications Business.
 
“Communications License” means any license, authorization, certification, waiver
or permit required from the FCC, any PUC, any Franchising Authority or any other
relevant Governmental Authority acting under applicable law or regulations
pertaining to or regulating the Telecommunications Business of the Credit
Parties, including any FCC License, any PUC Authorization and any Franchise.
 
“Compliance Certificate” has the meaning ascribed to it in Annex D.
 
“Condemnation” means any taking of Property, or any part thereof or interest
therein, for public or quasi-public use under the power of eminent domain, by
reason of any public improvement or condemnation proceeding, or in any other
manner.
 
“Confirmation Order” has the meaning ascribed to it in Section 2.1 (c).
 
“Consolidated Capital Expenditures” means, with respect to the Credit Parties,
all expenditures (by the expenditure of cash or the Incurrence of Indebtedness)
by the Credit Parties during any measuring period that are required to be
capitalized under GAAP.
 
 
A-5

--------------------------------------------------------------------------------

 
 
“Consolidated Depreciation and Amortization Expense” means with respect to the
Credit Parties for any period, the total amount of depreciation and amortization
expense of the Credit Parties for such period on a consolidated basis and
otherwise determined in accordance with GAAP.
 
“Consolidated EBITDA” means, with respect to the Credit Parties for any period,
Consolidated Net Income for such period plus, without duplication: (i) taxes
paid and provision for taxes based on income or profits of the Credit Parties
for such period to the extent such taxes or provision for taxes were deducted in
computing Consolidated Net Income, plus (ii) Consolidated Interest Expense for
such period to the extent such Consolidated Interest Expense was deducted in
computing Consolidated Net Income, plus (iii) Consolidated Depreciation and
Amortization Expense for such period to the extent such Consolidated
Depreciation and Amortization Expense was deducted in computing Consolidated Net
Income, plus (iv) any non-recurring fees, expenses or charges related to any
Securities Offering, any Investment permitted pursuant to Section 6.2,
acquisition or Indebtedness permitted to be Incurred by this Agreement, deducted
in such period in computing Consolidated Net Income, plus (v) non-recurring
costs incurred in connection with the reorganization contemplated by the
Reorganization Plan (not to exceed $9,850,000.00 in the aggregate), plus (vi)
any other non-cash charges reducing Consolidated Net Income for such period
(excluding any such charge (x) that is an accrual of, or cash reserve for,
anticipated cash charges for any future period or (y) relating to a write-down,
write off or reserve with respect to Accounts and Inventory).  Notwithstanding
the foregoing, the provision for taxes based on the income or profits of, and
the depreciation and amortization of, a Subsidiary of Borrower shall be added to
Consolidated Net Income to compute Consolidated EBITDA only to the extent (and
in the same proportion) that the Net Income of such Subsidiary was included in
calculating Consolidated Net Income and only if a corresponding amount would be
permitted at the date of determination to be paid as a dividend to Borrower by
such Subsidiary without prior approval (that has not been obtained), pursuant to
the terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to such
Subsidiary or its Stockholders.
 
“Consolidated Fixed Charges” means, with respect to the Credit Parties for any
fiscal period, (a) the aggregate of all Consolidated Interest Expense paid in
cash during such period, plus (b) scheduled payments of principal with respect
to Indebtedness of the Credit Parties during such period, plus (c) Consolidated
Capital Expenditures during such period (other than Consolidated Capital
Expenditures to the extent financed with equity proceeds, asset sale proceeds,
insurance or condemnation proceeds or Indebtedness (other than drawings under
the Revolving Loan Commitment)), plus (d) all Taxes paid in cash during such
period, plus (e) Restricted Payments described in Section 6.14(i) paid in cash
during such period.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the Test Period most
recently ended on or prior to such date to (b) Consolidated Fixed Charges for
such period.
 
 
A-6

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, with respect to the Credit Parties for
any period, consolidated interest expense of the Credit Parties for such period,
to the extent such expense was deducted in computing Consolidated Net Income
less any consolidated interest income, to the extent such income was included in
computing Consolidated Net Income, in each case determined on a consolidated
basis and otherwise determined in accordance with GAAP, plus, to the extent not
included in such consolidated interest expense, and to the extent Incurred by
any Credit Party, without duplication: (i) interest expense attributable to
leases constituting part of a Sale/Leaseback Transaction and/or Capital Lease
Obligations, (ii) amortization of debt discount and debt issuance cost, (iii)
capitalized interest, (iv) non-cash interest expense, (v) commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, (vi) interest Incurred in connection with Investments in
discontinued operations, (viii) interest in respect of Indebtedness of any other
Person to the extent such Indebtedness is guaranteed by any Credit Party, but
only to the extent that such interest is actually paid by any Credit Party, (ix)
the earned discount or yield with respect to the sale of receivables and (x) net
amounts paid or payable and/or received or receivable under permitted Rate
Contracts in respect of interest rates.
 
“Consolidated Net Income” means, with respect to the Credit Parties for any
period, the aggregate of the Net Income of the Credit Parties for such period,
on a consolidated basis; provided, however, that: (i) any net after-tax
extraordinary gains or losses (less all fees and expenses relating thereto)
shall be excluded; (ii) any increase in amortization or depreciation resulting
from purchase accounting in relation to any acquisition that is consummated
after the Closing Date, net of taxes, shall be excluded; (iii) the Net Income
for such period shall not include the cumulative effect of a change in
accounting principles during such period; (iv) any net after-tax income or loss
from discontinued operations and any net after-tax gains or losses on disposal
of discontinued operations shall be excluded; (v) any net after-tax gains or
losses (less all fees and expenses relating thereto) attributable to asset
dispositions other than in the ordinary course of business (as determined in
good faith by the board of directors of the Borrower) shall be excluded; (vi)
the Net Income for such period of any Person that is not a Subsidiary of
Borrower, or that is accounted for by the equity method of accounting, shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to Borrower or a
Subsidiary thereof in respect of such period and such payments were not at the
time subject to any prior governmental approval or any consent of a third party
(in each case which has not been obtained) or prohibited, directly or
indirectly, by the operation of the terms of such Person’s charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Person or Stockholders, unless such restrictions
with respect to such payments have been legally waived; (vii) the Net Income for
such period of any Subsidiary shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of its Net Income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary or its Stockholders, unless such restrictions with
respect to the payment of dividends or in similar distributions have been
legally waived; provided that the net loss of any such Subsidiary shall be
included; (viii) any non-cash compensation expenses realized for grants of
performance shares, stock options or other stock awards to officers, directors
and employees of Borrower or any Subsidiary shall be excluded, (ix) any non-cash
impairment charges resulting from the application of Statement of Financial
Accounting Standards No. 142 shall be excluded (x) the Net Income for such
period of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Borrower or any of it s Subsidiaries or such
Person’s assets are acquired by Borrower or any of its Subsidiaries shall be
excluded; (xi) the proceeds of any life insurance policy shall be excluded; and
(xii) income tax refunds received in excess of income tax liabilities for such
period shall be excluded..
 
 
A-7

--------------------------------------------------------------------------------

 
 
“Consolidated Total Debt” means, as of any date of determination, the sum of (i)
the aggregate stated balance sheet amount of all Indebtedness of the Credit
Parties on a consolidated basis, including, the outstanding principal amount of
the Loans hereunder, (ii) the aggregate stated balance sheet amount of all
Capital Lease Obligations of the Credit Parties on a consolidated basis, (iii)
the stated amount of all reimbursement and other obligations of the Credit
Parties with respect to letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, whether or not matured, and
(iv) the aggregate stated balance sheet amount or the stated amount of all
Guaranteed Indebtedness (except Guaranteed Indebtedness with respect to which
the primary obligation is not itself Indebtedness) as to the Credit Parties on a
consolidated basis.
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) the outstanding amount of Consolidated Total Debt as of such date
to (b) Consolidated EBITDA for the Test Period most recently ended on or prior
to such date.
 
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
 
“Control Agreement” has the meaning ascribed thereto in Annex C.
 
“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party or
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.
 
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
 
“Copyright Office” means the United States Copyright Office or any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof.
 
“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
 
 
A-8

--------------------------------------------------------------------------------

 


“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party:  (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in any Copyright Office and (b) all
reissues, extensions or renewals thereof.
 
“Credit Parties” means Borrower and each of its Subsidiaries.
 
“Current Assets” means all consolidated current assets as of any date of
determination calculated in accordance with GAAP on a consolidated balance sheet
of the Borrower and its Subsidiaries, but excluding cash and cash equivalents
and any current deferred tax assets.
 
“Current Liabilities” means all consolidated liabilities as of any date of
determination that should, in accordance with GAAP on a consolidated balance
sheet of the Borrower and its Subsidiaries, be classified as current liabilities
but excluding the current portion of any Indebtedness (including the Revolving
Loan and Swing Line Loan, if applicable), any current deferred tax liabilities
and any current accrued interest.
 
“Debt Issuance” means the Incurrence by any Credit Party of any Indebtedness.
 
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
 
“Disbursement Account” has the meaning ascribed thereto in Annex C.
 
“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Disclosure Schedules (3.1) through (6.7) in the Index to the Agreement.
 
“Disposition” means (i) any sale, assignment, lease, transfer or other
disposition (including any Sale/Leaseback Transaction or any sale of any of
Stock of any Subsidiary of Borrower) of any Property by any Credit Party to any
other Person and/or (ii) any casualty to any Property or any Condemnation.  The
term Disposition shall not include any Debt Issuance or Stock Issuance.
 
“Documents” means any “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
 
“Dollars” or “$” means lawful currency of the United States of America.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
 
A-9

--------------------------------------------------------------------------------

 
 
“E-System” means any electronic system approved by Agent, including SyndTrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent or any other
Person, providing for access to data protected by passcodes or other security
system.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.
 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules and regulations, now or hereafter in
effect, and any applicable judicial or administrative interpretation thereof,
including any applicable judicial or administrative order, consent decree, order
or judgment, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, surface water, groundwater, wetlands, land
surface or subsurface strata, wildlife, aquatic species and
vegetation).  Environmental Laws include the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.); the Clean
Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and
any and all regulations promulgated thereunder, and all analogous state, local
and foreign counterparts or equivalents and any transfer of ownership
notification or approval statutes.
 
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
 
A-10

--------------------------------------------------------------------------------

 
 
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
“Equity Documents” means the Stockholders Agreement, the Registration Rights
Agreement and the Organizational Documents.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
 
“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal (within the meaning of Section 4203 or 4205 of
ERISA) of any Credit Party or any ERISA Affiliate from any Multiemployer Plan;
(d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA; (e)
the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) the failure by any Credit Party or ERISA Affiliate to make
when due required contributions to a Multiemployer Plan or Title IV Plan unless
such failure is cured within thirty (30) days; (g) any other event or condition
that could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the termination of a Multiemployer Plan
under Section 4041A of ERISA or the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA; or (i) the loss of a
Qualified Plan’s qualification or tax exempt status; or (j) the termination of a
Plan described in Section 4064 of ERISA.
 
“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.
 
“Event of Default” has the meaning ascribed to it in Section 8.1.
 
 
A-11

--------------------------------------------------------------------------------

 
 
“Excess Cash” means, as of any specified date, an amount of cash equal to:
 
 
(a)
Consolidated EBITDA for the Fiscal Quarter most recently ended on or prior to
such specified date (for these purposes, the subject period), less

 
 
(b)
the sum of:

 
(i) Consolidated Interest Expense paid in cash for such subject period;
 
(ii) any scheduled principal payment of Indebtedness during such subject period;
 
(iii) Consolidated Capital Expenditures made in cash during such subject period
(except to the extent financed with (w) asset sale proceeds, (x) Indebtedness
(other than drawings under the Revolving Loan Commitment), (y) equity proceeds
or (z) insurance or condemnation proceeds); and
 
(iv) consolidated cash income Tax expense of the Credit Parties for income Taxes
paid in cash during such subject period minus cash income tax refunds received
by any of the Credit Parties during such subject period; less
 
 
(c)
any increase in Working Capital during such subject period; plus

 
 
(d)
any decrease in Working Capital during such subject period;

 
provided, however, that amounts shall be included in clause (b) for any period
only to the extent not duplicative of any cost or expense which is reflected in
Consolidated Net Income for such period and which has not been added back to Net
Income in calculating Consolidated EBITDA for such period.
 
“Excluded Account” has the meaning ascribed thereto in Annex C.
 
“Excluded Debt Issuance Proceeds” means (a) the Net Cash Proceeds from any Debt
Issuance by any Credit Party that is permitted pursuant to Section 6.3(a)(i),
(ii), (iv), (viii), (x), (xiii) or (xvi), and (c) the Net Cash Proceeds from any
Debt Issuance by Borrower that is permitted pursuant to Section 6.3(a)(vii), but
only to the extent that the Net Cash Proceeds therefrom are applied to finance
permitted Consolidated Capital Expenditures.
 
“Excluded Disposition Proceeds” means (I) the Net Cash Proceeds of any
Disposition permitted by Section 6.8(a), (d), (f), (g) (h), (i) or (j), (II) the
Net Cash Proceeds of any Condemnation to the extent the application of such
proceeds is addressed under a Mortgage and (III) the proceeds of casualty
insurance which are addressed under Section 5.4(c).


“Excluded Stock Issuance Proceeds” means (a) the Net Cash Proceeds from any
Stock Issuance by any Subsidiary of Borrower that is permitted pursuant to
Section 6.5, or (c) the Net Cash Proceeds from any Stock Issuance by Borrower
that is permitted pursuant to Section 6.5, but only to the extent that not later
than 90 days after any such Stock Issuance by Borrower, such Net Cash Proceeds
are applied to finance permitted Consolidated Capital Expenditures.
 
 
A-12

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” has the meaning ascribed to it in the recitals to
the Agreement.
 
“Existing Term Loan” has the meaning ascribed to it in Section 1.1(b).
 
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.
 
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.
 
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.
 
“FCC” means the Federal Communications Commission and any successor thereto.
 
“FCC License” means any Governmental Authorization granted or issued by the FCC.
 
“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
 
“Federal Funds Rate” means, for any day, a floating rate equal to the federal
funds effective rate publicly quoted from time to time by
The Wall Street Journal as the federal funds “effective rate” (or, if
The Wall Street Journal ceases quoting a federal funds effective rate, the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System as determined by Agent by reference to the
federal funds rate publicly quoted in a reputable business publication selected
by Agent in good faith, which determination shall be final, binding and
conclusive (absent manifest error)).
 
“Federal Power Act” means the Federal Power Act, 16 U.S.C. §§ 791 et seq.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fee Letter” means the fee letter, dated as of the date hereof, between GE
Capital and Borrower, with respect to certain fees to be paid from time to time
by Borrower to GE Capital in its capacity as Agent.
 
 
A-13

--------------------------------------------------------------------------------

 
 
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
 
“Final Order” means an order or judgment of the Bankruptcy Court, as entered on
the docket of the Bankruptcy Court that has not been reversed, stayed, modified,
or amended, and as to which: (a) the time to appeal, seek review or rehearing or
petition for certiorari has expired and no timely-filed appeal or petition for
review, rehearing, remand or certiorari is pending; or (b) any appeal taken or
petition for certiorari filed has been resolved by the highest court to which
the order or judgment was appealed or from which certiorari was sought,
provided, however, that the possibility that a motion under Rule 59 or Rule 60
of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules or other rules governing procedure in cases before the
Bankruptcy Court, may be filed with respect to such order shall not cause such
order not to be a Final Order.
 
“Financial Covenants” means the financial covenants set forth in Annex G.
 
“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Borrower delivered in accordance with Section
3.4 and Annex D.
 
“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.
 
“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.
 
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
 
“Flood Insurance” means, for any real property located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines.  Flood Insurance shall be in an amount equal to the full, unpaid
balance of the Loans and any prior liens on the real property up to the maximum
policy limits set under the National Flood Insurance Program, or as otherwise
required by Agent, with deductibles not to exceed $50,000.
 
“Franchise” means an initial Governmental Authorization or renewal thereof
issued by a Franchising Authority which authorizes the acquisition, ownership,
construction or operation of a cable television system.
 
“Franchising Authority” means any Governmental Authority authorized by any
federal, state or local law to grant a Franchise or to exercise jurisdiction
over the rates or services provided by a cable television system pursuant to a
Franchise or over Persons holding a Franchise.
 
 
A-14

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Annex G to the
Agreement.
 
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
 
“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party, and any and all
Governmental Authorizations to the extent permitted by applicable law.
 
“Goods” means any “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included  in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department, court, central bank
or other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government (including, without
limitation, the FCC, any PUC and any Franchising Authority).
 
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any material filing, qualification or registration with, any Governmental
Authority, including any Communications License.
 
“Grantor” has the meaning ascribed to it in the Guaranty and Security Agreement.
 
 
A-15

--------------------------------------------------------------------------------

 
 
“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
 
“Guaranties” means, collectively, the Guaranty and Security Agreement and any
other guaranty executed by any Guarantor in favor of Agent, for the benefit of
itself and Lenders, in respect of the Obligations.
 
“Guarantor” means each Credit Party (other than Borrower and the PUC Restricted
Subsidiaries) and each other Person, if any, that (i) executes a guaranty or
other similar agreement in favor of Agent, for the benefit of itself and
Lenders, in connection with the transactions contemplated by this Agreement, or
(ii) becomes a “Guarantor” under the Guaranty and Security Agreement by the
execution of a Joinder Agreement.
 
“Guaranty and Security Agreement”  means the Amended and Restated Guaranty and
Security Agreement, dated as of the date hereof, entered into by and among the
Agent, on behalf of itself and Lenders, and each Credit Party that is a
signatory thereto, together with any joinders and amendments thereto executed
from time to time.
 
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under: (i) currency exchange, interest rate or commodity swap agreements,
interest rate or commodity cap agreements and currency exchange, interest rate
or commodity collar agreements; and (ii) other agreements or arrangements
designed to protect such Person against fluctuations in currency exchange,
interest rates or commodity prices.
 
 
A-16

--------------------------------------------------------------------------------

 
 
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person (a)
becomes subject to a voluntary or involuntary case under the Bankruptcy Code or
any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding
Lender.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of Affiliate.
 
“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Stock of a Person existing at the
time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary.  The terms “Incurrence” or “Incurred” shall have
the meanings correlative thereto.
 
“Indebtedness” means, with respect to any Person: (i) the principal and premium
(if any) of any indebtedness of such Person, whether or not contingent:  (a) in
respect of borrowed money, (b) evidenced by bonds, notes, debentures or similar
instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (c) representing the
deferred and unpaid purchase price of any property, which purchase price is due
more than six months after the date of placing the property in service or taking
delivery and title thereto, (d) in respect of Capital Lease Obligations or (e)
representing any Hedging Obligations, if and to the extent that any of the
foregoing Indebtedness (other than letters of credit and Hedging Obligations)
would appear as a liability on a balance sheet (excluding the footnotes thereto)
of such Person prepared in accordance with GAAP; (ii) to the extent not
otherwise included, any Guaranteed Indebtedness as to such Person (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business and other than Guaranteed Indebtedness with respect to which the
primary obligation is not itself Indebtedness); and (iii) to the extent not
otherwise included, Indebtedness of another Person secured by a Lien on any
asset owned by such Person (whether or not such Indebtedness is assumed by such
Person); provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Person; provided, further,
that any obligation of Borrower or any Subsidiary in respect of account credits
to participants under the LTIP or any successor or similar compensation plan,
shall be deemed not to constitute Indebtedness.
 
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.
 
“Indemnified Person” has the meaning ascribed to it in Section 1.13.
 
 
A-17

--------------------------------------------------------------------------------

 
 
“Index Rate” means, for any day, a floating rate  equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent) (ii) the Federal Funds Rate plus 50
basis points per annum and (iii) 4.25% per annum.  Each change in any interest
rate provided for in the Agreement based upon the Index Rate shall take effect
at the time of such change in the Index Rate.
 
“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.
 
“Initial Outside Date” has the meaning ascribed to it in Section 5.18.
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificates of deposit, and all promissory notes and other
evidences of indebtedness, other than instruments that constitute, or are a part
of a group of writings that constitute, Chattel Paper.
 
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
 
“Intercompany Notes” has the meaning ascribed to it in Section 6.3.
 
“Interest Payment Date” means (a) as to any Index Rate Loan, each March 21, June
21, September 21 and December 21; and (b) as to any LIBOR Loan, the last day of
the applicable LIBOR Period, provided, that in the case of any LIBOR Period
greater than three months in duration, interest shall be payable at three month
intervals and on the last day of such LIBOR Period; and provided further that,
in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (y)
the Commitment Termination Date shall be deemed to be an “Interest Payment Date”
with respect to any interest that has then accrued under the Agreement.
 
“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other tangible personal
property that are held by or on behalf of any Credit Party for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods,
supplies or materials of any kind, nature or description used or consumed or to
be used or consumed in such Credit Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.
 
“Investment Bank” has the meaning ascribed to it in Section 5.18.
 
“Investment Company Act of 1940” means the Investment Company Act of 1940, 15
U.S.C. §§ 80a-1, et seq.
 
 
A-18

--------------------------------------------------------------------------------

 
 
“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located, including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Credit Party,  including the rights of such
Credit Party to any securities account and the financial assets held by a
securities intermediary in such securities account and any free credit balance
or other money owing by any securities intermediary with respect to that
account; (iii) all securities accounts of any Credit Party; (iv) all commodity
contracts of any Credit Party; and (v) all commodity accounts held by any Credit
Party.
 
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration (including
agreements providing for the adjustment of purchase price) of Indebtedness,
Stock or other securities issued by any other Person and investments that are
required by GAAP to be classified on the balance sheet of Borrower in the same
manner as the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property by such Person to
such other Person.  The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustment
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.
 
“IRS” means the Internal Revenue Service.
 
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.23 to the Agreement.
 
“Lenders” means GE Capital, the other Lenders made parties to this Agreement
pursuant to the Reorganization Plan, and any other Person that becomes a
“Lender” hereunder pursuant to Section 1.16(d) or Section 9.1(a).
 
“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
 
“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
 
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
one, two, three or six months thereafter, as selected by Borrower’s irrevocable
notice to Agent as set forth in Section 1.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:
 
(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
 
 
A-19

--------------------------------------------------------------------------------

 
 
(b)           any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
 
(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
 
(d)           Borrower shall select LIBOR Periods so as not to require a payment
or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
 
(e)           Borrower shall select LIBOR Periods so that there shall be no more
than six (6) separate LIBOR Loans in existence at any one time.
 
“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to the greater of (i) 3.00% per annum and (ii)
 
(a)           the offered rate for deposits in Dollars for the applicable LIBOR
Period that appears on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London
time), on the second full LIBOR Business Day next preceding the first day of
such LIBOR Period (unless such date is not a Business Day, in which event the
next succeeding Business Day will be used); divided by
 
(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.
 
If such interest rates shall cease to be available from Reuters, the LIBOR Rate
shall be determined from such financial reporting service or other information
as shall be acceptable to Agent.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, security interest, easement or encumbrance,
or priority or other security agreement or preferential arrangement of any kind
or nature whatsoever (including any lease or title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the Code or comparable law of any
jurisdiction).
 
 
A-20

--------------------------------------------------------------------------------

 
 
“Liquidity Transaction” has the meaning ascribed to it in Section 5.18.
 
“Litigation” has the meaning ascribed to it in Section 3.13.
 
“Loan Account” has the meaning ascribed to it in Section 1.12.
 
“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Fee Letter and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby.
 
“Loans” means the Revolving Loan, the Swing Line Loan and the Term Loan.
 
“LTIP” means any long-term incentive or similar compensation plan maintained by
Borrower or its Subsidiaries.
 
“Management Equity Plan” means the equity plan established for certain employees
of the Borrower, which plan shall be acceptable to the Agent.
 
“Margin Stock” has the meaning ascribed to it in Section 3.10.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial or other condition of the Credit Parties
considered as a whole, (b) Borrower’s ability to pay any of the Loans or any of
the other Obligations in accordance with the terms of the Agreement or the
ability of any Credit Party to perform any of its other obligations under the
Loan Documents, (c) the Collateral or Agent’s Liens, on behalf of itself and
Lenders, on the Collateral or the priority of such Liens, or (d) Agent’s or any
Lender’s rights and remedies under the Agreement and the other Loan Documents.
 
“Material Real Estate” means (i) the Real Estate subject to any Mortgage, (ii)
any Real Estate having a value in excess of $250,000, (iii) any Real Estate
leased, subleased or used by any Credit Party with respect to which the
aggregate annual payments therefor exceed $300,000, and/or (iv) any Real Estate
that the Requisite Lenders have determined is material to the business,
operations, assets or financial condition of the Credit Parties.
 
“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.
 
“Mid-Maine Telecom” means Mid-Maine Telecom LLC, a Maine limited liability
company.
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor rating
agency.
 
 
A-21

--------------------------------------------------------------------------------

 
 
“Mortgaged Properties” means Mortgages (or amendments to Mortgages) covering all
of the owned Real Estate.
 
“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Mortgaged Properties, all in form and substance
reasonably satisfactory to Agent.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.
 
“Multiple Employer Plan” means a “section 413(c) plan” as defined in Treasury
Regulations Section 1.413-2 and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
 
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.
 
“Net Cash Proceeds” means:
 
(a) with respect to any Disposition, (i) the aggregate amount of cash proceeds
received by any Credit Party in respect of such Disposition (including any cash
proceeds received at any time by any Credit Party as income or other proceeds of
any noncash proceeds or other consideration in respect of any Disposition as and
when received), less (ii) the sum without duplication of the following amounts,
but only to the extent not already deducted in arriving at the amount referred
to in clause (a)(i) above: (A) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such Disposition
and payable by any Credit Party in connection therewith (in each case, paid to
non-Affiliates); (B) taxes payable by any Credit Party in connection with such
Disposition; (C) amounts payable by any Credit Party to holders of senior Liens
(to the extent such Liens constitute Permitted Encumbrances hereunder), if any,
on the Property that is the subject of such Disposition and required to be, and
which is, repaid by any Credit Party under the terms thereof as a result thereof
(including in order to obtain the consent of such holders to make such
Disposition); (D) an appropriate reserve for indemnities, purchase price
adjustments and other contingent liabilities in accordance with GAAP in
connection with such Disposition; and (E) an appropriate reserve for income
taxes in accordance with GAAP in connection with respect of such Disposition;
provided that the reversal of any such reserve shall be deemed to be cash
proceeds received by a Credit Party in respect of such Disposition; and
 
 
A-22

--------------------------------------------------------------------------------

 
 
(b) with respect to any Debt Issuance or Stock Issuance, the gross amount of
cash proceeds paid to or received by any Credit Party in respect of such Debt
Issuance or Stock Issuance as the case may be (including any cash proceeds
received at any time by any Credit Party as income or other proceeds of any
noncash proceeds or other consideration in respect of any Debt Issuance or Stock
Issuance as and when received), net of underwriting discounts and commissions
and other reasonable costs and expenses directly incurred by such Credit Party
and paid to non-Affiliates in connection therewith.
 
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP.
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, or any Lender, or has
otherwise publicly announced (and Agent has not received notice of a public
retraction) that such Lender believes it will fail to fund payments or purchases
of participations required to be funded by it under the Loan Documents or one or
more other syndicated credit facilities, (c) failed to fund, and not cured,
loans, participations, advances, or reimbursement obligations  under one or more
other syndicated credit facilities, unless subject to a good faith dispute, or
(d) (i) become subject to a voluntary or involuntary case under the Bankruptcy
Code or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
assets, or (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for this clause (d), Agent has determined that such
Lender is reasonably likely to fail to fund any payments required to be made by
it under the Loan Documents.
 
“Notes” means, collectively, the Revolving Notes, the Swing Line Note and the
Term Notes.
 
“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).
 
“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).
 
“Notice of Swing Line Advance” has the meaning ascribed to it in Section 1.1(c).
 
“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under the Agreement or any of the other Loan
Documents.  This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, Hedging Obligations of Borrower to a Secured Swap Provider pursuant to a
Secured Rate Contract, Charges, expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents.
 
 
A-23

--------------------------------------------------------------------------------

 
 
“Omnibus Reaffirmation Agreement”  means the Omnibus Reaffirmation Agreement,
dated as of the date hereof, executed by each of the Credit Parties in favor of
Agent, for the benefit of itself and Lenders.
 
“Organizational Documents” means the by-laws, certificate of incorporation,
certificate of formation, stockholders agreement, operating agreement, or
similar agreement of each of the Borrower and its Subsidiaries.
 
“Original Closing Date” means July 3, 2006.
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
 
“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.
 
“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest:  (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
 
“Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
 
“Permitted Encumbrances” means the following encumbrances:  (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $2,000,000 at any time for all Credit Parties combined,
so long as such Liens attach only to Inventory; (f) deposits securing, or in
lieu of, surety, appeal or customs bonds in proceedings to which any Credit
Party is a party; (g) any attachment or judgment lien not constituting an Event
of Default under Section 8.1(j); (h) zoning restrictions, easements, licenses,
or other restrictions on the use of any Real Estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such Real Estate;
(i) presently existing or hereafter created Liens in favor of Agent, on behalf
of Lenders; and (j) Liens expressly permitted under clauses (b) and (c) of
Section 6.7 of the Agreement.
 
 
A-24

--------------------------------------------------------------------------------

 
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Petition Date” has the meaning ascribed to it in the recitals to the Agreement
 
“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any Credit Party.
 
“Plan Documents” has the meaning ascribed to it in Section 2.1(c).
 
“Preferred Stock” means any Stock with preferential right of payment of
dividends or upon liquidation, dissolution, or winding up.
 
“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral, including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
 
“Pro Forma” means the unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of May 15, 2013 after giving pro forma effect to the
Restructuring.
 
 
A-25

--------------------------------------------------------------------------------

 
 
“Pro Forma Basis” means, for purposes of determining compliance with any
financial covenant or test hereunder and determining whether the conditions to
the Incurrence of Indebtedness pursuant to Section 6.3 have been met, that the
subject transaction shall be deemed to have occurred as of the first day of the
four consecutive fiscal quarters most recently ended for which annual or
quarterly financial statements shall have been delivered in accordance with the
provisions hereof (the “Reference Period”).  For purposes of making calculations
on a “Pro Forma Basis” hereunder, (a) any Indebtedness to be Incurred by any
Person in connection with the consummation of any Debt Issuance will be assumed
to have been Incurred on the first day of the Reference Period, (b) the gross
interest expenses, determined in accordance with GAAP, with respect to such
Indebtedness assumed to have been Incurred on the first day of the Reference
Period that bears interest at a floating rate shall be calculated at the current
rate under the agreement governing such Indebtedness (including this Agreement
if the Indebtedness is Incurred hereunder), and (c) any gross interest expense,
determined in accordance with GAAP, Incurred during the Reference Period that
was or is to be refinanced with proceeds of Indebtedness assumed to have been
Incurred as of the first day of the Reference Period will be excluded from the
calculation for which a Pro Forma Basis is being given.
 
“Projections” means Borrower’s forecasted consolidated: (a) balance sheets; (b)
profit and loss statements; and (c) cash flow statements, in each case delivered
to the Lenders prior to the Closing Date.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Pro Rata Share” means with respect to all matters relating to any Lender (a)
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, (b) with respect to the Term Loan, the percentage
obtained by dividing (i) the Total Term Loan Commitment of that Lender by (ii)
the aggregate Total Term Loan Commitments of all Lenders, as any such
percentages may be adjusted by assignments permitted pursuant to Section 9.1,
(c) with respect to all Loans, the percentage obtained by dividing (i) the
aggregate Commitments of that Lender by (ii) the aggregate Commitments of all
Lenders, and (d) with respect to all Loans on and after the Commitment
Termination Date, the percentage obtained by dividing (i) the aggregate
outstanding principal balance of the Loans held by that Lender, by (ii) the
outstanding principal balance of the Loans held by all Lenders.
 
“PUC” means any state Governmental Authority that exercises jurisdiction over
the rates or services or the acquisition, ownership, construction or operation
of any telecommunications systems or over Persons who own, construct or operate
a telecommunications system, in each case by reason of the nature or type of the
business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in such state, including,
without limitation, the PUC of Alabama, the PUC of Missouri, the Department of
Telecommunications and Cable of Massachusetts, the PUC of New Hampshire, Public
Services Commission of West Virginia and the Public Utilities Commission of
Maine.
 
 
A-26

--------------------------------------------------------------------------------

 
 
“PUC Authorization” means any Governmental Authorization granted or issued by a
PUC.
 
“PUC Restricted Subsidiary” means Mid-Maine Telecom and War Telephone.
 
“PUC Restricted Subsidiary Account” means each deposit account that is held in
the name of a PUC Restricted Subsidiary.
 
“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.
 
“Qualified Assignee” means (a) any Lender (other than a Non-Funding Lender or
Impacted Lender), any Affiliate (as defined in clause (a) and/or (b) of the
definition of “Affiliate” in this Annex A) of any Lender (other than a
Non-Funding Lender or Impacted Lender)and, with respect to any Lender (other
than a Non-Funding Lender or Impacted Lender) that is an investment fund that
invests in commercial loans, any other investment fund that invests in
commercial loans and that is managed or advised by the same investment advisor
as such Lender or by an Affiliate (as defined in clause (a) and/or (b) of the
definition of “Affiliate” in this Annex A) of such investment advisor, and (b)
any commercial bank, savings and loan association or savings bank or any other
entity which is an “accredited investor” (as defined in Regulation D under the
Securities Act) which extends credit or buys loans as one of its businesses,
including insurance companies, mutual funds, lease financing companies and
commercial finance companies, in each case, which has a rating of BBB or higher
from S&P and a rating of Baa2 or higher from Moody’s at the date that it becomes
a Lender and which, through its applicable lending office, is capable of lending
to Borrower without the imposition of any withholding or similar taxes greater
than those taxes imposed by the assigning Lender at the time of such assignment.
 
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
 
“Real Estate” means all real property owned, leased, subleased or used by any
Credit Party.
 
“Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(c)(iii).
 
“Registration Rights Agreement” means the Registration Agreement of even date
herewith entered into by and among the Lenders and each Credit Party that is a
signatory thereto.
 
“Relationship Bank” means each of the banks specified on Disclosure Schedule
(3.19) on the Closing Date and such other bank or banks reasonably acceptable to
Agent.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.
 
 
A-27

--------------------------------------------------------------------------------

 
 
“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans.
 
“Requisite Revolving Lenders” means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Revolving Loan.
 
“Requisite Term Lenders” means Lenders holding more than 50% of the aggregate
principal amount of the Term Loan then outstanding.
 
“Reserves” means, as of any date, any reserve against the Borrowing Availability
established by Agent pursuant to Section 1.3(b)(ii) or Section 5.4.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer or treasurer of Borrower.
 
“Restricted Payment” means (a) the declaration or payment of any dividend or the
Incurrence of any liability to make any other payment or distribution of cash or
other property or assets in respect of Stock; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of any Credit
Party’s Stock or any other payment or distribution made in respect thereof,
either directly or indirectly; (c) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt or
any other Indebtedness of any Credit Party subordinated to any of the
Obligations; (d) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire Stock of any Credit Party now or hereafter outstanding; (e) any payment
of a claim for the rescission of the purchase or sale of, or for material
damages arising from the purchase or sale of, any shares of any Credit Party’s
Stock or of a claim for reimbursement, indemnification or contribution arising
out of or related to any such claim for damages or rescission; (f) any payment,
loan, contribution, or other transfer of funds or other property to any
Stockholder or Affiliate of any Credit Party other than payment of compensation
in the ordinary course of business to Stockholders who are employees of such
Credit Party; and (g) any payment of management fees (or other fees of a similar
nature) by any Credit Party to any Stockholder of  any Credit Party or its
Affiliates.
 
“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.
 
“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).
 
“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
 
 
A-28

--------------------------------------------------------------------------------

 
 
“Revolving Loan” means, at any time, the aggregate amount of Revolving Credit
Advances outstanding to Borrower.
 
“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances as set
forth on Annex J to the Agreement or in the most recent Assignment Agreement
executed by such Revolving Lender and (b) as to all Revolving Lenders, the
aggregate commitment of all Revolving Lenders to make Revolving Credit Advances,
which aggregate commitment shall be Five Million Dollars ($5,000,000) on the
Closing Date, as such amount may be adjusted, if at all, from time to time in
accordance with the Agreement.
 
“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
 
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Borrower or a Subsidiary whereby Borrower or a
Subsidiary transfers such property to a Person and Borrower or such Subsidiary
leases it from such Person, other than leases between Borrower and a Wholly
Owned Subsidiary or between Wholly Owned Subsidiaries.
 
“Secured Rate Contract” means any Rate Contract between Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) the Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.
 
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
 
“Securities Offering” means any public or private sale of common stock or
Preferred Stock of Borrower (other than Disqualified Stock), other than public
offerings with respect to Borrower’s Common Stock registered on Form S-8 and the
sales in respect of the Equity Documents.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
 
 
A-29

--------------------------------------------------------------------------------

 
 
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, participations or other equivalents (regardless
of how designated) of or in a corporation, partnership, limited liability
company or equivalent entity whether voting or nonvoting, including common
stock, preferred stock or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
 
“Stock Issuance” means any issuance by any Credit Party of any Stock to any
Person or receipt by any Credit Party of a capital contribution from any Person,
including the issuance of Stock pursuant to the exercise of options or warrants
and the conversion of any Indebtedness to Stock.
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
“Stockholders  Agreement” means the Stockholders Agreement of even date herewith
entered into by and among the Lenders and each Credit Party that is a signatory
thereto.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
the Borrower.
 
“Subsidiary Guarantor” means each Credit Party that is a Guarantor under the
Guaranty and Security Agreement.
 
“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c)(i).
 
“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c)(i).
 
“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Revolving Loan
Commitment of the Swing Line Lender.
 
 
A-30

--------------------------------------------------------------------------------

 
 
“Swing Line Lender” means CoBank, ACB.
 
“Swing Line Loan” means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrower.
 
“Swing Line Note” has the meaning ascribed to it in Section 1.1(c)(ii).
 
“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding (i) taxes imposed on or measured
by the net income of Agent or a Lender by the jurisdictions under the laws of
which Agent and Lenders are organized or conduct business or any political
subdivision thereof, (ii) any branch profits taxes under Section 884 of the IRC
or similar taxes imposed by any such jurisdictions, (iii) any taxes imposed as a
result of any Foreign Lender failing to comply with Section 1.15(c), or (iv) any
taxes imposed under FATCA.
 
“Telecommunications Approvals” shall have the meaning ascribed to it in Section
3.1.
 
“Telecommunications Business” means the business of (i) transmitting or
providing services relating to the transmission of voice, video or data through
transmission facilities, (ii) constructing, creating, developing or producing
communications networks, related network transmission, equipment, software,
devices and content for use in a communications or content distribution business
or (iii) evaluating, participating or pursuing any other activity or opportunity
that is primarily related to (i) or (ii) above.
 
“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations (other than contingent indemnity and
expense reimbursement obligations for which no claim has been made) under the
Agreement and the other Loan Documents have been completely discharged, and (c)
Borrower shall not have any further right to borrow any monies under the
Agreement.
 
“Term Lenders” means, as of any date of determination, those Lenders holding the
Term Loan.
 
“Term Lender Settlement Date” has the meaning assigned to it in Section
9.9(a)(iii).
 
“Term Loan” means the Existing Term Loan.
 
“Term Note” has the meaning assigned to it in Section 1.1(b)(i).
 
“Test Period” means each period of twelve fiscal months ended as provided in the
relevant provision or definition in the Agreement.
 
“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA.
 
 
A-31

--------------------------------------------------------------------------------

 
 
“Total Term Loan Commitment” means, collectively, an amount equal to One Hundred
Thirty-Three Million Three Hundred Thousand and No/100 Dollars
($133,300,000.00).
 
“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
 
“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party:  (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; (b) all reissues, extensions or renewals
thereof; and (c) all goodwill associated with or symbolized by any of the
foregoing.
 
“Trigger Event” has the meaning ascribed to such term in Section 5.18.
 
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the Fair Market Value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.
 
“Unused Commitment Fee” shall have the meaning ascribed to such term in
Section1.9(b) of this Agreement.
 
“War Telephone” means War Telephone LLC, a Delaware limited liability company.
 
“Welfare Plan” means a Plan described in Section 3(1) of ERISA.
 
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Stock or other ownership interests of which (other than
directors’ qualifying shares) shall at the time be owned by such Person and/or
by one or more Wholly Owned Subsidiaries of such Person.
 
“Working Capital”  means, with respect to any Credit Party, such Credit Party’s
Current Assets (excluding cash) less its Current Liabilities.
 
 
A-32

--------------------------------------------------------------------------------

 
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G.  All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control.  Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.
 
Any reference in the Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements, joinders or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
“actual knowledge” of any Credit Party, such words are intended to signify that
such Credit Party has actual knowledge or awareness of a particular fact or
circumstance.  Whenever any provision in any Loan Document refers to the
“knowledge” (or an analogous phrase) of any Credit Party without the word
“actual”, such words are intended to signify that such Credit Party has actual
knowledge or awareness of a particular fact or circumstance or that such Credit
Party, if it had exercised reasonable diligence, would have known or been aware
of such fact or circumstance.
 
 
A-33

--------------------------------------------------------------------------------

 
 
ANNEX B
 
[INTENTIONALLY OMITTED]
 
 
B-1

--------------------------------------------------------------------------------

 


ANNEX C
 
CASH MANAGEMENT SYSTEM
 
Each Credit Party (other than a PUC Restricted Subsidiary) shall establish and
maintain the Cash Management Systems described below.  It is understood that
each reference to a “Credit Party” or a “Subsidiary” in this Annex C only shall
constitute a reference to each Credit Party or Subsidiary other than a PUC
Restricted Subsidiary.
 
(a)           On or before the Closing Date, the applicable Credit Party shall
cause each Blocked Account maintained by such Credit Party to become subject to
a Control Agreement in accordance with paragraph (d) of this Annex C.  Except
for such closures or replacements expressly permitted or required by paragraph
(e) of this Annex C, the Credit Parties shall, until the Termination Date, at
all times maintain each Blocked Account at the bank at which such account was
established.  On or before the Closing Date and until the Termination Date, each
applicable Credit Party shall (i) request in writing and otherwise take
reasonable steps to ensure that all Account Debtors forward payment directly to
one or more Blocked Accounts or to Borrower or the applicable Subsidiary and
(ii) deposit and cause its Subsidiaries to deposit or cause to be deposited
promptly, and in any event no later than the second Business Day after the
receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
into one or more Blocked Accounts or, to the extent permitted by paragraphs (b)
and (c) of this Annex C, into one or more Excluded Accounts or Disbursement
Accounts.
 
(b)           Each Credit Party may maintain, in its name, at a Relationship
Bank, one or more deposit accounts in which, as of any date of determination,
the aggregate amount on deposit in all such deposit accounts does not exceed (x)
checks outstanding against such deposit accounts and paid as of such date, (y)
payroll requirements outstanding and paid as of such date, and (z) amounts
necessary to meet ordinary course minimum balance requirements of the applicable
Relationship Bank in respect thereof as of such date (each such deposit account,
a “Disbursement Account”); provided that each Disbursement Account shall be
designated as such on Disclosure Schedule 3.19, as amended from time to time in
accordance with paragraph (e) of this Annex C.
 
(c)           Each Credit Party may maintain, in its name, at a Relationship
Bank, one or more deposit accounts in which, as of any date of determination
(and after giving effect to any hold period), the aggregate amount on deposit in
all such deposit accounts of the Credit Parties combined does not exceed
$100,000 (the “Threshold Amount”) (each such deposit account, an “Excluded
Account”); provided, however, that no Event of Default shall occur solely by
reason of the amount on deposit in all Excluded Accounts and such other accounts
combined exceeding the Threshold Amount if (i) the amount in excess of the
Threshold Amount is transferred to a Blocked Account within one Business Day of
such excess having occurred and (ii) at the close of business on such Business
Day the amount on deposit in all Excluded Accounts and such other accounts
combined does not exceed the Threshold Amount; provided, further, that each
Excluded Account shall be designated as such on Disclosure Schedule 3.19, as
amended from time to time in accordance with paragraph (e) of this Annex C.
 
 
C-1

--------------------------------------------------------------------------------

 
 
(d)          On or before the Closing Date each bank shall have, in respect of
each Blocked Account located at such bank, entered into a tri-party blocked
account agreement with Agent, for the benefit of itself and Lenders, and Credit
Parties, as applicable, in form and substance reasonably acceptable to Agent
(each such agreement, a “Control Agreement”), which shall become operative on or
prior to the Closing Date.  Unless Agent shall agree otherwise, each Control
Agreement shall provide, among other things, that (i) all items of payment
deposited in such account are held by such bank as agent or bailee-in-possession
for Agent, on behalf of itself and Lenders, (ii) the bank executing such Control
Agreement has no rights of setoff or recoupment or any other claim against such
account, as the case may be, other than for payment of its service fees and
other charges directly related to the administration of such account and for
returned checks or other items of payment, and (iii) from and after the Closing
Date with respect to banks at which a Blocked Account is maintained, such bank
agrees, from and after the receipt of a notice (an “Activation Notice”) from
Agent (which Activation Notice may be given by Agent at any time at which an
Event of Default has occurred and is continuing), to forward immediately all
amounts in each Blocked Account to the Collection Account through daily sweeps
from such Blocked Account into the Collection Account.
 
(e)           After the Closing Date, each Credit Party shall continue to
maintain such Credit Party’s deposit accounts and other accounts, and no Credit
Party shall (i) close any deposit account or other account or (ii) establish any
deposit account or other account; provided, however, that:
 
(A)          a Credit Party may (I) close a deposit account in accordance with
the final sentence of this paragraph (e), (II) close a Disbursement Account or
Excluded Account so long as all amounts on deposit therein, if any, shall have
been transferred to a Blocked Account prior to the closure thereof and (III)
with the prior written consent of Agent, close a Blocked Account so long as all
amounts on deposit therein, if any, shall have been transferred to another
Blocked Account prior to the closure thereof; and
 
(B)          so long as no Event of Default has occurred and is continuing, any
Credit Party may establish a deposit account at a Relationship Bank subject to
the satisfaction of the following conditions:
 
(I)           Borrower shall have delivered to Agent (1) written notice setting
forth the Relationship Bank at which such account shall be established, whether
the applicable account is either a “Blocked Account”, “Disbursement Account” or
“Excluded Account” for purposes of this Annex C and a description of the
proposed use therefor and (2) an amended Disclosure Schedule 3.19 reflecting the
information specified in the immediately preceding clause (1); and
 
(II)          in the case of a Blocked Account, prior to the time of the opening
thereof, the applicable Credit Party, the Relationship Bank at which such
Blocked Account is located and Agent shall have executed and delivered to Agent
a Control Agreement with respect to such account, in form and substance
reasonably satisfactory to Agent.
 
Borrower shall deliver to Agent (1) a list of all deposit accounts maintained by
the Credit Parties together with the delivery of annual audited consolidated
financial statements in accordance with paragraph (c) of Annex D and (2) within
five (5) Business Days after the request of Agent, information concerning such
accounts (including deposits and withdrawals therefrom) as Agent may reasonably
request.
 
 
C-2

--------------------------------------------------------------------------------

 
 
Borrower shall, or, as applicable, shall cause its applicable Subsidiary to,
close any deposit account or accounts (and establish replacement deposit
accounts in accordance with clause (B) of this paragraph (e)) promptly and in
any event within thirty (30) days following notice from Agent that the
creditworthiness of any bank holding the referenced account or accounts is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts of the bank holding such account or accounts or Agent’s
liability under any Control Agreement with such bank is no longer acceptable in
Agent’s reasonable judgment.
 
(f)           The Blocked Accounts, the Disbursement Accounts and the Excluded
Accounts shall be cash collateral accounts, with all cash, checks and other
similar items of payment in such accounts securing payment of the Loans and all
other Obligations, and in which Borrower and each Subsidiary thereof shall have
granted a Lien to Agent, on behalf of itself and Lenders, pursuant to the
Guaranty and Security Agreement.
 
(g)           All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with Section 1.11.  In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.
 
(h)            Borrower shall, and shall cause its Subsidiaries, officers,
employees, agents, directors or other Persons acting for or in concert with the
Credit Parties (each, a “Related Person”) to, (i) hold in trust for Agent, for
the benefit of itself and Lenders, all checks, cash and other items of payment
received by Borrower or any such Related Person and (ii) within two (2) Business
Days after receipt by Borrower or any such Related Person of any checks, cash or
other items of payment, deposit the same into a Blocked Account.  Borrower, on
behalf of itself and each Related Person, acknowledges and agrees that all cash,
checks or other items of payment constituting proceeds of Collateral are part of
the Collateral.  All proceeds of the sale or other disposition of any Collateral
shall be deposited directly into Blocked Accounts.
 
 
C-3

--------------------------------------------------------------------------------

 


ANNEX D
 
CLOSING CHECKLIST
 
[INTENTIONALLY OMITTED]
 
 
D-1

--------------------------------------------------------------------------------

 


ANNEX E (Section 4.1(a))
 
to
 
CREDIT AGREEMENT
 
FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
 
Borrower shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:
 
(a)           Monthly Financials.  As soon as available, but in any event within
30 days after the end of each fiscal month of each year (commencing with the
first full fiscal month following the Closing Date), (i) the unaudited
consolidated balance sheets of the consolidated Borrower and each of its
consolidating Subsidiaries and operating regions as of the end of such month,
and the related consolidated and consolidating statements of income or
operations for such month and for the portion of the Borrower’s Fiscal Year then
ended in the case of the consolidated statements of income or operations and
cash flows for such month (A) compared to the budget for such year delivered
pursuant to paragraph (c) of this Annex E and (B) setting forth in comparative
form for the corresponding month of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year, and (ii) a schedule of
revenues, operating income and operating metrics (such as access line
equivalents) by geographic region, all in reasonable detail and duly certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower as being complete and correct and fairly presenting, in all
material respects, in accordance with GAAP, the financial position and the
results of operations of Borrower and its Subsidiaries, subject to normal
year-end adjustments and absence of footnote disclosures.
 
 (b)           Quarterly Financials.  To Agent and Lenders, within forty-five
(45) days after the end of each Fiscal Quarter, the following consolidated
financial statements for Borrower and its Subsidiaries, certified by the chief
financial officer of Borrower:  (i) unaudited balance sheets as of the close of
such Fiscal Quarter and the related statements of income and cash flow for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter and
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form the figures for the corresponding
period in the prior year and the figures contained in the Projections for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes).  Such financial statements shall be
accompanied by (A) a statement in reasonable detail (each, a “Compliance
Certificate”) signed by a Responsible Officer of Borrower (i) showing the
calculations used in determining compliance with each of the Financial Covenants
that is tested on a quarterly basis, (ii) showing the calculations of the
Consolidated Fixed Charge Coverage Ratio and Consolidated Total Leverage Ratio
for the Credit Parties for the four-fiscal quarter period ending on the last day
of the period covered by such financial statements, (iii) certifying as to the
number of access lines operated by the Credit Parties as of the end of the prior
Fiscal Quarter and (iv) showing the calculations of Excess Cash, in each case,
for the prior Fiscal Quarter and (B) the certification of the chief financial
officer of Borrower that (i) such financial statements present fairly in all
material respects in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes) the financial position and results of
operations and cash flows of Borrower and its Subsidiaries, on a consolidated
basis, as at the end of such Fiscal Quarter and for that portion of the Fiscal
Year then ended, (ii) any other information presented is true, correct and
complete in all material respects and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.  In addition, Borrower
shall deliver to Agent and Lenders, within forty-five (45) days after the end of
each Fiscal Quarter, a management discussion and analysis that includes a
comparison to budget for that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter and a comparison of performance for that portion of the
Fiscal Year ending as of the close of such Fiscal Quarter to the corresponding
period in the prior year.
 
 
E-1

--------------------------------------------------------------------------------

 
 
(c)           Operating Plan.  To Agent and Lenders, as soon as available, but
not later than thirty (30) days after the end of each Fiscal Year, an annual
operating plan for Borrower, approved by the board of directors of Borrower, for
the following Fiscal Year, which (i) includes a statement of all of the material
assumptions on which such plan is based, (ii) includes a monthly budget for the
following year and (iii) integrates sales, gross profits, operating expenses,
operating profit and cash flow projections, all prepared on the same basis and
in similar detail as that on which operating results are reported (and in the
case of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for personnel, Consolidated Capital Expenditures and facilities.
 
(d)           Annual Audited Financials. To Agent and Lenders, within ninety
(90) days after the end of each Fiscal Year, audited Financial Statements for
Borrower and its Subsidiaries on a consolidated basis, consisting of balance
sheets and statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the figures for the previous Fiscal Year,
which Financial Statements shall be prepared in accordance with GAAP and
certified without qualification as to going concern status or like qualification
or scope of the audit, by an independent certified public accounting firm of
national standing or otherwise acceptable to Agent.  Such Financial Statements
shall be accompanied by (i) a statement prepared in reasonable detail showing
the calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that a Default or Event of Default has occurred (or
specifying those Defaults and Events of Default that they became aware of), it
being understood that such audit examination extended only to accounting matters
and that no special investigation was made with respect to the existence of
Defaults or Events of Default, (iii) a letter addressed to Agent, on behalf of
itself and Lenders, in form and substance reasonably satisfactory to Agent and
subject to standard qualifications required by nationally recognized accounting
firms, signed by such accounting firm acknowledging that Agent and Lenders are
entitled to rely upon such accounting firm’s certification of such audited
Financial Statements, (iv) the annual letters to such accountants in connection
with their audit examination detailing contingent liabilities and material
litigation matters, and (v) the certification of the chief executive officer or
chief financial officer of Borrower that all such Financial Statements present
fairly in all material respects in accordance with GAAP the financial position
and results of operations and cash flows of Borrower and its Subsidiaries on a
consolidated basis, as at the end of such Fiscal Year and for the period then
ended, and that there was no Default or Event of Default in existence as of such
time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.
 
 
E-2

--------------------------------------------------------------------------------

 
 
(e)           Management Letters.  To Agent and Lenders, within five (5)
Business Days after receipt thereof by any Credit Party, copies of all
management letters, exception reports or similar letters or reports received by
such Credit Party from its independent certified public accountants.
 
(f)            Default Notices.  To Agent and Lenders, as soon as practicable,
and in any event within five (5) Business Days after an executive officer of
Borrower has actual knowledge of the existence of any Default, Event of Default
or other event that has had a Material Adverse Effect, telephonic or telecopied
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.
 
(g)           SEC Filings and Press Releases.  To Agent and Lenders, promptly
upon their becoming available, copies of (or, if made publicly available on
publicly accessible electronic medium (e.g. internet, EDGAR or other another
similar medium), notice of posting to such electronic media):  (i) all Financial
Statements, reports, notices and proxy statements made publicly available by any
Credit Party to its security holders generally; (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by any
Credit Party with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority; and (iii) all
press releases and other statements made available by any Credit Party to the
public concerning material changes or developments in the business of any such
Person.
 
(h)           Equity Notices.  To Agent and Lenders, as soon as practicable,
copies of all material written notices given or received by any Credit Party
with respect to any Stock of such Person,.
 
(i)            Supplemental Schedules.  To Agent and Lenders, supplemental
disclosures, if any, required by Section 5.6.
 
(j)            Litigation.  To Agent and Lenders in writing, promptly upon
learning thereof, notice of any Litigation commenced or threatened against any
Credit Party that (i) seeks damages in excess of $500,000, (ii) seeks injunctive
relief, (iii) is asserted or instituted against any Plan or Pension Plan, its
fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Plan or Pension Plan, (iv) alleges criminal misconduct by
any Credit Party, or (v) alleges the violation of any law regarding, or seeks
remedies in connection with, any Environmental Liabilities reasonably likely to
be in excess of $500,000.
 
(k)            Insurance Notices.  To Agent and Lenders, disclosure of losses or
casualties required by Section 5.4.
 
 
E-3

--------------------------------------------------------------------------------

 
 
(l)           Lease Default Notices.  To Agent, within two (2) Business Days
after receipt thereof, copies of (i) any and all default notices received under
or with respect to any leased location or public warehouse where Collateral
having a value, individually or in the aggregate, in excess of $250,000 is
stored or located, and (ii) such other notices or documents with respect to such
leased locations or public warehouses as Agent may reasonably request.
 
(m)          Lease Amendments.  To Agent, within two (2) Business Days after
receipt thereof, copies of any amendment to a lease of Material Real Estate.
 
(n)           Regulatory Notices.  To Agent and Lenders, promptly upon receipt
of notice of (i) any actual or threatened forfeiture, non-renewal, cancellation,
termination, revocation, suspension, impairment or material modification of any
material Telecommunications Approval held by any Credit Party, or any notice of
default or forfeiture with respect to any such material Telecommunications
Approval, or (ii) any refusal by the FCC, any PUC or any Franchising Authority
to renew or extend any such material Communications License, a certificate of an
Responsible Officer specifying the nature of such event, the period of existence
thereof, and what action such Credit Party is taking and propose to take with
respect thereto.
 
(o)           Change of Location.  To Agent and Lenders, within ten (10)
Business Days after the change of location thereof, notice of change in
locations at which Collateral having a value, individually or in the aggregate,
in excess of $100,000, is held or stored, or the location of its records
concerning such Collateral.
 
(p)           Other Documents.  To Agent and Lenders, such other financial and
other information respecting any Credit Party’s business or financial condition
as Agent or any Lender shall, from time to time, reasonably request.
 
 
E-4

--------------------------------------------------------------------------------

 


ANNEX F (Section 4.1(b))
 
to
 
CREDIT AGREEMENT
 
COLLATERAL REPORTS
 
Borrower shall deliver or cause to be delivered the following:
 
(a)           [Intentionally Omitted]
 
(b)           [Intentionally Omitted]
 
(c)           [Intentionally Omitted]
 
(d)          To Agent, at the time of delivery of each of the quarterly
Financial Statements delivered pursuant to Annex E, (i) a listing of government
contracts of Borrower subject to the Federal Assignment of Claims Act of 1940;
and (ii) a list of any applications for the registration of any Patent,
Trademark or Copyright filed by any Credit Party with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in the prior Fiscal Quarter;
 
(e)           [Intentionally Omitted]
 
(f)           To Agent, at Borrower’s expense, such appraisals of its assets as
Agent may reasonably request at any time after the occurrence and during the
continuance of a Default or an Event of Default, such appraisals to be conducted
by an appraiser, and in form and substance reasonably satisfactory to Agent; and
 
(g)          Such other reports, statements and reconciliations with respect to
the Collateral or Obligations of any or all Credit Parties as Agent or any
Lender shall from time to time request in its reasonable discretion.
 
 
F-1

--------------------------------------------------------------------------------

 


ANNEX G (Section 6.10)
 
to
 
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
Borrower shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
 
(a)           Minimum Consolidated Fixed Charge Coverage Ratio.  Credit Parties
shall have, at the end of each Fiscal Quarter, a Consolidated Fixed Charge
Coverage Ratio for the Test Period ending with such Fiscal Quarter of not less
than 1.00 to 1.00.
 
(b)           Maximum Consolidated Total Leverage Ratio.  Credit Parties shall
have, at the end of each Fiscal Quarter, a Consolidated Total Leverage Ratio as
of the last day of such Fiscal Quarter and for the Test Period ending with such
Fiscal Quarter of not more than 4.25 to 1.00.
 
All accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP.  No change
in the accounting principles used in the preparation of any financial statement
hereafter adopted by Borrower shall be given effect for purposes of measuring
compliance with any provision of this Agreement (including, for the avoidance of
doubt, this Annex G) unless Borrower, Agent and the Requisite Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
this Agreement (including, for the avoidance of doubt, Annex G) shall be made,
without giving effect to any election under  Accounting Standards Codification
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Credit Party or
any Subsidiary of any Credit Party at “fair value.”  A breach of a financial
covenant contained in this Agreement (including, for the avoidance of doubt,
Annex G) shall be deemed to have occurred as of any date of determination by
Agent or as of the last day of any specified measurement period, regardless of
when the financial statements reflecting such breach are delivered to Agent.
 
 
G-1

--------------------------------------------------------------------------------

 


ANNEX H (Section 9.9(a))
 
to
 
CREDIT AGREEMENT
 
AGENT’S WIRE TRANSFER INFORMATION
 

Name: General Electric Capital Corporation Bank: Deutsche Bank Trust Company
Americas   New York, New York ABA #: 021001033 Account #:  50279791 Account
Name: General Electric Capital Corporation Reference: CFN5836/Otelco Inc.

 
 
H-1

--------------------------------------------------------------------------------

 
 


ANNEX I (Section 11.10)
 
to
 
CREDIT AGREEMENT
 
NOTICE ADDRESSES
 
(A)
If to Agent or GE Capital, at

 
 
General Electric Capital Corporation

 
201 Merritt 7

 
Norwalk, CT 06851

 
Attention:  Matthew Kane

 
Telecopier No.:  203-749-4166

 
Telephone No.:  203-956-4102
 
with a copy to:


King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Attention:  Carolyn Z. Alford, Esq.
Telecopier No.:  404-572-3551
Telephone No.:  404-572-5128


and


General Electric Capital Corporation
201 Merritt 7
Norwalk, CT 06851
Attention:  Corporate Counsel-Global Media & Communications
Telecopier No.:  203-956-4258
Telephone No.:  203-956-4785

 
(B)
If to any other Lender, to its address specified in the applicable
administrative questionnaire provided to Agent or the applicable Assignment
Agreement or as specified by such Lender in a separate notice to Agent;

 
(C)
If to Borrower, at
 
Otelco Inc.
505 3rd Avenue East
Oneonta, Alabama 35121
Attention: President
Telecopier No.:  205-274-8999
Telephone No.:  205-625-3574

 
 
I-1

--------------------------------------------------------------------------------

 
 
 
with a copy to:


Dorsey & Whitney LLP
51 West 52nd Street
New York, New York 10019-6119
Attention:  Steven Khadavi
Telecopier No.:  646-390-6549
Telephone No.:  212-415-9200

 
(H)
If to any other Credit Party, at
 
c/o Otelco Inc.
505 3rd Avenue East
Oneonta, Alabama 35121
Attention: President
Telecopier No.:  205-274-8999
Telephone No.:  205-625-3574


with a copy to:


Dorsey & Whitney LLP
51 West 52nd Street
New York, New York 10019-6119
Attention:  Steven Khadavi
Telecopier No.:  646-390-6549
Telephone No.:  212-415-9200

 
 
I-2

--------------------------------------------------------------------------------

 
 
ANNEX J (from Annex A - Commitments definition)
 
to
 
CREDIT AGREEMENT
 
Lenders:


GENERAL ELECTRIC CAPITAL CORPORATION


Revolving Loan Commitment:
$2,058,823.53
Total Term Loan Commitment:
$51,268,192.96

 
COBANK, ACB


Revolving Loan Commitment (including a Swing Line Commitment
of $1,500,000):
$1,680,672.27
Total Term Loan Commitment:
$41,851,586.09

 
RAYMOND JAMES BANK, N.A.


Revolving Loan Commitment:
$560,224.09
Total Term Loan Commitment:
$14,639,461.20

 
UNION BANK, N.A.


Revolving Loan Commitment:
$420,168.07
Total Term Loan Commitment:
$10,950,298.54



WEBSTER BANK, N.A.


Revolving Loan Commitment:
$280,112.04
Total Term Loan Commitment:
$6,975,264.35

 
CIBC INC.


Total Term Loan Commitment:
$7,615,196.85